Exhibit 10.9
(LOGO) [w83064w8306403.gif]
Enstar Group Limited
and certain of its Subsidiaries
and
National Australia Bank Limited
and
Barclays Corporate
as Arrangers
and
National Australia Bank Limited
as Agent and Security Agent
US$250,000,000 Revolving Credit Facility Agreement
Execution Text

 



--------------------------------------------------------------------------------



 



Contents

         
1 Definitions and Interpretation
    1  
2 The Facilities
    20  
3 Purpose
    21  
4 Conditions of Loans
    22  
5 Loans
    22  
6 Repayment
    23  
7 Illegality, Voluntary Prepayment and Cancellation
    23  
8 Mandatory Prepayment
    24  
9 Restrictions
    26  
10 Interest
    27  
11 Interest Periods
    28  
12 Changes To The Calculation Of Interest
    28  
13 Fees
    29  
14 Tax Gross Up And Indemnities
    30  
15 Increased Costs
    36  
16 Indemnities
    37  
17 Mitigation By The Lenders
    38  
18 Guarantee and Indemnity
    39  
19 Costs And Expenses
    42  
20 Representations
    43  
21 Information Undertakings
    50  
22 Financial Covenants
    56  
23 General Undertakings
    59  
24 Events Of Default
    67  
25 Changes To The Lenders
    71  
26 Changes To The Obligors
    76  
27 Role Of The Agent, The Arrangers, The Security Agent And Others
    78  
28 Conduct Of Business By The Finance Parties
    85  
29 Sharing Among The Finance Parties
    86  
30 Payment Mechanics
    87  
31 Set-Off
    90  
32 Notices
    91  
33 Calculations And Certificates
    93  
34 Partial Invalidity
    94  
35 Remedies And Waivers
    94  
36 Amendments And Waivers
    94  

 



--------------------------------------------------------------------------------



 



         
37 Confidentiality
    95  
38 Counterparts
    99  
39 Governing Law
    99  
40 Enforcement
    99  
Schedule 1 The Original Parties
    101  
Schedule 2 Conditions Precedent
    103  
Schedule 3 Requests
    109  
Schedule 4 Mandatory Cost Formula
    110  
Schedule 5 Form of Transfer Certificate
    113  
Schedule 6 Form of Assignment Agreement
    117  
Schedule 7 Form of Accession Letter
    121  
Schedule 8 Form of Compliance Certificate
    122  
Schedule 9 LMA Form of Confidentiality Undertaking
    124  
Schedule 10 Timetables
    128  
Schedule 11 Security Agent
    129  
Schedule 12 Material Companies
    137  
Schedule 13 Existing Security
    139  
Schedule 14 Permitted Transfers
    142  

ii



--------------------------------------------------------------------------------



 



Revolving Credit Facility Agreement
Dated June 13, 2011
Between:

(1)   Enstar Group Limited, a company incorporated under the laws of Bermuda
with registered number EC30916 (the Parent);   (2)   The members of the Group
listed in Part 2 of Schedule 1 (The Original Parties) as Original Guarantors
(the Original Guarantors);   (3)   National Australia Bank Limited and Barclays
Corporate, the corporate banking division of Barclays Bank PLC, as bookrunners
and mandated lead arrangers (each an Arranger and together the Arrangers);   (4)
  The Financial Institutions listed in Part 3 and Part 4 of Schedule 1 (The
Original Parties) as lenders (the Original Lenders);   (5)   National Australia
Bank Limited as agent of the other Finance Parties (the Agent); and   (6)  
National Australia Bank Limited as Security Agent for the Secured Parties.

It is agreed:

1   Definitions and Interpretation   1.1   Definitions

    In this Agreement:       Acceptable Bank means a bank or financial
institution which has a rating for its long-term unsecured and
non-credit-enhanced debt obligations of A+ or higher by Standard & Poor’s Rating
Services or Fitch Ratings Ltd or A1 or higher by Moody’s Investor Services
Limited or a comparable rating from an internationally recognised credit rating
agency or any other bank or financial institution approved by the Agent.      
Accession Letter means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).       Account Bank means Barclays Bank
PLC.       Accounting Principles means:

  (a)   in relation to any Obligor incorporated in Bermuda or in any state of
the United States of America, generally accepted accounting principles in the
United States of America;     (b)   in relation to any Obligor incorporated in
the United Kingdom, generally accepted accounting principles in the United
Kingdom; or     (c)   in relation to any Obligor other than those mentioned in
paragraphs (a) and (b) above, generally accepted accounting principles in its
place of incorporation.

    Additional Cost Rate has the meaning given to it in Schedule 4 (Mandatory
Cost Formula).

1



--------------------------------------------------------------------------------



 



    Additional Borrower means a company which becomes an Additional Borrower in
accordance with Clause 26 (Changes to the Obligors).       Additional Guarantor
means a company which becomes an Additional Guarantor in accordance with Clause
26 (Changes to the Obligors).       Additional Obligor means an Additional
Borrower or an Additional Guarantor.       Additional Security Agent has the
meaning given to it in Schedule 11 (Security Agent).       Affiliate means, in
relation to any person, a Subsidiary or a Holding Company of that person or any
other Subsidiary of that Holding Company.       Agent’s Spot Rate of Exchange
means the Agent’s spot rate of exchange for the purchase of the relevant
currency with the Base Currency in the London foreign exchange market at or
about 11:00 a.m. on a particular day.       Assignment Agreement means an
agreement substantially in the form set out in Schedule 6 (Form of Assignment
Agreement) or any other form agreed between the relevant assignor and assignee.
      Auditors means one of PricewaterhouseCoopers, Ernst & Young, KPMG or
Deloitte or such other firm approved in advance by the Majority Lenders (such
approval not to be unreasonably withheld or delayed).       Authorisation means
an authorisation, consent, approval, resolution, licence, exemption, filing,
notarisation or registration.       Availability Period means the period from
and including the date of this Agreement to and including the date falling one
month prior to the Termination Date.       Available Commitment means a Lender’s
Commitment minus:

  (a)   the Base Currency Amount of its participation in any outstanding Loans;
and     (b)   in relation to any proposed Loan, the Base Currency Amount of its
participation in any Loans that are due to be made on or before the proposed
Utilisation Date,     other than that Lender’s participation in any Loans that
are due to be repaid or prepaid on or before the proposed Utilisation Date.

    Available Facility means the aggregate for the time being of each Lender’s
Available Commitment.       Base Currency means US Dollars.       Base Currency
Amount means, in relation to a Loan, the amount specified in the Utilisation
Request delivered by a Borrower for that Loan adjusted to reflect any repayment
or prepayment of the Loan.       Borrower means the Parent or an Additional
Borrower unless it has ceased to be a Borrower in accordance with Clause 26
(Changes to the Obligors).       Break Costs means the amount (if any) by which:

  (a)   the interest, excluding the Margin, which a Lender should have received
for the period from the date of receipt of all or any part of its participation
in a

2



--------------------------------------------------------------------------------



 



    Loan or Unpaid Sum to the last day of the current Interest Period in respect
of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

    exceeds:

  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the London interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

    Budget means:

  (a)   in relation to the period beginning on 1 January 2011 and ending on 31
December 2014, the financial model including profit and loss, balance sheet and
cashflow projections relating to the Group to be delivered by the Parent to the
Agent pursuant to Clause 4.1 (Initial conditions precedent); and     (b)   in
relation to any other period, any annual Capital Release Schedule delivered by
the Parent to the Agent in respect of that period pursuant to Clause 21.5
(Budget).

    Business Day means a day (other than a Saturday or Sunday) on which banks
are open for general business in London, Hamilton, Bermuda and New York.      
Capital Release Amount means, in respect of any member of the Group, any
reduction in the amount of capital resources which that member of the Group is
required to hold in accordance with applicable law and applicable rules and
guidance given by any governmental or regulatory authority.       Capital
Release Schedule means a schedule detailing the expected Capital Release Amounts
in relation to each member of the Group.       Cash means, at any time, cash
denominated in freely transferable and freely convertible currency in hand or at
bank and (in the latter case) credited to an account in the name of a member of
the Group with an Acceptable Bank and to which a member of the Group is alone
(or together with other members of the Group) beneficially entitled and for so
long as:

  (a)   that cash is repayable on demand;     (b)   there is no Security over
that cash except for Transaction Security or any Permitted Security constituted
by a netting or set-off arrangement entered into by members of the Group in the
ordinary course of their banking arrangements.

    Cash Equivalent Investments means at any time:

  (a)   certificates of deposit maturing within one year after the relevant date
of calculation and issued by an Acceptable Bank;     (b)   any investment in
marketable debt obligations issued or guaranteed by the government of the United
States of America, the United Kingdom, any member state of the European Economic
Area or any Participating Member State or by an instrumentality or agency of any
of them having an equivalent credit rating, maturing within one year after the
relevant date of calculation and not convertible or exchangeable to any other
security;

3



--------------------------------------------------------------------------------



 



  (c)   commercial paper not convertible or exchangeable to any other security:

  (i)   for which a recognised trading market exists;     (ii)   issued by an
issuer incorporated in the United States of America, the United Kingdom, any
member state of the European Economic Area or any Participating Member State;  
  (iii)   which matures within one year after the relevant date of calculation;
and     (iv)   which has a credit rating of either A-1 or higher by Standard &
Poor’s Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by
Moody’s Investor Services Limited, or, if no rating is available in respect of
the commercial paper, the issuer of which has, in respect of its long-term
unsecured and non-credit enhanced debt obligations, an equivalent rating;

  (d)   Sterling bills of exchange eligible for rediscount at the Bank of
England and accepted by an Acceptable Bank (or their dematerialised equivalent);
    (e)   any investment accessible within 30 days in money market funds which
have a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited and which invest substantially all their assets in
securities of the types described in sub-paragraphs (a) to (d) above; or     (f)
  any other debt security approved by the Majority Lenders,

    in each case, to which any member of the Group is alone (or together with
other members of the Group) beneficially entitled at that time and which is not
issued or guaranteed by any member of the Group or subject to any Security
(other than Security arising under the Transaction Security Documents).      
Change of Control means any person or group of persons acting in concert gaining
Control of the Parent (where “acting in concert” has the meaning given to it in
the City Code on Takeovers and Mergers).       Charged Property means all of the
assets of the Obligors which from time to time are, or are expressed to be, the
subject of the Transaction Security.       Chief Financial Officer means the
chief financial officer of the relevant company or the Group from time to time
(or any director of the relevant company or the Group acting as such officer’s
deputy in that capacity or performing those functions).       Close Links Report
means a report submitted by an insurer to the FSA under SUP 16.5.4 or under any
rules amending or replacing it.

    Commitment means:

  (a)   in relation to an Original Lender, the amount in the Base Currency set
opposite its name under the heading “Commitments” in Part 3 and Part 4 of
Schedule 1 (The Original Parties) and the amount of any other Commitment
transferred to it under this Agreement; and     (b)   in relation to any other
Lender, the amount in the Base Currency of any Commitment transferred to it
under this Agreement,

4



--------------------------------------------------------------------------------



 



    to the extent not cancelled, reduced or transferred by it under this
Agreement.

    Compliance Certificate means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).       Confidential Information
means all information relating to the Parent, any Obligor or the Group, the
Finance Documents or the Facility of which a Finance Party becomes aware in its
capacity as, or for the purpose of becoming, a Finance Party or which is
received by a Finance Party in relation to, or for the purpose of becoming a
Finance Party under, the Finance Documents or the Facility from either:

  (a)   any member of the Group, or any of its advisers, or     (b)   another
Finance Party, if the information was obtained by that Finance Party directly or
indirectly from any member of the Group or any of its advisers,

    in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:

  (i)   is or becomes public information other than as a direct or indirect
result of any breach by that Finance Party of Clause 37 (Confidentiality); or  
  (ii)   is identified in writing at the time of delivery as non-confidential by
any member of the Group or any of its advisers; or     (iii)   is known by that
Finance Party before the date the information is disclosed to it in accordance
with paragraphs (a) or (b) above or is lawfully obtained by that Finance Party
after that date, from a source which is, as far as that Finance Party is aware,
unconnected with the Group and which, in either case, as far as that Finance
Party is aware, has not been obtained in breach of, and is not otherwise subject
to, any obligation of confidentiality.

    Confidentiality Undertaking means a confidentiality undertaking
substantially in a recommended form of the LMA as set out in Schedule 9 (LMA
Form of Confidentiality Undertaking) or in any other form agreed between the
Parent and the Agent.       Consolidated Tangible Net Worth has the meaning
given to it in Clause 22.1 (Financial definitions).       Constitutional
Documents means, in relation to an Obligor, the memorandum of association and
the articles of association or bye-laws, and/or (as appropriate) such other
constitutional documents as required from time to time by the law of the place
of incorporation (or any internal requirements) of the relevant Obligor.

    Control means:

  (a)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

  (i)   cast, or control the casting of, more than 50% of the maximum number of
votes that might be cast at a general meeting of the company;

5



--------------------------------------------------------------------------------



 



  (ii)   appoint or remove all, or the majority, of the directors or other
equivalent officers of the company; or     (iii)   give directions with respect
to the operating and financial policies of the company with which the directors
or other equivalent officers of the company are obliged to comply; or

  (b)   the holding beneficially of more than 50% of the issued share capital of
the company (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital).

  CRA Account Charge means a fixed charge given by the Parent over each CRA
Account.     CRA Accounts means each US Dollar, Sterling and/or Australian
Dollar bank account held with the Account Bank in the name of the Parent and
into which amounts received in respect of any Capital Release Amount are paid.  
  CTA means the Corporation Tax Act 2009.     Debt Purchase Transaction means,
in relation to a person, a transaction where such person:

  (a)   purchases by way of assignment or transfer;     (b)   enters into any
sub-participation in respect of; or     (c)   enters into any other agreement or
arrangement having an economic effect substantially similar to a
sub-participation in respect of,

  any Commitment or amount outstanding under this Agreement.

    Default means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.  
    Delegate means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.       Disruption Event means either or both of:

  (a)   a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or     (b)   the occurrence of any other event which results in a
disruption (of a technical or systems-related nature) to the treasury or
payments operations of a Party preventing that, or any other Party:

  (i)   from performing its payment obligations under the Finance Documents; or
    (ii)   from communicating with other Parties in accordance with the terms of
the Finance Documents,

6



--------------------------------------------------------------------------------



 



    and which (in either such case) is not caused by, and is beyond the control
of, the Party whose operations are disrupted.       Event of Default means any
event or circumstance specified as such in Clause 24 (Events of Default).      
Existing Facilities means:

  (a)   the US$184,616,000 term facility agreement dated 3 October 2008 between,
among others, Royston Run-off Limited as borrower, National Australia Bank
Limited and Barclays Bank PLC as arrangers and original lenders and National
Australia Bank Limited as agent and security agent, as amended and restated from
time to time;     (b)   the US$21,400,000 term facility agreement dated 19
April 2010 between, among others, Knapton Holdings Limited as borrower and
National Australia Bank Limited as lender; and     (c)   the US$115,000,000 term
facility agreement dated 29 December 2010 between, among others, Enstar Group
Limited as borrower, the subsidiaries of Enstar Group Limited listed therein as
original guarantors, Barclays Corporate as mandated lead arranger and Barclays
Bank PLC as original lender, agent and security agent.

    Existing Security means the security granted by members of the Group prior
to the date of this Agreement and listed in Schedule 13 (Existing Security).    
  Facility means the revolving credit facility made available under this
Agreement as described in Clause 2.1 (The Facility).       Facility Office
means:

  (a)   in respect of a Lender, the office or offices notified by that Lender to
the Agent in writing on or before the date it becomes a Lender (or, following
that date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement; or  
  (b)   in respect of any other Finance Party, the office in the jurisdiction in
which it is resident for tax purposes.

    Fee Letter means:

  (a)   any letter or letters dated on or about the date of this Agreement
between National Australia Bank Limited and Barclays Corporate in its capacity
as Arranger and the Parent (or the Agent and the Parent or the Security Agent
and the Parent) setting out any of the fees referred to in Clause 13 (Fees); and
    (b)   any agreement setting out fees payable to a Finance Party under any
Finance Document.

    Finance Document means this Agreement, any Accession Letter, any Compliance
Certificate, any Fee Letter, any Transaction Security Document, any Utilisation
Request and any other document designated as a Finance Document by the Agent and
the Parent.       Finance Party means the Agent, the Arrangers, the Security
Agent or a Lender.       Financial Indebtedness means any indebtedness for or in
respect of:

7



--------------------------------------------------------------------------------



 



  (a)   moneys borrowed and debit balances at banks or other financial
institutions;     (b)   any amount raised by acceptance under any acceptance
credit facility or dematerialised equivalent;     (c)   any amount raised
pursuant to any note purchase facility or the issue of bonds, notes, debentures,
loan stock or any similar instrument;     (d)   the amount of any liability in
respect of any lease or hire purchase contract which would, in accordance with
the Accounting Principles, be treated as a finance or capital lease;     (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);     (f)   any Treasury Transaction (and, when
calculating the value of that Treasury Transaction, only the marked to market
value as at the relevant date on which Financial Indebtedness is calculated (or,
if any actual amount is due as a result of the termination or close-out of that
Treasury Transaction, that amount) shall be taken into account);     (g)   any
counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution;     (h)   any amount of any liability under an advance or
deferred purchase agreement if (1) one of the primary reasons behind entering
into the agreement is to raise finance or (2) the agreement is in respect of the
supply of assets or services and payment is due more than 90 days after the date
of supply;     (i)   any amount raised under any other transaction (including
any forward sale or purchase, sale and sale back or sale and leaseback
agreement) having the commercial effect of a borrowing; and     (j)   the amount
of any liability in respect of any guarantee for any of the items referred to in
paragraphs (a) to (i) above.

    Financial Quarter has the meaning given to that term in Clause 22.1
(Financial definitions).       Financial Year has the meaning given to that term
in Clause 22.1 (Financial definitions).       First Utilisation Date means the
first Utilisation Date.       FSA means the UK Financial Services Authority and
any body which from time to time replaces such authority or body.       FSA
Returns means the documents required (taken together) to be filed by an insurer
with the FSA under Rule 9.6(1) of IPRU(INS) or as may be defined in any rules
amending or replacing it.       FSA Rules means the FSA’s Handbook of Rules and
Guidance as amended, varied, substituted or replaced from time to time
including, without limitation, GENPRU, IPRU(INS), INSPRU and SUP and including
the rules of any other regulator which is responsible from time to time for the
prudential supervision of insurers authorised in the United Kingdom.

8



--------------------------------------------------------------------------------



 



    GENPRU means the General Prudential Sourcebook forming part of the FSA
Rules.       Group means the Parent and each of its Subsidiaries for the time
being.       Group Capital Resources Report means any group capital resources
report submitted to the FSA in accordance with IPRU(INS), rule 9.40 or as may be
defined in any rules amending or replacing it.       Group Structure Chart means
the most recent group structure chart of the Group delivered to the Original
Lender by the Parent prior to the First Utilisation Date.       Guarantor means
an Original Guarantor or an Additional Guarantor.       Holding Account means
any account designated as a Holding Account (in the name of the Parent and held
with the Agent) by the Agent and the Parent as the same may be redesignated,
substituted or replaced from time to time.       Holding Company means, in
relation to a company or corporation, any other company or corporation in
respect of which it is a Subsidiary.       ICA Capital Requirement means, in
respect of an insurer, the amount of capital resources which the board of that
insurer considers are required by that insurer in order to have a 99.5%
confidence level over a one year timeframe that the value of assets of that
insurer will exceed the value of its liabilities, determined in accordance with
INSPRU 7, and, following the implementation of Solvency II, shall mean the SCR
(as defined in Solvency II) of that insurer as supplemented by any additional
capital resources identified as required by that insurer’s Own Risk and Solvency
Assessment (as defined in Solvency II).       ICG Capital Requirement means, in
respect of an insurer, the aggregate of: (a) the ICA Capital Requirement of that
insurer; and (b) the amount of capital resources which the FSA indicates in any
formal guidance given by it to that insurer or to any member of the Group that
it considers that insurer should hold in addition to its ICA Capital
Requirement, or which should be held by the Group as a whole in respect of that
insurer in addition to that insurer’s ICA Capital Requirement, and, following
the implementation of Solvency II, shall mean the aggregate of any capital
add-ons (as defined in Solvency II) prescribed by the FSA or any other regulator
in respect of that insurer.       Insolvency Representative means any
liquidator, administrator, receiver, receiver and manager, administrative
receiver, custodian, trustee or similar officer in any jurisdiction.      
INSPRU means the Prudential Sourcebook for Insurers forming part of the FSA
Rules.       INSPRU(INS) means the Interim Prudential Sourcebook for Insurers,
forming part of the FSA Rules.       Intellectual Property means:

  (a)   any patents, trade marks, service marks, designs, business names,
copyrights, design rights, moral rights, inventions, confidential information,
knowhow and other intellectual property rights and interests, whether registered
or unregistered; and     (b)   the benefit of all applications and rights to use
such assets of each member of the Group.

9



--------------------------------------------------------------------------------



 



    Interest Period means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default Interest).      
Investment Policy means the Group’s investment policy as detailed in the
document entitled ‘Investment Policy and Procedures, Version 8.0 — February 3,
2010’.       ITA means the Income Tax Act 2007.       Joint Venture means any
joint venture entity, whether a company, unincorporated firm, undertaking,
association, joint venture or partnership or any other similar entity.      
Legal Opinion means any legal opinion delivered to the Agent under Clause 4.1
(Initial conditions precedent) or Clause 26 (Changes to the Obligors).

    Legal Reservations means:

  (a)   the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;     (b)   the time barring of claims under the Limitation Acts, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defences of set-off or
counterclaim;     (c)   similar principles, rights and defences under the laws
of any Relevant Jurisdiction; and     (d)   any other matters which are set out
as qualifications or reservations as to matters of law of general application in
the Legal Opinions.

    Lender means:

  (a)   any Original Lender; and     (b)   any bank, financial institution,
trust, fund or other entity which has become a Party as a Lender in accordance
with Clause 25 (Changes to the Lenders),

    which in each case has not ceased to be a Party in accordance with the terms
of this Agreement.

    LIBOR means, in relation to any Loan:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the currency or Interest Period of that Loan) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the Agent at its
request quoted by the Reference Banks to leading banks in the London interbank
market,

    as of the Specified Time on the Quotation Day for the currency of that Loan
and for a period comparable to the Interest Period for that Loan.

    Limitation Acts means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

10



--------------------------------------------------------------------------------



 



    LMA means the Loan Market Association.       Loan means a loan made or to be
made under the Facility or the principal amount outstanding for the time being
of that loan.       Majority Lenders means:

  (a)   if there are no Loans outstanding, a Lender or Lenders whose Commitments
aggregate more than 662/3% of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 662/3% of the Total
Commitments immediately prior to the reduction); or     (b)   at any other time,
a Lender or Lenders whose participations in the Loans then outstanding aggregate
more than 662/3% of all the Loans then outstanding.

  Mandatory Cost means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost Formula).     Mandatory Prepayment
Account means the interest-bearing account in the name of the Parent held with
the Agent at 88 Wood Street, London EC2V 7QQ, Sort Code: 16-55-90 and Account
number: 3505-159727-501 (as the same may be redesignated, substituted or
replaced from time to time).     Margin means 2.75 (two point seven five) per
cent, per annum.     Material Adverse Effect means a material adverse effect on:

  (a)   the business, operations, property, condition (financial or otherwise)
or prospects of the Group taken as a whole; or     (b)   the ability of an
Obligor to perform its payment obligations under the Finance Documents and/or
its obligations under Clause 22.2 (Financial condition); or     (c)   the
validity or enforceability of, or the effectiveness or ranking of any Security
granted or purporting to be granted pursuant to any of, the Finance Documents or
the rights or remedies of any Finance Party under any of the Finance Documents.

    Material Company means:

  (a)   each company listed in Schedule 12 (Material Companies) whilst such
company remains a member of the Group; and     (b)   any other member of the
Group whose shares become subject to the Transaction Security pursuant to Clause
26.5 (Additional Material Companies).

    Month means a period starting on one day in a calendar month and ending on
the numerically corresponding day in the next calendar month, except that:

  (a)   (subject to paragraph (c) below) if the numerically corresponding day is
not a Business Day, that period shall end on the next Business Day in that
calendar month in which that period is to end if there is one, or if there is
not, on the immediately preceding Business Day;     (b)   if there is no
numerically corresponding day in the calendar month in which that period is to
end, that period shall end on the last Business Day in that calendar month; and

11



--------------------------------------------------------------------------------



 



  (c)   if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

    The above rules will only apply to the last Month of any period. Monthly
shall be construed accordingly.       Obligor means a Borrower or a Guarantor.  
    Obligors’ Agent means the Parent, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors’ Agent).  
    Original Financial Statements means:

  (a)   the consolidated audited financial statements of Cumberland Holdings
Limited and each Obligor for its Financial Year ended 31 December 2009 or, if
such person is not required to produce consolidated audited financial statements
and has not done so for its Financial Year ended 31 December 2009, its
consolidated management schedules for such period which shall include, without
limitation, a balance sheet, profit and loss account and cashflow statement; and
    (b)   the audited financial statements of each Obligor and each Material
Company for its Financial Year ended 31 December 2009.

    Participating Member State means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.       Party means a party to this Agreement.       Permitted
Acquisition means:

  (a)   any acquisition of a company, entity, business or undertaking (or in
each case, any interest in any of them):

  (i)   that is a Regulated Insurance Entity or an insurance portfolio;     (ii)
  that is acquired by a member of the Group wholly owned by the Parent;    
(iii)   whose underlying insurance exposures must be represented by recognised
non-life business only; and     (iv)   that would not cause the Net Worth Cover
to be less than or equal to 2.0:1; or

  (b)   any acquisition of new business effected through a portfolio transfer or
reinsurance transaction involving the capitalisation of reinsurance segregated
accounts in the non-life run-off sector (whether funded by way of subscription
of share capital, by way of contributed surplus or otherwise).

    Permitted Disposal means any sale, lease, licence, transfer or other
disposal made on arm’s length terms:

  (a)   made by any member of the Group in the ordinary course of trading of the
disposing entity (other than shares, businesses, real property or Intellectual
Property);

12



--------------------------------------------------------------------------------



 



  (b)   of any asset by an Obligor or Material Company (the Disposing Company)
to another Obligor or Material Company (the Acquiring Company), but if:

  (i)   the Disposing Company is an Obligor, the Acquiring Company must also be
an Obligor;     (ii)   the Disposing Company had given Transaction Security over
the asset, the Acquiring Company must give equivalent Security to the Security
Agent over that asset; and     (iii)   the Disposing Company is a Guarantor, the
Acquiring Company must be a Guarantor guaranteeing at all times an amount no
less than that guaranteed by the Disposing Company;

  (c)   of assets (other than shares, businesses, real property or Intellectual
Property) in exchange for other assets comparable or superior as to type, value
and quality);     (d)   of obsolete or redundant vehicles, plant and equipment
for cash;     (e)   of Cash Equivalent Investments for cash or in exchange for
other Cash Equivalent Investments; or     (f)   arising as a result of any
Permitted Security.

    Permitted Financial Indebtedness means Financial Indebtedness arising under:

  (a)   the Existing Facilities;     (b)   a Permitted Loan;     (c)   a
Permitted Guarantee;     (d)   any Finance Document;     (e)   Financial
Indebtedness incurred by a member of the Group to facilitate the transfer of any
Capital Release Amount as required pursuant to Clause 23.29 (Transfer of Capital
Release Amount), provided that the relevant loan is subordinated to the Facility
on terms acceptable to the Agent; or     (f)   any Financial Indebtedness of any
Target Group existing at the date of the relevant acquisition.

    Permitted Guarantee means:

  (a)   any guarantee of Permitted Financial Indebtedness which is referred to
in the definition of, or otherwise constitutes, Permitted Financial Indebtedness
provided that Clause 23.25 (Intra-Group transactions) is complied with; or    
(b)   any guarantee given in respect of the netting or set-off arrangements
permitted pursuant to paragraph (a) of the definition of Permitted Security,

    provided that no new guarantee will be permitted at any time after the
occurrence of a Default which is continuing.       Permitted Loan means:

  (a)   Financial Indebtedness which is referred to in the definition of, or
otherwise constitutes, Permitted Financial Indebtedness provided Clause 23.25
(Intra-Group transactions) is complied with;

13



--------------------------------------------------------------------------------



 



  (b)   any loan permitted by Clause 23.25 (Intra-Group transactions);     (c)  
any loan made by a member of the Group to facilitate the transfer of any Capital
Release Amount as required pursuant to Clause 23.29 (Transfer of Capital Release
Amount), provided that such loan is subordinated to the Facility on terms
acceptable to the Agent;     (d)   any loan made by an Obligor to an Obligor;  
  (e)   any loan made by a Material Company to a Material Company or an Obligor;
    (f)   any loan provided by an Obligor to a member of the Group in order to
effect a Permitted Acquisition or any other acquisition not prohibited under
this Agreement the consideration for which is not being funded through the
proceeds of the Facility;     (g)   any loan invested pursuant to Clause 22.4
(Equity cure- Regulatory Cover) or Clause 22.5 (Equity cure- Net Worth Cover);
or     (h)   any loan made with the prior written consent of the Agent.

    Permitted Security means:

  (a)   any netting or set-off arrangement entered into by any member of the
Group in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of members of the Group but only so long as
(1) such arrangement does not permit credit balances of Obligors to be netted or
set-off against debit balances of members of the Group which are not Obligors
and (2) such arrangement does not give rise to other Security over the assets of
Obligors in support of liabilities of members of the Group which are not
Obligors;     (b)   any Quasi Security arising as a result of a disposal which
is a Permitted Disposal;     (c)   any Transaction Security;         (i) any
Existing Security;     (d)   any lien arising by operation of law and in the
ordinary course of trading and not as a result of any default or omission by any
member of the Group;     (e)   any Security or Quasi-Security over or affecting
any asset acquired by a member of the Group after the date of this Agreement if:

  (i)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;     (ii)   the principal
amount secured has not been increased in contemplation of or since the
acquisition of that asset by a member of the Group; and     (iii)   the Security
or Quasi-Security is removed or discharged within 3 months of the date of
acquisition of such asset;

  (f)   any Security or Quasi-Security over or affecting any asset of any
company which becomes a member of the Group after the date of this Agreement,
where the Security or Quasi-Security is created prior to the date on which that
company becomes a member of the Group if:

14



--------------------------------------------------------------------------------



 



  (i)   the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;     (ii)   the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and    
(iii)   the Security or Quasi-Security is removed or discharged within 3 months
of that company being a member of the Group;

  (g)   any Security or Quasi-Security arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to a member of the Group in the ordinary
course of trading and on the supplier’s standard or usual terms and not arising
as a result of any default or omission by any member of the Group.

    Permitted Share Issue means an issue of shares by a member of the Group
(other than the Parent) which is a Subsidiary to its immediate Holding Company
to the extent permitted by Clause 23.25 (Intra-Group Transactions) and where (if
the existing shares of the Subsidiary are the subject of the Transaction
Security) the newly-issued shares also become subject to the Transaction
Security on the same terms provided that no such issue of shares will be
permitted at any time after the occurrence of a Default which is continuing.    
  Permitted Transaction means:

  (a)   any disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security or Quasi-Security given, or other transaction arising,
under the Finance Documents;     (b)   transactions (other than (i) any sale,
lease, licence, transfer or other disposal; and (ii) the granting or creation of
Security, the incurring or permitting to subsist of Financial Indebtedness or
the disposal of the shares of any member of the Group), conducted in the
ordinary course of trading on arm’s length terms;     (c)   any Permitted
Acquisition; or     (d)   any Permitted Transfer,

    provided that no such disposal, transaction or other action detailed in
paragraphs (b) or (c) above that is not already existing will constitute a
Permitted Transaction at any time after the occurrence of a Default which is
continuing.       Permitted Transfer means any of the proposed business or
portfolio transfers listed in Schedule 14 (Permitted Transfers) provided that no
Obligor or Material Company shall retain any exposure following the completion
of such transfer.       Pillar 1 Capital Requirement means, in respect of an
insurer, the capital resources requirement of that insurer as calculated under
GENPRU 2.1, and, following the implementation of Solvency II, shall mean the SCR
(as defined in Solvency II) of that insurer.       Qualifying Lender has the
meaning given to that term in Clause 14 (Tax Gross Up and Indemnities).      
Quarter Date has the meaning given to that term in Clause 22.1 (Financial
definitions).

15



--------------------------------------------------------------------------------



 



    Quarterly Financial Statement has the meaning given to that term in Clause
21 (Information Undertakings).       Quasi-Security has the meaning given to
that term in Clause 23.11 (Negative pledge).       Quotation Day means, in
relation to any period for which an interest rate is to be determined, two
Business Days before the first day of that period, unless market practice
differs in the London interbank market for a currency, in which case the
Quotation Day for that currency will be determined by the Agent in accordance
with market practice in the London interbank market (and if quotations would
normally be given by leading banks in the London interbank market on more than
one day, the Quotation Day will be the last of those days).       Rating Agency
means Standard & Poor’s Rating Services or other equivalent internationally
recognised statistical rating organisation.       Receiver means a receiver or
receiver and manager or administrative receiver of the whole or any part of the
Charged Property.       Reference Banks means National Australia Bank Limited,
Barclays Bank PLC and such other banks as may be appointed by the Agent in
consultation with the Parent.       Regulated Insurance Entity means a company
or any legal entity which:

  (a)   operates in the insurance industry; and     (b)   is regulated by the
relevant supervisory or regulatory body in the insurance market(s) in which it
operates.

    Regulatory Cover has the meaning given to it in Clause 22.1 (Financial
definitions).       Related Fund in relation to a fund (first fund), means a
fund which is managed or advised by the same investment manager or adviser as
the first fund or, if it is managed by a different investment manager or
adviser, a fund whose investment manager or adviser is an Affiliate of the
investment manager or adviser of the first fund.       Relevant Interbank Market
means the London interbank market.       Relevant Jurisdiction means, in
relation to an Obligor:

  (a)   its jurisdiction of incorporation;     (b)   any jurisdiction where any
asset subject to or intended to be subject to the Transaction Security to be
created by it is situated;     (c)   any jurisdiction where it conducts its
business; and     (d)   the jurisdiction whose laws govern the perfection of any
of the Transaction Security Documents entered into by it.

    Relevant Period has the meaning given to that term in Clause 22.1 (Financial
definitions).       Repeating Representations means each of the representations
set out in Clauses 20.2 (Status) to Clause 20.7 (Governing law and enforcement),
Clause 20.11 (No default), paragraph 20.12.5 of Clause 20.12 (No misleading
information), Clause

16



--------------------------------------------------------------------------------



 



  20.13 (Original Financial Statements), Clause 20.18 (Ranking) to Clause 20.20
(Legal and beneficial ownership), Clause 20.22 (Shares) and Clause 20.27 (Centre
of main interests and establishments).       Rollover Loan means one or more
Loans:

  (a)   made or to be made on the same day that one or more maturing Loans is
due to be repaid;     (b)   the aggregate amount of which is equal to or less
than the amount of the maturing Loan(s); and     (c)   made or to be made to the
same Borrower for the purpose of refinancing the maturing Loan(s).

    Screen Rate means the British Bankers Association Interest Settlement Rate
for the relevant currency and period displayed on the appropriate page of the
Reuters screen. If the agreed page is replaced or service ceases to be
available, the Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Lenders.      
Secured Parties means each Finance Party from time to time party to this
Agreement, any Receiver or Delegate.       Security means a mortgage, charge,
pledge, lien or other security interest securing any obligation of any person or
any other agreement or arrangement having a similar effect.       Security Agent
means National Australia Bank Limited in its capacity as security agent and
trustee for the other Finance Parties under this Agreement and the Transaction
Security Documents and any Additional Security Agent or Delegate appointed by it
in accordance with the terms of this Agreement.       Specified Time means a
time determined in accordance with Schedule 10 (Timetables).       Sterling and
£ means the lawful currency of the UK.       Solvency II means the directive of
The European Parliament and of the Council of the European Union made in 2009 on
the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency
II), or any implementing measures or guidance made or published thereunder.    
  Subsidiary means an entity of which a person:

  (a)   has direct or indirect Control; or     (b)   owns directly or indirectly
more than fifty per cent. (50%) of the share capital or similar right of
ownership; or     (c)   is entitled to receive more than fifty per cent. (50%)
of the dividends or distributions,

    and any entity (whether or not so controlled) treated as a subsidiary in the
latest financial statements of that person from time to time and disregarding,
for the purpose of this definition, the fact that any shares in that entity may
be held by way of security, that the beneficiary of the security (or its
nominee) may be registered as a member of the relevant undertaking and/or that
such beneficiary of the

17



--------------------------------------------------------------------------------



 



    security (or its nominee) may be entitled to exercise voting powers and
rights with respect to those charged shares.       SUP means the Supervision
Manual forming part of the FSA Rules.       Target means any company or entity
being acquired by a member of the Group in a Permitted Acquisition or other
acquisition the consideration for which is not being funded through the proceeds
of the Facility.       Target Group means a Target and its Subsidiaries.      
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).       Termination Date
means the date falling three years from the date of this Agreement.       Total
Commitments means the aggregate of the Commitments, being US$250,000,000 at the
date of this Agreement.       Transaction Security means the Security created or
expressed to be created in favour of the Security Agent pursuant to the
Transaction Security Documents.       Transaction Security Documents means each
of the documents listed under paragraph 2.2 (Transaction Security Documents) of
Part 1 of Schedule 2 (Conditions Precedent) or paragraph 11 of Part 2 of
Schedule 2 (Conditions Precedent), and any original documents of title to be
provided under the Transaction Security Documents and required to be delivered
to the Agent under Schedule 2 (Conditions Precedent) together with any other
document entered into by any Obligor creating or expressed to create any
Security over all or any part of its assets in respect of the obligations of any
of the Obligors under any of the Finance Documents.       Transfer Certificate
means a certificate substantially in the form set out in Schedule 5 (Form of
Transfer Certificate) or any other form agreed between the Agent and the Parent.
      Transfer Date means, in relation to an assignment or transfer, the later
of:

  (a)   the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate; and     (b)   the date on which the Agent
executes the relevant Assignment Agreement or Transfer Certificate.

    Treasury Transactions means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.       UK means the United Kingdom of Great Britain and Northern Ireland.
      Unpaid Sum means any sum due and payable but unpaid by an Obligor under
the Finance Documents.       US Dollars or US$ means the lawful currency of the
United States of America.       Utilisation Date means the date on which a Loan
is made.       Utilisation Request means a notice substantially in the relevant
form set out in Schedule 3 (Requests).

18



--------------------------------------------------------------------------------



 



    VAT means value added tax as provided for in the Value Added Tax Act 1994
and any other tax of a similar nature.   1.2   Construction   1.2.1   Unless a
contrary indication appears, a reference in this Agreement to:

  (a)   the Agent, any Arranger, any Finance Party, any Lender, any Obligor, any
Party, any Secured Party, the Security Agent or any other person shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees and, in the case of the Security Agent, any person for the
time being appointed as Security Agent or Security Agents in accordance with
this Agreement;     (b)   a document in agreed form is a document which is
previously agreed in writing by or on behalf of the Parent and the Agent or, if
not so agreed, is in the form specified by the Agent;     (c)   Barclays
Corporate means Barclays Corporate, the corporate banking division of Barclays
Bank PLC;     (d)   assets includes present and future properties, revenues and
rights of every description;     (e)   a Finance Document or any other agreement
or instrument is a reference to that Finance Document or other agreement or
instrument as amended, novated, supplemented, extended or restated (in any case,
however fundamentally);     (f)   guarantee means any guarantee, letter of
credit, bond, indemnity or similar assurance against loss, or any obligation,
direct or indirect, actual or contingent, to purchase or assume any indebtedness
of any person or to make an investment in or loan to any person or to purchase
assets of any person where, in each case, such obligation is assumed in order to
maintain or assist the ability of such person to meet its indebtedness;     (g)
  Guarantor, Original Guarantor, Additional Guarantor and this guarantee shall
not be construed restrictively and shall include the payment undertakings and
indemnities contained in Clause 18 (Guarantee and Indemnity);     (h)   wholly
owned subsidiary means a company or corporation that has no members except for:

  (i)   another company or corporation and that other company’s or corporation’s
wholly-owned subsidiaries; or     (ii)   persons acting on behalf of that other
company or corporation and that other company’s or corporation’s wholly-owned
subsidiaries;

  (i)   including and in particular shall not be construed restrictively but
shall mean including without prejudice to the generality of the foregoing and in
particular, but without limitation;     (j)   indebtedness includes any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;

19



--------------------------------------------------------------------------------



 



  (k)   a person includes any individual, firm, company, corporation,
government, state or agency of a state or any association, joint venture, trust
or partnership (whether or not having separate legal personality) of two or more
of the foregoing;     (l)   a regulation includes any regulation, rule, official
directive, request, or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;     (m)   a
provision of law is a reference to that provision as amended or re-enacted and
any subordinate legislation made under it; and     (n)   a time of day is a
reference to London time.

1.3   Section, Clause and Schedule headings are for ease of reference only.  
1.4   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
1.5   A Default (other than an Event of Default) is continuing if it has not
been remedied or waived and an Event of Default is continuing if it has not been
waived.   1.6   Any consent, waiver or approval required from a Finance Party
under a Finance Document must be in writing and will be of no effect if not in
writing.   1.7   Reference to a monetary sum specified in Sterling in Clause 20
(Representations), Clause 21 (Information Undertakings), Clause 22 (Financial
Covenants), Clause 23 (General Undertakings) and/or Clause 24 (Events of
Default) shall be deemed to include reference to the Base Currency Equivalent of
such sum.   1.8   Third Party Rights   1.8.1   Unless expressly provided to the
contrary in a Finance Document a person who is not a Party has no right under
the Contracts (Rights of Third Parties) Act 1999 (Third Parties Act) to enforce
or enjoy the benefit of any term of this Agreement.   1.8.2   Notwithstanding
any term of any Finance Document, the consent of any person who is not a Party
is not required to rescind or vary this Agreement at any time.   2   The
Facilities   2.1   The Facilities       Subject to the terms of this Agreement
the Lenders make available to the Borrowers a revolving credit facility in an
aggregate amount equal to the Total Commitments;   2.2   Finance Parties’ rights
and obligations   2.2.1   The obligations of each Finance Party under the
Finance Documents are several. Failure by a Finance Party to perform its
obligations under the Finance Documents does not affect the obligations of any
other Party under the Finance Documents. No Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents.   2.2.2  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the

20



--------------------------------------------------------------------------------



 



    Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.   2.2.3   A Finance Party may, except as otherwise stated in
the Finance Documents, separately enforce its rights under the Finance
Documents.   2.3   Obligors’ Agent   2.3.1   Each Obligor (other than the
Parent) by its execution of this Agreement or an Accession Letter irrevocably
appoints the Parent to act on its behalf as its agent in relation to the Finance
Documents and irrevocably authorises:

  (a)   the Parent on its behalf to supply all information concerning itself
contemplated by the Finance Documents to the Finance Parties and to give all
notices and instructions (including, in the case of a Borrower, Utilisation
Requests), to execute on its behalf any Accession Letter, to make such
agreements and to effect the relevant amendments, supplements and variations
capable of being given, made or effected by any Obligor notwithstanding that
they may affect the Obligor, without further reference to or the consent of that
Obligor; and     (b)   each Finance Party to give any notice, demand or other
communication to that Obligor pursuant to the Finance Documents to the Parent,

    and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions or executed or made the agreements or
effected the amendments, supplements or variations, or received the relevant
notice, demand or other communication.   2.3.2   Every act, omission, agreement,
undertaking, settlement, waiver, amendment, supplement, variation, notice or
other communication given or made by the Obligors’ Agent or given to the
Obligors’ Agent under any Finance Document on behalf of another Obligor or in
connection with any Finance Document (whether or not known to any other Obligor
and whether occurring before or after such other Obligor became an Obligor under
any Finance Document) shall be binding for all purposes on that Obligor as if
that Obligor had expressly made, given or concurred with it. In the event of any
conflict between any notices or other communications of the Obligors’ Agent and
any other Obligor, those of the Obligors’ Agent shall prevail.   3   Purpose  
3.1   Purpose       Each Borrower shall apply all amounts borrowed by it under
the Facility towards:   3.1.1   prepayment of the Existing Facilities,   3.1.2  
general corporate purposes of the Group; and   3.1.3   funding any acquisitions
in the non-life run-off sector falling within the definition of “Permitted
Acquisition”.   3.2   Monitoring       No Finance Party is bound to monitor or
verify the application of any amount borrowed pursuant to this Agreement.

21



--------------------------------------------------------------------------------



 



4   Conditions of Loans   4.1   Initial conditions precedent       The Lenders
will only be obliged to comply with Clause 5.4 (Lenders’ participation) in
relation to any Loan if, on or before the Utilisation Date for that Loan, the
Agent has received all of the documents and other evidence listed in Part 1 of
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Agent. The Agent shall notify the Obligors’ Agent and the Lenders in writing
promptly upon being so satisfied.   4.2   Further conditions precedent      
Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders’ participation) if on the date of the
Utilisation Request and on the proposed Utilisation Date:

  (a)   in the case of a Rollover Loan, no Event of Default is continuing or
would result from the proposed Loan and, in the case of any other Loan, no
Default is continuing or would result from the proposed Loan;     (b)   the
Repeating Representations to be made by each Obligor are true; and     (c)   the
proposed Loan would not cause the Net Worth Cover to be less than or equal to
2.0:1.

4.3   Maximum number of Loans       A Borrower (or the Parent) may not deliver a
Utilisation Request if as a result of the proposed Loan more than 15 Loans would
be outstanding.   5   Loans   5.1   Delivery of a Utilisation Request       A
Borrower (or the Parent on its behalf) may utilise the Facility by delivery to
the Agent of a duly completed Utilisation Request not later than the Specified
Time.   5.2   Completion of a Utilisation Request for Loans   5.2.1   Each
Utilisation Request for a Loan is irrevocable and will not be regarded as having
been duly completed unless:

  (a)   the proposed Utilisation Date is a Business Day within the Availability
Period;     (b)   it identifies the Borrower of the proposed Loan;     (c)   the
currency and amount of the Loan comply with Clause 5.3 (Currency and amount);
and     (d)   the proposed Interest Period complies with Clause 11 (Interest
Periods).

5.2.2   Only one Loan may be requested in each Utilisation Request.   5.3  
Currency and amount   5.3.1   The currency specified in a Utilisation Request
must be the Base Currency.   5.3.2   The amount of the proposed Loan must be a
minimum of US$5,000,000 or, if less, the Available Facility.

22



--------------------------------------------------------------------------------



 



5.4   Lenders’ participation   5.4.1   If the conditions set out in this
Agreement have been met, each Lender shall make its participation in each Loan
available by the Utilisation Date through its Facility Office.   5.4.2   The
amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.   5.5   Cancellation of Commitment      
The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.   6   Repayment   6.1.1   Each
Borrower which has drawn a Loan shall repay that Loan on the last day of its
Interest Period.   6.1.2   Any Loan remaining outstanding on the Termination
Date shall be repaid in full on such date.   7   Illegality, Voluntary
Prepayment and Cancellation   7.1   Illegality       If it becomes unlawful in
any applicable jurisdiction for a Lender to perform any of its obligations as
contemplated by this Agreement or to fund, issue or maintain its participation
in any Loan:

  (a)   that Lender shall promptly notify the Agent upon becoming aware of that
event;     (b)   upon the Agent notifying the Obligors’ Agent, the Commitment of
that Lender will be immediately cancelled; and     (c)   each Borrower shall
repay that Lender’s participation in the Loans made to that Borrower on the last
day of the Interest Period for each Loan occurring after the Agent has notified
the Obligors’ Agent or, if earlier, the date specified by the Lender in the
notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law).

7.2   Voluntary cancellation       Subject to Clause 7.3 (Voluntary prepayment
of Loans) the Parent may, if it gives the Agent not less than 10 Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice, cancel
the whole or any part (being a minimum amount of US$500,000) of the Available
Facility. Any cancellation under this Clause 7.2 shall reduce the Commitments of
the Lenders rateably.   7.3   Voluntary prepayment of Loans       A Borrower
may, if it or the Parent gives the Agent not less than 7 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of a Loan as specified in the relevant notice (but, if in part,
being an amount that reduces the amount of the Loan by a minimum amount of
US$5,000,000 or its equivalent).

23



--------------------------------------------------------------------------------



 



7.4   Right of cancellation and repayment in relation to a single Lender   7.4.1
  If:

  (a)   any sum payable to any Lender by an Obligor is required to be increased
under Clause 14.2 (Tax gross-up); or     (b)   any Lender claims indemnification
from the Obligors’ Agent or an Obligor under Clause 14.3 (Tax indemnity) or
Clause 15.1 (Increased costs),

    the Obligors’ Agent may, whilst the circumstance giving rise to the
requirement for that increase or indemnification continues, give the Agent
notice of cancellation of the Commitment of that Lender and its intention to
procure the repayment of that Lender’s participation in the Loans.   7.4.2   On
receipt of a notice referred to in Clause 7.4.1 above in relation to a Lender,
the Commitment of that Lender shall immediately be reduced to zero.   7.4.3   On
the last day of each Interest Period which ends after the Obligors’ Agent has
given notice under Clause 7.4.1 above in relation to a Lender (or, if earlier,
the date specified by the Obligors’ Agent in that notice), each Borrower to whom
a Loan is outstanding shall repay that Lender’s participation in that Loan
together with all interest and other amounts accrued under the Finance
Documents.   8   Mandatory Prepayment   8.1   Exit       Upon the occurrence of
a Change of Control the Facility will be cancelled and all outstanding Loans,
together with accrued interest, and all other amounts accrued under the Finance
Documents, shall become immediately due and payable.   8.2   Disposal and
Insurance Proceeds   8.2.1   For the purposes of this Clause 8.2, Clauses 8.3
(Application of mandatory prepayments) and Clause 8.4 (Mandatory Prepayment
Accounts and Holding Accounts):       Disposal: means a sale, lease, licence,
transfer, loan or other disposal by a person of any asset, undertaking or
business (whether by a voluntary or involuntary single transaction or series of
transactions).       Disposal Proceeds: means the consideration receivable by
any member of the Group (including any amount receivable in repayment of
intercompany debt) for any Disposal made by any member of the Group except for
Excluded Disposal Proceeds and after deducting:

  (a)   any reasonable expenses which are incurred by any member of the Group
with respect to that Disposal to persons who are not members of the Group; and  
  (b)   any Tax incurred and required to be paid by the seller in connection
with that Disposal (as reasonably determined by the seller, on the basis of
existing rates and taking account of any available credit, deduction or
allowance).

    Excluded Disposal Proceeds: means Disposal Proceeds which have been derived
from a Disposal permitted by Clause 23.25 (Intra-Group transactions) or of a
type described in paragraphs (a) or (b) or (c) of the definition of Permitted
Disposal.

24



--------------------------------------------------------------------------------



 



    Excluded Insurance Proceeds: means any proceeds of an insurance claim which
the Parent notifies the Agent are, or are to be, applied:

  (a)   to meet a third party claim; or     (b)   in amelioration of the loss in
respect of which the relevant insurance claim was made,

    in each case as soon as possible (but in any event within 180 days, or such
longer period as the Majority Lenders may agree) after receipt.       Insurance
Proceeds: means the proceeds of any insurance claim received by any member of
the Group except for Excluded Insurance Proceeds and after deducting any
reasonable expenses in relation to that claim which are incurred by any member
of the Group to persons who are not members of the Group.   8.2.2   The Parent
shall ensure that the Borrowers prepay Loans in the following amounts at the
times and in the order of application contemplated by Clause 8.3 (Application of
mandatory prepayments):

  (a)   the amount of Disposal Proceeds; and     (b)   the amount of Insurance
Proceeds.

8.3   Application of mandatory prepayments   8.3.1   A prepayment made under
Clause 8.2 (Disposal and Insurance Proceeds) shall be applied in prepayment of
the Loans.   8.3.2   Subject to Clause 8.3.3 below, the Obligors’ Agent may
elect that any prepayment under Clause 8.2 (Disposal and Insurance Proceeds) be
applied in prepayment of a Loan on the last day of the Interest Period relating
to that Loan. If the Obligors’ Agent makes that election then a proportion of
the Loan equal to the amount of the relevant prepayment will be due and payable
on the last day of its Interest Period.   8.3.3   If the Obligors’ Agent has
made an election under Clause 8.3.2 above but a Default has occurred and is
continuing, that election shall no longer apply and a proportion of the Loan in
respect of which the election was made equal to the amount of the relevant
prepayment shall be immediately due and payable (unless the Majority Lenders
otherwise agree in writing).   8.4   Mandatory Prepayment Accounts and Holding
Accounts   8.4.1   The Obligors’ Agent shall ensure that:

  (a)   Disposal Proceeds and Insurance Proceeds in respect of which the
Obligors’ Agent has made an election under Clause 8.3 (Application of mandatory
prepayments) are paid into a Mandatory Prepayment Account as soon as reasonably
practicable after receipt by a member of the Group; and     (b)   Excluded
Disposal Proceeds to be applied in replacement of assets, and Excluded Insurance
Proceeds are paid into a Holding Account as soon as reasonably practicable after
receipt by a member of the Group.

8.4.2   The Parent and each Borrower irrevocably authorise the Agent to apply:

  (a)   amounts credited to the Mandatory Prepayment Account; and

25



--------------------------------------------------------------------------------



 



  (b)   amounts credited to the Holding Account which have not been duly applied
as contemplated within 180 days of receipt of the relevant proceeds (or such
longer time period as the Majority Lenders may agree),

    to pay amounts due and payable under Clause 8.3 (Application of mandatory
prepayments) and otherwise under the Finance Documents. The Parent and each
Borrower further irrevocably authorise the Agent to so apply amounts credited to
the Holding Account in respect of Excluded Disposal Proceeds to be applied in
replacement of assets and Excluded Insurance Proceeds whether or not 180 days
have elapsed since receipt of those proceeds if a Default has occurred and is
continuing. The Parent and each Borrower also irrevocably authorise the Agent to
transfer any amounts credited to the Holding Account referred to in this Clause
8.4.2 to the Mandatory Prepayment Account pending payment of amounts due and
payable under the Finance Documents (but if all such amounts have been paid any
such amounts remaining credited to the Mandatory Prepayment Account may (unless
a Default has occurred) be transferred back to the Holding Account).   8.4.3   A
Lender, Security Agent or Agent with which a Mandatory Prepayment Account or
Holding Account is held acknowledges and agrees that (1) interest shall accrue
at normal commercial rates offered by such Lender, Security Agent or Agent in
Europe on amounts credited to those accounts and that the account holder shall
be entitled to receive such interest (which shall be paid in accordance with the
mandate relating to such account) unless a Default is continuing, and (2) each
such account is subject to the Transaction Security.   8.5   Excluded proceeds  
    Where Excluded Disposal Proceeds and Excluded Insurance Proceeds include
amounts which are intended to be used for a specific purpose within a specified
period (as set out in the relevant definition of Excluded Disposal Proceeds or
Excluded Insurance Proceeds), the Obligors’ Agent shall ensure that those
amounts are used for that purpose and shall promptly deliver a certificate to
the Agent at the time of such application and at the end of such period
confirming the amount (if any) which has been so applied within the requisite
time periods provided for in the relevant definition.   9   Restrictions   9.1  
Notices of Cancellation or Prepayment       Any notice of cancellation,
prepayment, authorisation or other election given by any Party under Clause 7
(Illegality, Voluntary Prepayment and Cancellation), Clause 8.3 (Application of
mandatory prepayments) or Clause 8.4 (Mandatory Prepayment Accounts and Holding
Accounts) (subject to the terms of those Clauses) shall be irrevocable and,
unless a contrary indication appears in this Agreement, any such notice shall
specify the date or dates upon which the relevant cancellation or prepayment is
to be made and the amount of that cancellation or prepayment.   9.2   Interest
and other amounts       Any prepayment under this Agreement shall be made
together with accrued interest on the amount prepaid and, subject to any
prepayment fee payable under Clause 9.3 (Prepayment Fee) and any Break Costs,
without premium or penalty.   9.3   Prepayment Fee       In the event that all
of the Loans are prepaid pursuant to Clause 7.3 (Voluntary prepayment of Loans)
as a result of a refinancing with a third party funder on or

26



--------------------------------------------------------------------------------



 



    before the first anniversary of the date of this Agreement, the Parent shall
pay to the Agent for the account of the Lenders a fee computed at the rate of
one per cent. (1%) of the amount prepaid. Any such fee will be paid on the same
date as the prepayment which causes the fee to be payable.   9.4   Reborrowing
of a Facility       Unless a contrary indication appears in this Agreement, any
part of the Facility which is prepaid (including any prepayment made pursuant to
Clause 8.2.2) or repaid may be reborrowed in accordance with the terms of this
Agreement.   9.5   Prepayment in accordance with Agreement       No Borrower
shall repay or prepay all or any part of the Loans or cancel all or any part of
the Commitments except at the times and in the manner expressly provided for in
this Agreement.   9.6   No reinstatement of Commitments       No amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.
  9.7   Agent’s receipt of Notices       If the Agent receives a notice under
Clause 7 (Illegality, Voluntary Prepayment and Cancellation) or an election
under Clause 8.3 (Application of mandatory prepayments), it shall promptly
forward a copy of that notice or election to either the Obligors’ Agent or the
affected Lender, as appropriate.   10   Interest   10.1   Calculation of
Interest       The rate of interest on each Loan for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:

  (a)   Margin;     (b)   LIBOR; and     (c)   Mandatory Cost, if any,

    (together the Interest).   10.2   Payment of Interest       The Borrower to
which a Loan has been made shall pay accrued interest on each Loan on the last
day of each Interest Period (and, if the Interest Period is longer than six
Months, on the dates falling at six Monthly intervals after the first day of the
Interest Period).   10.3   Default interest   10.3.1   If an Obligor fails to
pay any amount payable by it under a Finance Document on its due date, interest
shall accrue on the Unpaid Sum from the due date up to the date of actual
payment (both before and after judgment) at a rate which, subject to Clause
10.3.2 below, is 1 per cent higher than the rate which would have been payable
if the Unpaid Sum had, during the period of non-payment, constituted a Loan in
the currency of the Unpaid Sum for successive Interest Periods, each of a
duration selected by the Agent (acting reasonably). Any interest accruing under

27



--------------------------------------------------------------------------------



 



    this Clause 10.3 shall be immediately payable by the Obligor on demand by
the Agent.   10.3.2   If any overdue amount consists of all or part of a Loan
which became due on a day which was not the last day of an Interest Period
relating to that Loan:

  (a)   the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and     (b)   the rate of interest applying to the overdue amount during
that first Interest Period shall be 1 per cent higher than the rate which would
have applied if the overdue amount had not become due.

10.3.3   Default interest (if unpaid) arising on an overdue amount will be
compounded with the overdue amount at the end of each Interest Period applicable
to that overdue amount but will remain immediately due and payable.   10.4  
Notification of rates of interest       The Agent shall promptly notify the
Lenders and the relevant Borrower (or the Parent) of the determination of a rate
of interest under this Agreement.   11   Interest Periods   11.1   Selection of
Interest Periods and Terms   11.1.1   A Borrower (or the Parent on behalf of a
Borrower) may select an Interest Period for a Loan in the Utilisation Request
for that Loan.   11.1.2   Subject to this Clause 11, a Borrower (or the Parent)
may select an Interest Period of two, three or six Months or any other period
agreed between the Parent and the Agent (acting on the instructions of all the
Lenders).   11.1.3   An Interest Period for a Loan shall not extend beyond the
Termination Date.   11.1.4   Each Interest Period for a Loan shall start on the
Utilisation Date.   11.1.5   A Loan has one Interest Period only.   11.2  
Non-Business Days       If an Interest Period would otherwise end on a day which
is not a Business Day, that Interest Period will instead end on the next
Business Day in that calendar month (if there is one) or the preceding Business
Day (if there is not).   12   Changes To The Calculation Of Interest   12.1  
Absence of quotations       Subject to Clause 12.2 (Market disruption), if LIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR shall be determined on the basis of the quotations of the
remaining Reference Banks.   12.2   Market disruption   12.2.1   If a Market
Disruption Event occurs in relation to a Loan for any Interest Period, then the
rate of interest on each Lender’s share of that Loan for the Interest Period
shall be the percentage rate per annum which is the sum of:

  (a)   the applicable Margin;

28



--------------------------------------------------------------------------------



 



  (b)   the rate notified to the Agent by that Lender as soon as practicable and
in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and     (c)   the Mandatory Cost, if any, applicable to
that Lender’s participation in the Loan.

12.2.2   In this Agreement Market Disruption Event means:

  (a)   at or about noon on the Quotation Day for the relevant Interest Period
the Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR for the relevant currency and
Interest Period; or     (b)   before close of business in London on the
Quotation Day for the relevant Interest Period, the Agent receives notifications
from a Lender or Lenders (whose participations in a Loan exceed 30 per cent of
that Loan) that the cost to it of obtaining matching deposits in the London
Interbank market would be in excess of LIBOR.

12.3   Alternative basis of interest or funding   12.3.1   If a Market
Disruption Event occurs and the Agent or the Parent so requires, the Agent and
the Obligors’ Agent shall enter into negotiations (for a period of not more than
30 days) with a view to agreeing a substitute basis for determining the rate of
interest.   12.3.2   Any alternative basis agreed pursuant to Clause 12.3.1
above shall, with the prior consent of all the Lenders and the Obligors’ Agent,
be binding on all Parties.   12.4   Break Costs   12.4.1   Each Borrower shall,
within three Business Days of demand by a Finance Party, pay to that Finance
Party its Break Costs attributable to all or any part of a Loan or Unpaid Sum
being paid by that Borrower on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.   12.4.2   Each Lender shall, as soon as
reasonably practicable after a demand by the Agent, provide a certificate
confirming the amount of its Break Costs for any Interest Period in which they
accrue.   13   Fees   13.1   Commitment fee   13.1.1   The Parent shall pay to
the Agent (for the account of each Lender) a fee in the Base Currency computed
at the rate of one point one per cent. (1.10%) per annum on the daily undrawn
and uncancelled amount of the Facility during the Availability Period.   13.1.2
  The accrued commitment fee is payable on the last day of each successive
period of three Months which ends during the relevant Availability Period, on
the last day of the relevant Availability Period and on the cancelled amount of
the relevant Lender’s Commitment at the time the cancellation is effective.

29



--------------------------------------------------------------------------------



 



13.2   Arrangement fee       The Parent shall pay to the Arrangers arrangement
fees in the amount, manner and at the times agreed in a Fee Letter.   13.3  
Agency fee       The Parent shall pay to the Agent (for its own account) an
agency fee in the amount, manner and at the times agreed in a Fee Letter.   14  
Tax Gross Up And Indemnities   14.1   Definitions   14.1.1   In this Agreement:

  (a)   Protected Party: means a Finance Party which is or will be subject to
any liability or required to make any payment for or on account of Tax in
relation to a sum received or receivable (or any sum deemed for the purposes of
Tax to be received or receivable) under a Finance Document.     (b)   Qualifying
Lender: means:

  (i)   a Lender (other than a Lender within sub-paragraph (ii) below) which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document and is:     (A)   a Lender:

  (1)   which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Finance Document; or     (2)   in respect of an
advance made under a Finance Document by a person that was a bank (as defined
for the purpose of section 879 of the ITA) at the time that that advance was
made,

      and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance;     (B)   a
Lender which is:

  (1)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (2)   a partnership each member of which is:

  (a)   a company so resident in the United Kingdom; or     (b)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA;

30



--------------------------------------------------------------------------------



 



  (3)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

  (C)   a Treaty Lender; or     (ii)   a building society (as defined for the
purposes of section 880 of the ITA) making an advance under a Finance Document).

  (c)   Tax Confirmation: means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes;     (ii)   a partnership each member of which is:     (A)   a company
so resident in the United Kingdom; or     (B)   a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or     (iii)   a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company.

  (d)   Tax Credit: means a credit against, relief or remission for, or
repayment of, any Tax.     (e)   Tax Deduction: means a deduction or withholding
for or on account of Tax from a payment under a Finance Document.     (f)   Tax
Payment: means either the increase in a payment made by an Obligor to a Finance
Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3 (Tax
indemnity).     (g)   Treaty Lender means a Lender which:

  (i)   is treated as a resident of a Treaty State for the purposes of the
Treaty; and     (ii)   does not carry on a business in the United Kingdom
through a permanent establishment with which that Lender’s participation in the
Loan is effectively connected.

  (h)   Treaty State means a jurisdiction having a double taxation agreement (a
Treaty) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

31



--------------------------------------------------------------------------------



 



  (i)   UK Non-Bank Lender means:

  (i)   where a Lender becomes a Party on the day on which this Agreement is
entered into, a Lender listed in Part 4 of Schedule 1 (The Original Parties);
and     (ii)   where a Lender becomes a Party after the day on which this
Agreement is entered into, a Lender which gives a Tax Confirmation in the
Assignment Agreement or Transfer Certificate which it executes on becoming a
Party.

14.1.2   Unless a contrary indication appears, in this Clause 14 a reference to
determines or determined means a determination made in the absolute discretion
of the person making the determination.   14.2   Tax gross-up   14.2.1   Each
Obligor shall make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.   14.2.2  
The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction that it must make) notify the Agent accordingly. Similarly, a Lender
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender. If the Agent receives such notification from a Lender it shall
notify the Parent and that Obligor.   14.2.3   If a Tax Deduction is required by
law to be made by an Obligor from any payment due from it under the Finance
Documents, the amount of the payment due from that Obligor shall be increased to
an amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.  
14.2.4   A payment shall not be increased under Clause 14.2.3 above by reason of
a Tax Deduction on account of Tax imposed by the United Kingdom, if on the date
on which the payment falls due:

  (a)   the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or
    (b)   the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender and:

  (i)   an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA which relates to the
payment and that Lender has received from the Obligor making the payment or from
the Company a certified copy of that Direction; and     (ii)   the payment could
have been made to the Lender without any Tax Deduction if that Direction had not
been made; or

32



--------------------------------------------------------------------------------



 



  (c)   the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(B) of the definition of Qualifying Lender and:

  (i)   the relevant Lender has not given a Tax Confirmation to the Company; and
    (ii)   the payment could have been made to the Lender without any Tax
Deduction if the Lender had given a Tax Confirmation to the Company, on the
basis that the Tax Confirmation would have enabled the Company to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA.

  (d)   the relevant Lender is a Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the Tax Deduction had that Lender complied with its obligations
under Clause 14.2.7 below

14.2.5   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.  
14.2.6   Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.   14.2.7    

  (a)   Subject to paragraph (b) below, a Treaty Lender and each Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.     (b)   Nothing in
paragraph (a) above shall require a Treaty Lender to:

  (i)   register under the HMRC DT Treaty Passport scheme;     (ii)   apply the
HMRC DT Treaty Passport scheme to any Utilisation if it has so registered; or  
  (iii)   file Treaty forms if it has:     (A)   included an indication to the
effect that it wishes the HMRC DT Treaty Passport scheme to apply to this
Agreement; or     (B)   notified the Parent of its scheme reference number and
its jurisdiction of tax residence.

14.2.8   A Treaty Lender which becomes a Party on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which then wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Agent and
without liability to any Obligor) by including its scheme reference number and
its jurisdiction of tax residence opposite its name in Part 3 of Schedule 1 (The
Original Parties).   14.2.9   If a Lender has not either:

33



--------------------------------------------------------------------------------



 



  (a)   included an indication to the effect that it wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement in accordance with Clause 14.2.8
above or paragraph (a) of Clause 14.6 (HMRC DT Treaty Passport scheme
confirmation); or     (b)   notified the Parent of its scheme reference number
and its jurisdiction of tax residence pursuant to paragraph (l) above,

    no Obligor shall file any form relating to the HMRC DT Treaty Passport
scheme in respect of that Lender’s Commitment or its participation in any
Utilisation.   14.3   Tax indemnity   14.3.1   The Parent shall (within three
Business Days of demand by the Agent) pay to a Protected Party an amount equal
to the loss, liability or cost which that Protected Party determines will be or
has been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document.   14.3.2   Clause 14.3.1 above
shall not apply:

  (a)   with respect to any Tax assessed on a Finance Party:

  (i)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or     (ii)   under the
law of the jurisdiction in which that Finance Party’s Facility Office is located
in respect of amounts received or receivable in that jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Finance Party; or     (b)   to the extent a loss, liability or cost:

  (i)   is compensated for by an increased payment under Clause 14.2 (Tax
gross-up); or     (ii)   would have been compensated by an increased payment
under Clause 14.2 (Tax gross-up) but was not so compensated solely because one
of the exclusions in Clause 14.2.4 (Tax gross-up) applied.

14.3.3   A Protected Party making, or intending to make a claim under Clause
14.3.1 above, shall promptly notify the Agent of the event which will give, or
has given, rise to the claim, following which the Agent shall notify the Parent.
  14.3.4   A Protected Party shall, on receiving a payment from an Obligor under
Clauses 14.3.1 to 14.3.2, notify the Agent.   14.4   Tax Credit   14.4.1   If an
Obligor makes a Tax Payment and the relevant Finance Party determines that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part or to that Tax Payment; and

34



--------------------------------------------------------------------------------



 



  (b)   that Finance Party has obtained, utilised and retained that Tax Credit,
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

14.5   Lender Status Confirmation       Each Lender which becomes a Party to
this Agreement after the date of this Agreement shall indicate, in the Transfer
Certificate or Assignment Agreement which it executes on becoming a Party, and
for the benefit of the Agent and without liability to any Obligor, which of the
following categories it falls in:

  (a)   not a Qualifying Lender;     (b)   a Qualifying Lender (other than a
Treaty Lender); or     (c)   a Treaty Lender.

    If a New Lender fails to indicate its status in accordance with this Clause
14.5 then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Parent). For the avoidance of doubt, a
Transfer Certificate or Assignment Agreement shall not be invalidated by any
failure of a Lender to comply with this Clause 14.5.   14.6   HMRC DT Treaty
Passport scheme confirmation   14.6.1   A New Lender that is a Treaty Lender
that holds a passport under the HMRC DT Treaty Passport scheme, and which then
wishes that scheme to apply to this Agreement, shall include an indication to
that effect (for the benefit of the Agent and without liability to any Obligor)
in the Transfer Certificate or Assignment Agreement which it executes by
including its scheme reference number and its jurisdiction of tax residence in
that Transfer Certificate or Assignment Agreement.   14.6.2   Where a New Lender
includes the indication described in paragraph (a) above in the relevant
Transfer Certificate or Assignment Agreement:

  (a)   each Borrower which is a Party as a Borrower as at the relevant Transfer
Date shall file a duly completed form DTTP2 in respect of such Lender with HM
Revenue & Customs within 30 days of that Transfer Date and shall promptly
provide the Lender with a copy of that filing; and     (b)   each Additional
Borrower which becomes an Additional Borrower after the relevant Transfer Date
shall file a duly completed form DTTP2 in respect of such Lender with HM Revenue
& Customs within 30 days of becoming an Additional Borrower and shall promptly
provide the Lender with a copy of that filing.

14.7   Stamp taxes       The Parent shall pay and, within three Business Days of
demand, indemnify each Secured Party and the Arrangers against any cost, loss or
liability such Secured Party or such Arranger incurs in relation to all stamp
duty, registration and other similar Taxes payable in respect of any Finance
Document.

35



--------------------------------------------------------------------------------



 



14.8   Value added tax   14.8.1   All consideration expressed to be payable
under a Finance Document by any Party to a Finance Party shall be deemed to be
exclusive of any VAT. Subject to Clause 14.8.2 below, if VAT is chargeable on
any supply made by any Finance Party to any Party in connection with a Finance
Document, that Party shall pay to the Finance Party (in addition to and at the
same time as paying the consideration) an amount equal to the amount of the VAT
(and such Finance party shall promptly provide an appropriate VAT invoice to
such Party).   14.8.2   If VAT is chargeable on any supply made by any Finance
Party (Supplier) to any other Finance Party (Recipient) in connection with a
Finance Document, and any Party is required by the terms of any Finance Document
to pay an amount equal to the consideration for such supply to the Supplier,
such Party shall also pay to the Supplier (in addition to and at the same time
as paying such amount) an amount equal to the amount of such VAT.       Where a
Finance Document requires any Party to reimburse a Finance Party for any costs
or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of the VAT.   15   Increased Costs   15.1   Increased costs   15.1.1
  Subject to Clause 15.3 (Exceptions) the Parent shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or
(ii) compliance with any law or regulation made after the date of this
Agreement.   15.1.2   In this Agreement Increased Costs means:

  (a)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (b)   an additional or
increased cost; or     (c)   a reduction of any amount due and payable under any
Finance Document,

    which is incurred or suffered by a Finance Party or any of its Affiliates to
the extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
  15.2   Increased cost claims   15.2.1   A Finance Party intending to make a
claim pursuant to Clause 15.2 (Increased costs) shall notify the Agent of the
event giving rise to the claim, following which the Agent shall promptly notify
the Parent.   15.2.2   Each Finance Party shall, as soon as practicable after a
demand by the Agent, provide a certificate confirming the amount of its
Increased Costs.

36



--------------------------------------------------------------------------------



 



15.3   Exceptions   15.3.1   Clause 15.1 (Increased costs) does not apply to the
extent any Increased Cost is:

  (a)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (b)   compensated for by Clause 14.3 (Tax indemnity) (or would have
been compensated for under Clause 14.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in Clause 14.3 (Tax indemnity)
applied);     (c)   compensated for by the payment of Mandatory Costs; or    
(d)   attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

15.3.2   In this Clause 15 reference to a Tax Deduction has the same meaning
given to the term in Clause 14.1 (Definitions).   16   Indemnities   16.1  
Currency indemnity   16.1.1   If any sum due from an Obligor under the Finance
Documents (Sum), or any order, judgment or award given or made in relation to a
Sum, has to be converted from the currency (First Currency) in which that Sum is
payable into another currency (Second Currency) for the purpose of:

  (a)   making or filing a claim or proof against that Obligor; or     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,     (c)   that Obligor shall as an independent
obligation, within three Business Days of demand, indemnify the Arrangers and
each other Secured Party to whom that Sum is due against any cost, loss or
liability arising out of or as a result of the conversion including any
discrepancy between (1) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (2) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

16.1.2   Each Obligor waives any right it may have in any jurisdiction to pay
any amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.   16.2   Other indemnities   16.2.1
  The Parent shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify the Arrangers and each other Secured Party
against any cost, loss or liability incurred by it as a result of:

  (a)   the occurrence or continuance of any Event of Default;     (b)   a
failure by an Obligor to pay any amount due under a Finance Document on its due
date, including without limitation, any cost, loss or liability arising as a
result of Clause 29 (Sharing among the Finance Parties);     (c)   funding, or
making arrangements to fund, its participation in a Loan requested by a Borrower
in a Utilisation Request but not made by reason of

37



--------------------------------------------------------------------------------



 



      the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone); or
    (d)   a Loan (or part of a Loan) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Parent.

16.2.2   The Parent shall promptly indemnify each Finance Party, each Affiliate
of a Finance Party and each officer or employee of a Finance Party or its
Affiliate, against any cost, loss or liability incurred by that Finance Party or
its Affiliate (or officer or employee of that Finance Party or Affiliate) in
connection with or arising out of the funding of an acquisition (including but
not limited to those incurred in connection with any litigation, arbitration or
administrative proceedings or regulatory enquiry concerning that acquisition),
unless such loss or liability is caused by the gross negligence or wilful
misconduct of that Finance Party or its Affiliate (or employee or officer of
that Finance Party or Affiliate). Any Affiliate or any officer or employee of a
Finance Party or its Affiliate may rely on Clauses 16.2.1(c) to 16.2.1(d)
subject to Clause 1.8 (Third party rights) and the provisions of the Third
Parties Act.   16.3   Indemnity to the Agent       The Parent shall promptly
indemnify the Agent against any cost, loss or liability incurred by the Agent
(acting reasonably) as a result of:

  (a)   investigating any event which it reasonably believes is a Default; or  
  (b)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

16.4   Indemnity to the Security Agent   16.4.1   Each Obligor shall promptly
indemnify the Security Agent and every Receiver and Delegate against any cost,
loss or liability incurred by any of them as a result of:

  (a)   the taking, holding, protection or enforcement of the Transaction
Security;     (b)   the exercise of any of the rights, powers, discretions and
remedies vested in the Security Agent and each Receiver and Delegate by the
Finance Documents or by law; and     (c)   any default by any Obligor in the
performance of any of the obligations expressed to be assumed by it in the
Finance Documents.

16.4.2   The Security Agent may, in priority to any payment to the Secured
Parties, indemnify itself out of the Charged Property in respect of, and pay and
retain, all sums necessary to give effect to the indemnity in Clause 16.4.1 and
shall have a lien on the Transaction Security and the proceeds of the
enforcement of the Transaction Security for all moneys payable to it.   17  
Mitigation By The Lenders   17.1   Mitigation   17.1.1   Each Finance Party
shall, in consultation with the Parent, take all reasonable steps to mitigate
any circumstances which arise and which would result in any amount becoming
payable under or pursuant to, or cancelled pursuant to, any of Clause 7.1
(Illegality), Clause 14 (Tax gross-up and indemnities) or Clause 15.1 (Increased
costs) or paragraph 3 of Schedule 4 (Mandatory cost formula) including (but not

38



--------------------------------------------------------------------------------



 



    limited to) transferring its rights and obligations under the Finance
Documents to another Affiliate or Facility Office.   17.1.2   Clause 17.1 above
does not in any way limit the obligations of any Obligor under the Finance
Documents.   17.2   Limitation of liability   17.2.1   The Parent shall
indemnify each Finance Party for all costs and expenses reasonably incurred by
that Finance Party as a result of steps taken by it under Clause 17.1
(Mitigation).   17.2.2   A Finance Party is not obliged to take any steps under
Clause 17.1 (Mitigation) if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.   18   Guarantee and Indemnity
  18.1   Each Guarantor irrevocably and unconditionally jointly and severally:

  (a)   guarantees to each Finance Party punctual performance by each Borrower
of all that Borrower’s obligations under the Finance Documents;     (b)  
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and     (c)   agrees with each Finance Party that if any obligation guaranteed
by it is or becomes unenforceable, invalid or illegal, it will, as an
independent and primary obligation, indemnify that Finance Party immediately on
demand against any cost, loss or liability it incurs as a result of a Borrower
not paying any amount which would, but for such unenforceability, invalidity or
illegality, have been payable by it under any Finance Document on the date when
it would have been due. The amount payable by a Guarantor under this indemnity
will not exceed the amount it would have had to pay under this Clause 18 if the
amount claimed had been recoverable on the basis of a guarantee.

18.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.   18.3   Reinstatement       If any discharge, release or
arrangement (whether in respect of the obligations of any Obligor or any
security for those obligations or otherwise) is made by a Finance Party in whole
or in part on the basis of any payment, security or other disposition which is
avoided or must be restored in insolvency, liquidation, administration or
otherwise, without limitation, then the liability of each Guarantor under this
Clause 18 will continue or be reinstated as if the discharge, release or
arrangement had not occurred.   18.4   Waiver of defences   18.4.1   The
obligations of each Guarantor under this Clause 18 will not be affected by an
act, omission, matter or thing which, but for this Clause, would reduce, release
or

39



--------------------------------------------------------------------------------



 



    prejudice any of its obligations under this Clause 18 (without limitation
and whether or not known to it or any Finance Party) including:

  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;     (b)   the release of any other Obligor or any other person
under the terms of any composition or arrangement with any creditor of any
member of the Group;     (c)   the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (d)   any legal limitation, incapacity or lack of power, authority
or legal personality of or dissolution or change in the members or status of an
Obligor or any other person;     (e)   any amendment, novation, supplement,
extension, restatement (however fundamental and whether or not more onerous) or
replacement of any Finance Document or any other document or security including
without limitation any change in the purpose of, any extension of or any
increase in any facility or the addition of any new facility under any Finance
Document or other document or security;     (f)   any unenforceability,
illegality, invalidity or frustration of any obligation of any person under any
Finance Document or any other document or security;     (g)   the failure of any
member of the Group to enter into or be bound by any Finance Document;     (h)  
any action (or decision not to act) taken by a Finance Party (or any trustee or
agent on its behalf) in accordance with Clause 18.7 (Appropriations); or     (i)
  any insolvency, dissolution or similar proceedings or from any law, regulation
or order.

18.5   Guarantor intent       Without prejudice to the generality of Clause 18.4
(Waiver of defences), each Guarantor expressly confirms that it intends that
this guarantee shall extend from time to time to any (however fundamental)
variation, increase, extension or addition of or to any of the Finance Documents
and/or any facility or amount made available under any of the Finance Documents
for the purposes of or in connection with any of the following: acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.   18.6   Immediate recourse       Each
Guarantor waives any right it may have of first requiring any Finance Party (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor

40



--------------------------------------------------------------------------------



 



    under this Clause 18. This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary.   18.7   Appropriations  
18.7.1   Until all amounts which may be or become payable by the Obligors under
or in connection with the Finance Documents have been irrevocably paid in full,
each Finance Party (or any trustee or agent on its behalf) may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Finance Party (or any trustee or agent on its behalf)
in respect of those amounts, or apply and enforce the same in such manner and
order as it sees fit (whether against those amounts or otherwise) and no
Guarantor shall be entitled to the benefit of the same; and     (b)   hold in an
interest-bearing suspense account any moneys received from any Guarantor or on
account of any Guarantor’s liability under this Clause 18.

18.8   Deferral of Guarantors’ rights   18.8.1   Until all amounts which may be
or become payable by the Obligors under or in connection with the Finance
Documents have been irrevocably paid in full and unless the Agent otherwise
directs, no Guarantor will exercise any rights which it may have by reason of
performance by it of its obligations under the Finance Documents or by reason of
any amount being payable, or liability arising, under this Clause 18:

  (a)   to be indemnified by an Obligor;     (b)   to claim any contribution
from any other guarantor of any Obligor’s obligations under the Finance
Documents;     (c)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of the Finance Parties under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by any Finance Party;     (d)   to bring
legal or other proceedings for an order requiring any Obligor to make any
payment, or perform any obligation, in respect of which any Guarantor has given
a guarantee, undertaking or indemnity under Clause 18 (Guarantee and Indemnity);
    (e)   to exercise any right of set-off against any Obligor; and/or     (f)  
to claim or prove as a creditor of any Obligor in competition with any Finance
Party.

18.8.2   If a Guarantor receives any benefit, payment or distribution in
relation to such rights it shall hold that benefit, payment or distribution to
the extent necessary to enable all amounts which may be or become payable to the
Finance Parties by the Obligors under or in connection with the Finance
Documents to be repaid in full on trust for the Finance Parties and shall
promptly pay or transfer the same to the Agent or as the Agent may direct for
application in accordance with Clause 31 (Payment mechanics).   18.9   Release
of Guarantors’ right of contribution   18.9.1   If any Guarantor (a Retiring
Guarantor) ceases to be a Guarantor in accordance with the terms of the Finance
Documents for the purpose of any sale or other

41



--------------------------------------------------------------------------------



 



    disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

  (a)   that Retiring Guarantor is released by each other Guarantor from any
liability (whether past, present or future and whether actual or contingent) to
make a contribution to any other Guarantor arising by reason of the performance
by any other Guarantor of its obligations under the Finance Documents; and    
(b)   each other Guarantor waives any rights it may have by reason of the
performance of its obligations under the Finance Documents to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under any Finance Document or of any other
security taken pursuant to, or in connection with, any Finance Document where
such rights or security are granted by or in relation to the assets of the
Retiring Guarantor.

18.10   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Finance Party.   19   Costs And Expenses   19.1   Transaction expenses  
    The Parent shall promptly on demand pay the Agent, the Arrangers and the
Security Agent the amount of all costs and expenses (including legal fees and
due diligence costs) reasonably incurred by any of them (and, in the case of the
Security Agent, by any Receiver or Delegate) in connection with the negotiation,
preparation, printing, execution, completion, syndication and perfection of:

  (a)   this Agreement and any other documents referred to in this Agreement and
the Transaction Security; and     (b)   any other Finance Documents executed
after the date of this Agreement.

19.2   Amendment costs       If (a) an Obligor requests an amendment, waiver or
consent or (b) an amendment is required pursuant to Clause 30.13 (Change of
currency), the Parent shall, within three Business Days of demand, reimburse
each of the Agent and the Security Agent for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Agent and the
Security Agent (and, in the case of the Security Agent, by any Receiver or
Delegate) in responding to, evaluating, negotiating or complying with that
request or requirement.   19.3   Security Agent’s ongoing costs   19.3.1   In
the event of (1) a Default; (2) the Security Agent considering it necessary or
expedient or (3) the Security Agent being requested by an Obligor or the
Majority Lenders to undertake duties which the Security Agent and the Parent
agree to be of an exceptional nature and/or outside the scope of the normal
duties of the Security Agent under the Finance Documents, the Parent shall pay
to the Security Agent any additional remuneration that may be agreed between
them.   19.3.2   If the Security Agent and the Parent fail to agree upon the
nature of the duties or upon any additional remuneration, that dispute shall be
determined by an investment bank (acting as an expert and not as an arbitrator)
selected by the Security Agent and approved by the Parent or, failing approval,
nominated (on the

42



--------------------------------------------------------------------------------



 



    application of the Security Agent) by the President for the time being of
the Law Society of England and Wales (the costs of the nomination and of the
investment bank being payable by the Parent) and the determination of any
investment bank shall be final and binding upon the parties to this Agreement.  
19.4   Enforcement and preservation costs       The Parent shall, within three
Business Days of demand, pay to the Arrangers and each other Secured Party on a
full indemnity basis the amount of all costs and expenses (including legal,
valuation, accountancy and consulting fees and commission and out of pocket
expenses) and any VAT thereon incurred by it in connection with the enforcement
of or the preservation of or the release of any rights under any Finance
Document or any of the documents referred to in such documents in any
jurisdiction and any proceedings instituted by or against the Security Agent as
a consequence of taking or holding the Transaction Security or enforcing these
rights.   20   Representations   20.1   General       Each Obligor makes the
representations and warranties set out in this Clause 20 to each Finance Party
in accordance with Clause 20.32 (Times when representations made).   20.2  
Status   20.2.1   It and each of its Subsidiaries is a limited liability
company, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.   20.2.2   It and each of its Subsidiaries has
the power to own its assets and carry on its business as it is being conducted.
  20.3   Binding obligations       Subject to the Legal Reservations:

  (a)   the obligations expressed to be assumed by it in each Finance Document
to which it is a party are legal, valid, binding and enforceable obligations;
and     (b)   (without limiting the generality of paragraph (a) above), each
Transaction Security Document to which it is a party creates the security
interests which that Transaction Security Document purports to create and those
security interests are valid and effective.

20.4   Non-conflict with other obligations       The entry into and performance
by it of, and the transactions contemplated by, the Finance Documents and the
granting of the Transaction Security do not and will not conflict with:

  (a)   any law or regulation applicable to it;     (b)   the constitutional
documents of any member of the Group; or     (c)   any agreement or instrument
binding upon it or any member of the Group or any member of the Group’s assets
or constitute a default or termination event (however described) under any such
agreement or instrument or would result

43



--------------------------------------------------------------------------------



 



      in any liability on the part of a Finance Party to any third party or
require the creation of any security interest over any asset in favour of a
third party.

20.5   Power and authority   20.5.1   It has the power to enter into, perform
and deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is or will be a
party and the transactions contemplated by those Finance Documents.   20.5.2  
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party.   20.6   Validity and admissibility in
evidence   20.6.1   All Authorisations required:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and     (b)  
to make the Finance Documents to which it is a party admissible in evidence in
its Relevant Jurisdictions,

    have been obtained or effected and are in full force and effect except any
Authorisation referred to in Clause 20.9 (No filing or stamp taxes), which
Authorisations will be promptly obtained or effected as soon as practicable
after the date of this Agreement.   20.6.2   All Authorisations necessary for
the conduct of the business, trade and ordinary activities of members of the
Group have been obtained or effected and are in full force and effect and are
not likely to be revoked or materially adversely amended and no notice of an
intention to terminate any such Authorisation has been received by any member of
the Group.   20.7   Governing law and enforcement   20.7.1   The law expressed
to be the governing law in each Finance Document will be recognised and enforced
in the Relevant Jurisdictions of each Obligor executing that Finance Document.  
20.7.2   Any judgment obtained in relation to a Finance Document in the
jurisdiction of the governing law of that Finance Document will be recognised
and enforced in its Relevant Jurisdictions.   20.8   Insolvency       No:

  (a)   corporate action, legal proceeding or other procedure or step described
in Clause 24.7.1 (Insolvency proceedings); or     (b)   creditors’ process
described in Clause 24.8 (Creditors’ process),

    has been taken or, to the knowledge of the Parent, threatened in relation to
a member of the Group; and none of the circumstances described in Clause 24.6
(Insolvency) applies to any member of the Group.

44



--------------------------------------------------------------------------------



 



20.9   No filing or stamp taxes       Under the laws of its Relevant
Jurisdiction it is not necessary that any Finance Document be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration, notarial or similar Taxes or fees be paid on or in relation
to the Finance Documents or the transactions contemplated by the Finance
Documents except any filing, recording or enrolling or any tax or fee payable in
relation to any Transaction Security Documents which are referred to in any
Legal Opinion and which will be made or paid promptly after the date of the
relevant Finance Document.   20.10   Deduction of Tax       It is not required
to make any deduction for or on account of Tax from any payment it may make
under any Finance Document.   20.11   No default   20.11.1   No Event of Default
and, on the date of this Agreement and the First Utilisation Date, no Default is
continuing or is reasonably likely to result from the making of any Loan or the
entry into, the performance of, or any transaction contemplated by, any Finance
Document.   20.11.2   No other event or circumstance is outstanding which
constitutes (or, with the expiry of a grace period, the giving of notice, the
making of any determination or any combination of any of the foregoing would
constitute) a default or termination event (however described) under any other
agreement or instrument which is binding on it or any of its Subsidiaries or to
which its (or any of its Subsidiaries’) assets are subject which has or is
reasonably likely to have a Material Adverse Effect.   20.12   No misleading
information   20.12.1   Any written factual information provided to the Agent by
any Obligor was true and accurate in all material respects as at the date the
information is expressed to be given.   20.12.2   Any financial projection or
forecast provided to the Agent by any Obligor has been prepared on the basis of
recent historical information and on the basis of reasonable assumptions and was
fair (as at the date the projection or forecast was provided) and arrived at
after careful consideration.   20.12.3   The expressions of opinion or intention
provided by or on behalf of an Obligor to the Agent in any report or document
were made after careful consideration and (as at the date of the report or
document containing the expression of opinion or intention) were fair and based
on reasonable grounds.   20.12.4   No event or circumstance has occurred or
arisen and no information has been omitted from any report or document provided
to the Agent by any Obligor and no information has been given or withheld that
results in the information, opinions, intentions, forecasts or projections
contained in the relevant report being untrue or misleading in any material
respect.   20.12.5   All material information provided to a Finance Party by or
on behalf of the Parent or any Obligor in connection with any acquisition
permitted under this Agreement and/or the relevant Target Group at the time such
information is provided and not superseded before that date is accurate and not
misleading in any material respect and all projections provided to any Finance
Party at the time such information is

45



--------------------------------------------------------------------------------



 



    provided have been prepared in good faith on the basis of assumptions which
were reasonable at the time at which they were prepared and supplied.   20.12.6
  All other written information provided by any Obligor or any member of the
Group (including its advisers) to a Finance Party or the provider of any report
was true, complete and accurate in all material respects as at the date it was
provided and is not misleading in any respect.   20.12.7   As at the date of
this Agreement, there has been no insurance claim since the date of the most
recent valuation of insurance liabilities report that would or, if adversely
determined, is reasonably likely to, have a Material Adverse Effect.   20.12.8  
As at the date of this Agreement, there are no negative marked-to-market
outstandings under any existing Treasury Transactions entered into by or on
behalf of any member of the Group that would have a Material Adverse Effect.  
20.13   Original Financial Statements   20.13.1   Its Original Financial
Statements were prepared in accordance with the Accounting Principles
consistently applied unless expressly disclosed to the Agent in writing to the
contrary.   20.13.2   Its Original Financial Statements prior to them having
been audited fairly represent its financial condition and results of operations
for the relevant period unless expressly disclosed to the Agent in writing to
the contrary prior to the date of this Agreement.   20.13.3   There has been no
material adverse change in its assets, business or financial condition (or the
assets, business or consolidated financial condition of the Group, in the case
of the Parent) since the date of the Original Financial Statements.   20.13.4  
Its most recent financial statements delivered pursuant to Clause 21.2
(Financial statements):

  (a)   have been prepared in accordance with the Accounting Principles as
applied to the Original Financial Statements; and     (b)   give a true and fair
view of (if audited) or fairly present (if unaudited) its consolidated financial
condition as at the end of, and consolidated results of operations for, the
period to which they relate.

20.13.5   The budgets and forecasts supplied under this Agreement were arrived
at after careful consideration and have been prepared in good faith on the basis
of recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared.   20.13.6   Since the date of the
most recent financial statements delivered pursuant to Clause 21.2 (Financial
statements) there has been no material adverse change in the business, assets or
financial condition of the Group.   20.14   No proceedings pending or threatened
      No litigation, arbitration or administrative proceedings or investigations
of, or before, any court, arbitral body or agency which, if adversely
determined, are reasonably likely to have a Material Adverse Effect, have (to
the best of its knowledge and belief (having made due and careful enquiry)) been
started or threatened against it or any of its Subsidiaries.

46



--------------------------------------------------------------------------------



 



20.15   No breach of laws   20.15.1   It has not (and none of its Subsidiaries
has) has breached any law or regulation which breach has or is reasonably likely
to have a Material Adverse Effect.   20.15.2   No labour disputes are current
or, to the best of its knowledge and belief (having made due and careful
enquiry), threatened against any member of the Group which have or are
reasonably likely to have a Material Adverse Effect.   20.16   Taxation  
20.16.1   It is not (and none of its Subsidiaries is) materially overdue in the
filing of any Tax returns and it is not (and none of its Subsidiaries is)
overdue in the payment of any amount in respect of Tax of US$1,000,000 (or its
equivalent in any other currency) or more.   20.16.2   No claims or
investigations are being or are reasonably likely to be made or conducted
against it (or any of its Subsidiaries) with respect to Taxes such that a
liability of, or claim against, any member of the Group of US$1,000,000 (or its
equivalent in any other currency) or more is reasonably likely to arise.  
20.16.3   It is resident for Tax purposes only in the jurisdiction of its
incorporation.   20.17   Security and Financial Indebtedness   20.17.1   No
Security or Quasi-Security exists over all or any of the present or future
assets of any member of the Group other than as permitted by this Agreement.  
20.17.2   No member of the Group has any Financial Indebtedness outstanding
other than as permitted by this Agreement.   20.18   Ranking       The
Transaction Security ranks or will rank prior to all other Security other than
Permitted Security.   20.19   Good title to assets       It and each of its
Subsidiaries has a good, valid and marketable title to, or valid leases or
licences of, and all appropriate Authorisations to use, the assets necessary to
carry on its business as presently conducted.   20.20   Legal and beneficial
ownership   20.20.1   It and each of its Subsidiaries is the sole legal and
beneficial owner of the respective assets over which it purports to grant
Security to the Security Agent.   20.20.2   All the issued shares of the
relevant Target are legally and beneficially owned by the relevant member of the
Group (following the completion of the relevant acquisition) free from any
claims, third party rights or competing interests.   20.21   Ownership      
Each of the Obligors is a direct or indirect wholly-owned subsidiary of the
Parent.   20.22   Shares       The shares of any member of the Group which are
subject to the Transaction Security are fully paid and not subject to any option
to purchase or similar rights. The constitutional documents of companies whose
shares are subject to the

47



--------------------------------------------------------------------------------



 



    Transaction Security do not and could not restrict or inhibit any transfer
of those shares on creation or enforcement of the Transaction Security. There
are no agreements in force which provide for the issue or allotment of, or grant
any person the right to call for the issue or allotment of, any share or loan
capital of any member of the Group (including any option or right of pre-emption
or conversion). There is no Security or other restrictions in existence that may
attach to any dividends or other distributions that may be made in respect of
any shares of any member of the Group.   20.23   Intellectual Property       It
and each of its Subsidiaries:

  (a)   is the sole legal and beneficial owner of or has licensed to it on
normal commercial terms all the Intellectual Property which is material in the
context of its business and which is required by it in order to carry on its
business as it is being conducted;     (b)   does not (nor does any of its
Subsidiaries), in carrying on its businesses, infringe any Intellectual Property
of any third party in any respect which has or is reasonably likely to have a
Material Adverse Effect; and     (c)   has taken all formal or procedural
actions (including payment of fees) required to maintain any material
Intellectual Property owned by it to the extent that failure to do so has or is
reasonably likely to have a Material Adverse Effect.

20.24   Group Structure Chart   20.24.1   The Group Structure Chart is true,
complete and accurate in all material respects and shows the following
information:

  (a)   each member of the Group, including current name and (if applicable)
company registration number, its jurisdiction of incorporation and/or
establishment, a list of shareholders and indicating whether a company is not a
company with limited liability; and     (b)   all minority interests in any
member of the Group and any person in which any member of the Group holds shares
in its issued share capital or equivalent ownership interest of such person.

20.24.2   All necessary intra-Group loans, transfers, share exchanges and other
steps resulting in the final Group structure are set out in the Group Structure
Chart and have been or will be taken in compliance with all relevant laws and
regulations and all requirements of relevant regulatory authorities.   20.25  
Financial Year end       The end of the Financial Year for each member of the
Group is 31 December.   20.26   Insurance       There has been no
non-disclosure, misrepresentation or breach of any term of any material
insurance policy which would entitle any insurer to repudiate, rescind or cancel
it or to treat it as avoided in whole or in part or otherwise decline any valid
claim under it by or on behalf of any member of the Group.   20.27   Centre of
main interests and establishments

48



--------------------------------------------------------------------------------



 



    In relation to each Obligor incorporated in a member state of the European
Union, for the purposes of The Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings (the “Regulation”), its
centre of main interest (as that term is used in Article 3(1) of the Regulation)
is situated in its jurisdiction of incorporation and it has no “establishment”
(as that term is used in Article 2(h) of the Regulations) in any other
jurisdiction.   20.28   Immunity   20.28.1   The execution by it of each Finance
Document constitutes, and the exercise by it of its rights and performance of
its obligations under each Finance Document will constitute private and
commercial acts performed for private and commercial purposes.   20.28.2   It
will not be entitled to claim immunity from suit, execution, attachment or other
legal process in any proceedings taken in its Relevant Jurisdictions in relation
to any Finance Document.   20.29   No adverse consequences   20.29.1   It is not
necessary under the laws of its Relevant Jurisdictions:

  (a)   in order to enable any Finance Party to enforce its rights under any
Finance Document; or     (b)   by reason of the execution of any Finance
Document or the performance by it of its obligations under any Finance Document,

    that any Finance Party should be licensed, qualified or otherwise entitled
to carry on business in any of its Relevant Jurisdictions.   20.29.2   No
Finance Party is or will be deemed to be resident, domiciled or carrying on
business in its Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Finance Document.   20.30   Pensions      
Each member of the Group is in compliance in all material respects with all
applicable laws, regulations and contracts relating to the provision of pension
schemes and any pension scheme(s) it operates or participates in. All
contributions due to be paid to each such pension scheme have been paid.   20.31
  Net Worth       On the date of this Agreement, the Consolidated Tangible Net
Worth of the Parent is not less than US$750,000,000.   20.32   Times when
representations made   20.32.1   All the representations and warranties in this
Clause 20 are made by each Original Obligor on the date of this Agreement.  
20.32.2   The Repeating Representations are deemed to be made by each Obligor on
the date of each Utilisation Request, on each Utilisation Date, on the first day
of each Interest Period and, if an Interest Period is longer than six Months, on
the dates falling at six Monthly intervals after the first day of that Interest
Period (except that those contained in Clauses 20.13.1 to 20.13.4 (Original
Financial Statements) will cease to be so made once subsequent financial
statements have been delivered under this Agreement).

49



--------------------------------------------------------------------------------



 



20.32.3   All the representations and warranties in this Clause 20:

  (a)   are deemed to be made by the Parent and each Additional Obligor on the
day on which that Additional Obligor becomes (or it is proposed that it becomes)
an Additional Obligor;     (b)   (except Clause 20.12 (No misleading
information), Clause 20.24 (Group Structure Chart), and Clause 20.29 (No adverse
consequences)) are deemed to be made by any other Additional Obligor on the day
on which it becomes (or it is proposed that it becomes) an Additional Obligor.

20.32.4   Each representation or warranty deemed to be made after the date of
this Agreement shall be deemed to be made by reference to the facts and
circumstances existing at the date the representation or warranty is deemed to
be made.   21   Information Undertakings   21.1   General       The undertakings
in this Clause 21 remain in force from the date of this Agreement for so long as
any amount is outstanding under the Finance Documents or any Commitment is in
force.       In this Clause 21:

  (a)   Annual Financial Statements: means the financial statements for a
Financial Year delivered pursuant to Clause 21.2 (Financial statements).     (b)
  Quarterly Financial Statements: means the financial statements for a Financial
Quarter delivered pursuant to Clause 21.2 (Financial statements).

21.2   Financial statements   21.2.1   The Parent shall procure that each
Obligor and/or each Material Company, as applicable, shall deliver to the Agent
in sufficient copies for all the Lenders:

  (a)   as soon as they are available, but in any event within 120 days (or 75
days in respect of the Parent) after the end of each of its Financial Years:

  (i)   the audited consolidated financial statements of Cumberland Holdings
Limited and each Obligor for that Financial Year or, if such person is not
required to produce consolidated audited financial statements and has not done
so for that Financial Year, its consolidated management schedules for such
Financial Year provided that any such person must provide audited consolidated
financial statements if the Agent so requests;     (ii)   the audited financial
statements of each Obligor and each Material Company for that Financial Year;
and     (iii)   the audited financial statements of any other member of the
Group for that Financial Year if requested by the Agent;

  (b)   as soon as they are available, but in any event within 45 days after the
end of each Financial Quarter of each of its Financial Years the consolidated
and unconsolidated financial statements of each Obligor for that Financial
Quarter, to include:

50



--------------------------------------------------------------------------------



 



  (i)   (in the case of the Parent only) details of all Disposal Proceeds as
defined in Clause 8.2 (Disposal and Insurance Proceeds);     (ii)   (in the case
of the Parent only) details of all surpluses in any fund or funds of each member
of the Group which is an insurance company;     (iii)   (in the case of the
Parent only) a summary of cash realisations of each member of each relevant
Target Group (as appropriate) following the relevant acquisition;     (iv)   (in
the case of the Parent only) details of the proceeds of the cash realisations of
each member of each relevant Target Group following the relevant acquisition;  
  (v)   a discussion of major incurred claims movements with appropriate
narrative;

  (c)   as soon as they are available, but in any event within 45 days after the
end of each Financial Quarter of each of its Financial Years:

  (i)   a written breakdown of all reinsurance and retrocession balances of the
Group at the end of that Financial Quarter including details of the counterparty
from whom such balances are owed, an ageing of such balances, and details of any
movements in any receivables and recoveries made during such period; and    
(ii)   details of any bad debt or other provisions held by a member of the Group
at the end of that Financial Quarter including details of changes made in
relation to such bad debts or other provisions together with the reasons for
such provisions being made;

  (d)   as soon as it is available but in any event within 60 days after the
start of each of its Financial Years an actuarial review conducted by a duly
qualified independent actuarial company.

21.3   Provision and contents of Compliance Certificate   21.3.1   The Parent
shall supply a Compliance Certificate to the Agent with each set of its audited
consolidated Annual Financial Statements and each set of its consolidated
Quarterly Financial Statements.   21.3.2   The Compliance Certificate shall,
amongst other things, set out (in reasonable detail) computations as to
compliance with Clause 22 (Financial Covenants) including confirmation that the
Parent is in compliance with Clause 22.2.1(e) (Requisite Rating).   21.3.3  
Each Compliance Certificate shall be signed by two directors one of whom must be
the Chief Financial Officer of the Group and, if required to be delivered with
the consolidated Annual Financial Statements of the Parent, shall be reported on
by the Parent’s Auditors in the form agreed by the Parent and the Majority
Lenders.   21.4   Requirements as to financial statements   21.4.1   The Parent
shall procure that each set of Annual Financial Statements and Quarterly
Financial Statements includes a balance sheet, profit and loss account and
cashflow statement. In addition the Parent shall procure that:

51



--------------------------------------------------------------------------------



 



  (a)   each set of Annual Financial Statements shall where required be audited
by the Auditors;     (b)   each set of Quarterly Financial Statements of the
Parent includes:

  (i)   a cashflow forecast (comprising the Capital Release Schedule) in respect
of the Group relating to the twelve month period commencing at the end of the
relevant Financial Quarter;     (ii)   a statement by the directors of the
Parent commenting on the performance of the Group for the quarter to which the
financial statements relate and the Financial Year to date and any material
developments or material proposals affecting the Group or its business; and    
(iii)   a report setting out, in respect of each Regulated Insurance Entity:
(i) its capital resources; (ii) its Pillar 1 Capital Requirement; (iii) its ICA
Capital Requirement; (iv) its ICG Capital Requirement; and (v) any deductions
made from its capital resources when determining its compliance with its ICA
Capital Requirement or its ICG Capital Requirement.

21.4.2   Each set of financial statements delivered pursuant to Clause 21.2
(Financial Statements):

  (a)   shall be certified by the Chief Financial Officer of the Parent as
giving a true and fair view of (in the case of Annual Financial Statements for
any Financial Year), or fairly representing (in other cases), the financial
condition and operations of the relevant person or persons covered by those
financial statements as at the date as at which those financial statements were
drawn up and, in the case of the Annual Financial Statements, shall be
accompanied by any letter addressed to the management of the relevant company by
the Auditors and accompanying those Annual Financial Statements;     (b)   in
the case of consolidated financial statements of the Group, shall be accompanied
by a statement by the Chief Financial Officer of the Parent comparing actual
performance for the period to which the financial statements relate to:

  (i)   the projected performance for that period set out in the Budget; and    
(ii)   the actual performance for the corresponding period in the preceding
Financial Year of the Group; and

  (c)   shall be prepared using the Accounting Principles, accounting practices
and financial reference periods consistent with those applied in the preparation
of the Original Financial Statements of the Obligor or other member of the Group
concerned, unless, in relation to any set of financial statements, the Parent
notifies the Agent that there has been a change in the Accounting Principles or
the accounting practices and its Auditors (or, if appropriate, the Auditors of
the Obligor) deliver to the Agent:

  (i)   a description of any change necessary for those financial statements to
reflect the Accounting Principles or accounting practices upon which the
Original Financial Statements of the

52



--------------------------------------------------------------------------------



 



      Obligor or other member of the Group concerned were prepared; and

  (ii)   sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Lenders to determine whether Clause 22
(Financial Covenants) has been complied with and to make an accurate comparison
between the financial position indicated in those financial statements and the
Original Financial Statements of the Obligor or other member of the Group
concerned.

  Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

21.4.3   If the Agent receives a report from the Parent’s Auditors pursuant to
Clause 21.4.2(c) above, the Majority Lenders (in consultation with the Parent
and the Auditors) may require such changes to the covenants set out in Clause 22
(Financial Covenants) as are necessary solely to reflect the changes notified to
them.   21.4.4   If the Agent wishes to discuss the financial position of any
member of the Group with the Auditors, the Agent may notify the Parent, stating
the questions or issues which the Agent wishes to discuss with the Auditors. In
this event, the Parent must ensure that the Auditors are authorised (at the
expense of the Parent):

  (a)   to discuss the financial position of each member of the Group with the
Agent on request from the Agent;     (b)   to verify any financial information
required by the Finance Documents to be provided to the Agent;     (c)   to
disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request; and     (d)   to verify any figures required to
calculate the financial covenants in Clause 22 (Financial covenants).

21.5   Budget

  (a)   The Parent shall supply to the Agent in sufficient copies for all the
Lenders, as soon as the same become available but in any event not less than
60 days after the start of each of its Financial Years, an annual Budget for
that Financial Year.     (b)   The Parent shall ensure that each Budget:

  (i)   is in a format reasonably acceptable to the Agent and includes a
projected consolidated profit and loss, balance sheet and cashflow statement for
the Group, projected financial covenant calculations, Capital Expenditure to be
incurred and its anticipated timing and a Capital Release Schedule;     (ii)  
is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 21.2 (Financial statements); and     (iii)   has been approved by the
board of directors of the Parent.

53



--------------------------------------------------------------------------------



 



  (c)   If the Parent updates or changes the Budget, it shall promptly deliver
to the Agent, in sufficient copies for each of the Lenders, such updated or
changed Budget together with a written explanation of the main changes in that
Budget.

21.6   Presentations       Once in every Financial Year, or more frequently if
requested to do so by the Agent if a Lender reasonably suspects a Default is
continuing or may have occurred or may occur, at least two directors of the
Parent (one of whom shall be the Chief Financial Officer of the Parent) must
give a presentation to the Finance Parties in London about the on-going business
and financial performance of the Group.   21.7   Year-end   21.7.1   The Parent
shall procure that the end of each Financial Year of each member of the Group
falls on 31 December.   21.7.2   The Parent shall procure that each quarterly
accounting period and each Financial Quarter of each member of the Group ends on
a Quarter Date.   21.8   Information: miscellaneous   21.8.1   The Parent shall
supply to the Agent (in sufficient copies for all the Lenders, if the Agent so
requests):

  (a)   within 30 days after submission to the relevant governmental on
regulatory authority, all returns required to be prepared by any member of the
Group in accordance with any applicable law, rule, regulation or direction of
the Bermuda Monetary Authority, the FSA or any other governmental or regulatory
authority including, without limitation, copies of: (i) FSA Returns; (ii) the
Group Capital Resources Report; and (iii) Close Links Report;     (b)   at the
same time as they are dispatched, copies of all documents dispatched by the
Parent to its shareholders generally (or any class of them) or dispatched by the
Parent or any Obligors to its creditors generally (or any class of them);    
(c)   promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which, if adversely determined
would involve a liability, or a potential or alleged liability, exceeding
US$2,000,000 (or its equivalent in other currencies);     (d)   written notice
of any business or transaction undertaken by the Borrower or any member of the
Group involving (directly or indirectly) any of Sudan, Iran, Myanmar (Burma),
Cuba, North Korea or Syria, to the extent possible in advance of, and in any
event promptly upon, the Borrower or such member of the Group commencing such
business or transaction, together with sufficient details of such business or
transaction as any Finance Party may require to satisfy any sanctions-related
laws, regulations or requirements to which it is subject;     (e)   promptly,
copies of any correspondence, documentation or other communication dispatched by
or to the FSA or other relevant regulatory body in respect of any member of the
Group’s regulatory capital requirements

54



--------------------------------------------------------------------------------



 



  (f)   promptly, copies of any agreement for the acquisition or disposal of a
Subsidiary or for an insurance business transfer to or from any member of the
Group, together with copies of all documents sent to policyholders in connection
with any such insurance business transfer;     (g)   promptly, such information
as the Security Agent may reasonably require about the Charged Property and
compliance of the Obligors with the terms of any Transaction Security Documents;
and     (h)   promptly on request, such further information regarding the
financial condition, assets and operations of the Group and/or any member of the
Group (including any requested amplification or explanation of any item in the
financial statements, budgets or other material provided by any Obligor under
this Agreement and an up to date copy of its shareholders’ register (or
equivalent in its jurisdiction of incorporation)) as any Finance Party through
the Agent may reasonably request.

21.8.2   The Parent shall give at least five Business Days’ written notice to
the Security Agent of any proposal by the Parent or the directors of the Parent
to appoint an administrator. The notice shall comply with the requirements of
paragraph 26(3) of Schedule B1 of the Insolvency Act 1986.   21.9   Notification
of default   21.9.1   Each Obligor shall notify the Agent of any Default (and
the steps, if any, being taken to remedy it) promptly upon becoming aware of its
occurrence (unless that Obligor is aware that a notification has already been
provided by another Obligor).   21.9.2   Promptly upon a request by the Agent,
the Parent shall supply to the Agent a certificate signed by two of its
directors or senior officers on its behalf certifying that no Default is
continuing (or if a Default is continuing, specifying the Default and the steps,
if any, being taken to remedy it).   21.10   “Know your customer” checks  
21.10.1   If:

  (a)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;     (b)   any change in the status of an Obligor or the
composition of the shareholders of an Obligor after the date of this Agreement;
or     (c)   a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer,     (d)   obliges the Agent or any Lender (or, in
the case of Clause 21.10.1(c) above, any prospective new Lender) to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, each Obligor shall
(and the Parent shall ensure that each Obligor shall) promptly upon the request
of the Agent or any Lender supply, or procure the supply of, such documentation
and other evidence as is reasonably requested by the Agent (for itself or on
behalf of any Lender) or any Lender (for itself or, in the case of the event
described in Clause 21.10.1(c) above, on behalf of any prospective new Lender)
in order for the Agent, such Lender or, in the case of the event described in
Clause 21.10.1(c) above, any prospective new Lender to carry out and be
satisfied

55



--------------------------------------------------------------------------------



 



      with the results of all necessary “know your customer” or other checks in
relation to any relevant person pursuant to the transactions contemplated in the
Finance Documents.

21.10.2   Each Lender shall promptly upon the request of the Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied with the results of all necessary “know your customer” or other checks
on Lenders or prospective new Lenders pursuant to the transactions contemplated
in the Finance Documents.   21.10.3   The Parent shall, by not less than 10
Business Days’ prior written notice to the Agent, notify the Agent (which shall
promptly notify the Lenders) of its intention to request that one of its
Subsidiaries becomes an Additional Obligor pursuant to Clause 26 (Changes to the
Obligors).   21.10.4   Following the giving of any notice pursuant to Clause
21.10.3 above, if the accession of such Additional Obligor obliges the Agent or
any Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Parent shall promptly upon the request of the Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Agent (for itself or on behalf of any Lender)
or any Lender (for itself or on behalf of any prospective new Lender) in order
for the Agent, or such Lender or any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer” or other
checks in relation to any relevant person pursuant to the accession of such
Subsidiary to this Agreement as an Additional Obligor.   22   Financial
Covenants   22.1   Financial definitions       In this Clause 22:      
Consolidated Tangible Net Worth: means, at any time, the aggregate of the Equity
Shareholders Funds of a company on the last day of the Relevant Period minus
(i) the aggregate of the Permitted Financial Indebtedness; (ii) any liabilities
incurred by the company in the ordinary course of its business but not paid on
the last day of the Relevant Period; (iii) any assets or monies that may be
required to cover the cost of forecast redundancies within the Group; (iv) any
loans between members of the Group included as an asset on the balance sheet of
that company; and (v) any goodwill, Intellectual Property or other intangible
assets included in the calculation of Equity Shareholder Funds for that company.
      Equity Shareholders Funds: means the aggregate amount of paid up or
credited as paid up on the issued share capital of a company (including on the
share premium account) directly or indirectly owned by an Obligor and of the
amounts standing to the credit of revenue reserves of a company referable to the
ownership of an Obligor, excluding in each case, for the avoidance of doubt, any
minority interests.       Facility Debt: means on the last day of the Relevant
Period, the aggregate of the Group’s consolidated Financial Indebtedness in
respect of the Facility.       Financial Quarter: means the period commencing on
the day after one Quarter Date and ending on the next Quarter Date.

56



--------------------------------------------------------------------------------



 



      Financial Year: means each period of twelve months ending on 31 December.
        Gearing Ratio: means, in respect of any Relevant Period, the ratio of
the consolidated Financial Indebtedness of the Parent on the last day of that
Relevant Period to its Consolidated Tangible Net Worth in respect of that
Relevant Period.         Net Worth Cover: means the ratio of the aggregate
Consolidated Tangible Net Worth of all the Material Companies (except Enstar
Australia Holdings Pty Limited and AG Australia Holdings Limited) to Facility
Debt.         Quarter Date: means each of 31 March, 30 June, 30 September and 31
December.         Regulated Entity means each of the Material Companies which is
a Regulated Insurance Entity.         Regulatory Cover: means, in relation a
Regulated Entity, the ratio of the capital resources of the Regulated Entity as
determined in accordance with Section 2.2 of the Integrated Prudential
Sourcebook for Insurers as amended from time to time (including as required to
meet solvency requirements) or, if appropriate, any equivalent documentation,
guidance or regulation in any other jurisdiction to the capital resources
requirement of the Regulated Entity as determined in accordance with Section 2.1
of the Integrated Prudential Sourcebook for Insurers as amended from time to
time (including as required to meet solvency requirements) or, if appropriate,
any equivalent documentation, guidance or regulation in any other jurisdiction.
        Relevant Period: means:

  (a)   for the purposes of any calculation in a Compliance Certificate to be
delivered pursuant to Clause 21.3 (Provision and contents of Compliance
Certificate) each period of twelve months (or, if shorter, the period from the
date of this Agreement) ending on each Quarter Date; and     (b)   for all other
purposes each period of twelve months ending on the relevant calculation date.

22.2   Financial condition   22.2.1   The Parent shall ensure that:

  (a)   Borrower Net Worth: The Consolidated Tangible Net Worth of the Parent
shall at all times be more than US$750,000,000.     (b)   Borrower Gearing
Ratio: The Gearing Ratio shall not at any time be more than 0.5:1.     (c)  
Regulatory Cover: Regulatory Cover of each Regulated Entity shall at all time be
more than 1.1:1;     (d)   Net Worth Cover: Net Worth Cover shall at all time be
more than 2.0:1;     (e)   Requisite Rating:

  (i)   The average rating of the aggregate investment portfolio (determined by
reference to the individual rating given by the Rating Agency to each
investment) of the Material Companies shall not at any time be less than A-;

57



--------------------------------------------------------------------------------



 



  (ii)   the short term rating and/or long term rating of investments as
determined by the Rating Agency for at least 87.5% of the total value of the
investments held by the Material Companies have a rating of not less than BBB or
are held in cash and no investments are advised by J.C. Flowers & Co. LLC or its
associated parties,

      and provided that in each case no investment shall be held in asset backed
securities, CDOs or other structured products.

22.3   Financial testing   22.3.1   The financial covenants set out in Clauses
22.2.1(a) (Borrower Net Worth) to 22.2.1(e) (Requisite Rating) shall be
calculated in accordance with the Accounting Principles and tested first by
reference to the Quarterly Financial Statements and where available, by
reference to the Annual Financial Statements (each delivered in accordance with
Clause 21.2(a) and (b) (Financial Statements) and each Compliance Certificate
delivered pursuant to Clause 21.3 (Provision and contents of Compliance
Certificate)).   22.3.2   No item shall be deducted or credited more than once
in any calculation.   22.3.3   Where an amount in any financial statement or
Compliance Certificate is not denominated in US Dollars, it shall be converted
into US Dollars at the rate specified in the financial statements so long as
such rate has been set in accordance with the Accounting Principles.   22.3.4  
The financial covenants in Clauses 22.2.1(a) (Borrower Net Worth) to 22.2.1(e)
(Requisite Rating) of Clause 22.2 (Financial condition) shall apply on a
continuing basis but shall be tested on each Quarter Date commencing with the 30
June 2011 Quarter Date.   22.4   Equity cure-Regulatory Cover   22.4.1   No
Event of Default under Clause 24.2 (Financial Covenants and other obligations)
in relation to Clauses 22.2.1(c) (Regulatory Cover) will occur if:

  (a)   the proceeds of an additional contributed surplus or any Permitted Share
Issue permitted by paragraph (b) of the definition of that term (which are
designated in writing by the Parent to the Agent as being provided for the
purpose of this Clause 22.4 (Equity cure-Regulatory Cover)) and/or any debt
(subordinated on terms approved by the Agent acting reasonably) (in each case
the New Regulatory Investment) is invested in the relevant Regulated Entity
within 5 Business Days of the date on which the Parent becomes aware of a breach
of Clause 22.2.1(c) (Regulatory Cover).     (b)   promptly following receipt by
the relevant Regulated Entity of the proceeds of such New Regulatory Investment
(and in any event prior to the expiry of such 5 Business Day period), a
certificate signed by the finance director of the Parent is delivered to the
Agent confirming that on recalculating the Regulatory Cover financial covenant
set out in Clause 22.2.1(c) (Regulatory Cover) would be complied with and
attaching reasonable details of such calculations.

22.5 Equity cure- Net Worth Cover       No Event of Default under Clause 24.2
(Financial Covenants and other obligations) in relation to Clauses 22.2.1(d)
(Net Worth Cover) will occur if:

58



--------------------------------------------------------------------------------



 



  (a)   the proceeds of an additional contributed surplus or any Permitted Share
Issue permitted by paragraph (b) of the definition of that term (which are
designated in writing by the Parent to the Agent as being provided for the
purpose of this Clause 22.5) and/or any debt (subordinated on terms approved by
the Agent acting reasonably) (in each case the New Investment) is invested in a
Material Company whose shares are subject to the Transaction Security within 5
Business Days of the date on which the Parent becomes aware of a breach of
Clause 22.2.1(d) (Net Worth Cover).     (b)   promptly following receipt by the
relevant Material Company of the proceeds of such New Investment (and in any
event prior to the expiry of such 5 Business Day period), a certificate signed
by the finance director of the Parent is delivered to the Agent confirming that
on recalculating the Net Worth Cover financial covenant set out in Clause
22.2.1(d) (Net Worth Cover) for the period (and for these purposes the amount of
the New Investment shall be included in calculating Consolidated Tangible Net
Worth) in respect of which the breach arose, and on the basis that the New
Investment is deemed to have been made immediately prior to the relevant Quarter
Date, such financial covenant would be complied with (and such certificate shall
attach reasonable details of such calculations).

    No more than two New Investments may be made until the Termination Date and
no two New Investments may be made in consecutive Financial Quarters.   23  
General Undertakings       The undertakings in this Clause 23 remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.   23.1   Authorisations    
  Each Obligor shall (and the Parent shall ensure that each Material Company
will) promptly:       (a) obtain, comply with and do all that is necessary to
maintain in full force and effect; and       (b) supply certified copies to the
Agent of,       any Authorisation required under any law or regulation of a
Relevant Jurisdiction to enable it to: (i) perform its obligations under the
Finance Documents; (ii) ensure the legality, validity, enforceability or
admissibility in evidence of any Finance Document; and (iii) carry on its
business where failure to do so has or is reasonably likely to have a Material
Adverse Effect.   23.2   Compliance with laws       Each Obligor shall (and the
Parent shall ensure that each Material Company will) comply in all respects with
all laws to which it may be subject, if failure so to comply has or is
reasonably likely to have a Material Adverse Effect.   23.3   Taxation   23.3.1
  Each Obligor shall (and the Parent shall ensure that each Material Company
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:

  (a)   such payment is being contested in good faith;

59



--------------------------------------------------------------------------------



 



  (b)   adequate reserves are being maintained for those Taxes and the costs
required to contest them have been disclosed in its latest financial statements
delivered to the Agent under Clause 21.2.1(a) (Financial statements); and    
(c)   such payment can be lawfully withheld and failure to pay those Taxes does
not have or is not reasonably likely to have a Material Adverse Effect.

23.3.2   No member of the Group may change its residence for Tax purposes.  
23.4   Merger       Other than in the case of a Permitted Transaction which is
referred to in paragraphs (a) and (c) of the definition of that term, no Obligor
shall (and the Parent shall ensure that no Material Company will) enter into (or
agree to enter into) any amalgamation, demerger, merger, consolidation or
corporate reconstruction other than any solvent liquidation or reorganisation.  
23.5   Change of business and Investment Policy

  (a)   The Parent shall procure that no substantial change is made to the
general nature of the business of the Parent or the Group taken as a whole from
that carried on at the date of this Agreement.     (b)   The Parent shall
procure that:

  (i)   no change is made to the Investment Policy in effect as at the date of
this Agreement without the consent of the Agent; and     (ii)   that all
investments made by the Group comply with the Investment Policy (upon making the
investment and thereafter).

23.6   Acquisitions   23.6.1   Except as permitted under Clause 23.6.2 below, no
Obligor shall (and the Parent shall ensure that no Material Company will)
acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them).   23.6.2   Clause 23.6.1 above does
not apply to:

  (a)   a Permitted Acquisition; or     (b)   an acquisition of an insurance
company, business or undertaking other than where the underlying insurance
exposures of such insurance company, business or undertaking are represented by
life business.

23.7   Joint ventures       No Obligor shall (and the Parent shall ensure that
no Material Company will):

  (a)   enter into, invest in or acquire (or agree to acquire) any shares,
stocks, securities or other interest in any Joint Venture; or     (b)   transfer
any assets or lend to or guarantee or give an indemnity for or give Security for
the obligations of a Joint Venture or maintain the solvency of or provide
working capital to any Joint Venture (or agree to do any of the foregoing).

60



--------------------------------------------------------------------------------



 



23.8   Holding Companies       No Obligor other than the Parent shall trade,
carry on any business, own any assets or incur any liabilities except for:

  (a)   the provision of administrative services (excluding treasury services)
to other members of the Group of a type customarily provided by a holding
company to its Subsidiaries;     (b)   ownership of shares in its Subsidiaries,
intra-Group debit balances, intra-Group credit balances and other credit
balances in bank accounts, cash and Cash Equivalent Investments;     (c)  
incurring Financial Indebtedness in respect of a Permitted Loan falling within
paragraph (d) of the definition of “Permitted Loan” and the making of loans
falling with paragraphs (d) or (f) of the definition of “Permitted Loan”; or    
(d)   any liabilities under the Finance Documents to which it is a party and
professional fees and administration costs in the ordinary course of business as
a holding company,

      and this Clause shall prevail if but for this Clause a transaction would
otherwise be a Permitted Disposal, Permitted Financial Indebtedness, a Permitted
Guarantee, a Permitted Loan, Permitted Security or a Permitted Transaction or be
permitted by Clause 23.25 (Intra-Group Transactions).

23.9   Preservation of assets       Each Obligor shall (and the Parent shall
ensure that each Material Company will) maintain in good working order and
condition (ordinary wear and tear excepted) all of its assets necessary or
desirable in the conduct of its business if failure to do so has or is
reasonably likely to have a Material Adverse Effect.   23.10   Pari passu
ranking       Each Obligor shall ensure that at all times any unsecured and
unsubordinated claims of a Finance Party against it under the Finance Documents
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors except those creditors whose claims are mandatorily
preferred by laws of general application to companies.   23.11   Negative pledge
  23.11.1   Except as permitted under Clause 23.11.2 below:

  (a)   No Obligor shall (and the Parent shall ensure that no Material Company
will) create or permit to subsist any Security over any of its assets.     (b)  
No Obligor shall (and the Parent shall ensure that no Material Company will):

  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by any other member of the
Group;     (ii)   sell, transfer or otherwise dispose of any of its receivables
on recourse terms;     (iii)   enter into any arrangement under which money or
the benefit of a bank or other account may be applied, set-off or made subject
to a combination of accounts; or

61



--------------------------------------------------------------------------------



 



  (iv)   enter into any other preferential arrangement having a similar effect,

      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset. A transaction referred to in this paragraph (c) is
termed Quasi-Security.

23.11.2   Clause 23.11.1 above does not apply to any Security or (as the case
may be) Quasi-Security, which is:

  (i)   Permitted Security; or     (ii)   given under the Finance Documents.

23.12   Disposals   23.12.1   Except as permitted under Clause 23.12.2 below, no
Obligor shall (and the Parent shall ensure that no Material Company will) enter
into a single transaction or a series of transactions (whether related or not)
and whether voluntary or involuntary to sell, lease, surrender, set-off,
transfer, licence or otherwise dispose of any asset.   23.12.2   Clause 22.12.1
above does not apply to any sale, lease, transfer or other disposal which is:

  (a)   a Permitted Disposal;     (b)   a Permitted Transaction which is
referred to in paragraph (a) of the definition of that term     (c)   a
Permitted Transfer.

23.13   Arm’s length basis   23.13.1   Except as permitted by Clause 23.13.2
below, no Obligor shall (and the Parent shall ensure no Material Company will)
enter into any transaction with any person except on bona fide arm’s length
terms.   23.13.2   The following transactions shall not be a breach of Clause
23.13.1:

  (a)   intra-Group transactions permitted under Clause 23.25 (Intra-Group
transactions); and     (b)   fees, costs and expenses payable under the Finance
Documents in the amounts set out in the Finance Documents delivered to the Agent
under Clause 4.1 (Initial conditions precedent) or agreed by the Agent.

23.14   Loans or credit   23.14.1   Except as permitted under Clause 23.14.2
below, no Obligor shall (and the Parent shall ensure that no Material Company
will) be a creditor in respect of any Financial Indebtedness.   23.14.2   Clause
23.14.1 above does not apply to:

  (a)   a Permitted Loan; or     (b)   a Permitted Transaction which is referred
to in paragraph (a) of the definition of that term.

62



--------------------------------------------------------------------------------



 



23.15   No Guarantees or indemnities   23.15.1   Except as permitted under
Clause 23.15.2 below, no Obligor shall (and the Parent shall ensure that no
Material Company will) incur or allow to remain outstanding any guarantee, bond
or indemnity in respect of any obligation of any person.   23.15.2   Clause
23.15.1 above does not apply to a guarantee which is:

  (a)   a Permitted Guarantee; or     (b)   a Permitted Transaction which is
referred to in paragraph (a) of the definition of that term.

23.16   Financial Indebtedness   23.16.1   Except as permitted under Clause
23.16.3 below, no Obligor shall (and the Parent shall ensure that no Material
Company will) incur or allow to remain outstanding any Financial Indebtedness.  
23.16.2   No Obligor may (and the Parent shall ensure that no Material Company
shall) repay any Financial Indebtedness owed to any person that is not an
Obligor or a Material Company (other than the Existing Facilities) with the
proceeds of any loan, dividend, distribution or other payment received by it
from any Obligor or Material Company.   23.16.3   Clause 23.16.1 above does not
apply to Financial Indebtedness which is:

  (a)   Permitted Financial Indebtedness;     (b)   contemplated by paragraph
(a) of the definition of Permitted Transaction; or     (c)   incurred by the
Parent.

23.17   Share capital       No Obligor shall (and the Parent shall ensure no
Material Company will) issue any shares except pursuant to a Permitted Share
Issue.   23.18   Pensions   23.18.1   The Parent shall ensure that all pension
schemes operated by or maintained for the benefit of members of the Group
incorporated in the United Kingdom and/or any of their employees are funded in
accordance with the requirements of the Pensions Act 1995 in relation to the
minimum funding requirement (where the scheme is subject to the minimum funding
requirement under that Act) and in accordance with the requirements of the
Pensions Act 2004 in relation to the statutory funding objective (where the
scheme is subject to the statutory funding objective under that Act) and that no
action or omission is taken by any such member of the Group in relation to such
a pension scheme which has or is reasonably likely to have a Material Adverse
Effect (including the termination or commencement of winding-up proceedings of
any such pension scheme or any member of the Group ceasing to employ any such
member of such a pension scheme).   23.18.2   Except for the pension schemes (if
any) for the time being operated by the Parent or in which it participates, the
Parent shall ensure that no member of the Group incorporated in the United
Kingdom is or has been at any time an employer (for the purposes of Sections 38
to 51 of the Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in

63



--------------------------------------------------------------------------------



 



      the Pension Schemes Act 1993) or “connected” with or an “associate” of (as
those terms are under in Sections 39 or 43 of the Pensions Act 2004) such an
employer.

23.18.3   The Parent shall ensure that each member of the Group incorporated
outside the United Kingdom is in compliance in all material respects with all
applicable laws, regulations and contracts relating to the provision of pension
schemes and any pension scheme(s) it operates or participates in.   23.18.4  
The Parent shall deliver to the Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
the Parent), actuarial reports in relation to all pension schemes mentioned in
Clause 23.18.1 and 23.18.3 above.   23.18.5   The Parent shall promptly notify
the Agent of any material change in the rate of contributions to any pension
schemes mentioned in Clause 23.18.1 or 23.18.3 above paid or recommended to be
paid (whether by the scheme actuary or otherwise) or required (by law or
otherwise).   23.19   Access       Each Obligor shall, and the Parent shall
ensure that each Material Company will (not more than once in every Financial
Year unless the Agent reasonably suspects a Default is continuing or may occur),
permit the Agent and/or the Security Agent and/or accountants or other
professional advisers and contractors of the Agent or Security Agent free access
at all reasonable times and on reasonable notice at the risk and cost of the
Obligor to (a) the premises, assets, books, accounts and records of each member
of the Group and (b) meet and discuss matters with Richard Harris, David Rocke
and Gareth Nokes.   23.20   Intellectual Property   23.20.1   Each Obligor shall
and the Parent shall procure that each Material Company will:

  (a)   preserve and maintain the subsistence and validity of the Intellectual
Property necessary for its business;     (b)   use reasonable endeavours
(including the institution of legal proceedings) to prevent any infringement in
any material respect of the Intellectual Property;     (c)   promptly notify the
Agent if it becomes aware of any infringement or challenge to the validity,
enforceability or ownership of any Intellectual Property and supply the Security
Agent with all information relating to it which is reasonably requested by the
Agent;     (d)   make registrations and pay all registration fees and taxes
necessary to maintain the Intellectual Property in full force and effect and
record its interest in that Intellectual Property;     (e)   not use or permit
the Intellectual Property to be used in a way or take any step or omit to take
any step in respect of that Intellectual Property which may materially and
adversely affect the existence or value of that Intellectual Property or imperil
the right of any member of the Group to use such property; and     (f)   not
discontinue the use of the Specified Intellectual Property (as defined in any
Transaction Security Document),

64



--------------------------------------------------------------------------------



 



    where failure to do so in the case of Clauses 23.20.1(a), 23.20.1(b) and
23.20.1(d) above, or, in the case of Clauses 23.20.1(e) and 23.20.1(f) above,
such use, permission to use, omission or discontinuation is reasonably likely to
have a Material Adverse Effect.

23.20.2   Failure to comply with any part of Clause 23.20.1 above shall not be a
breach of Clause 23.20.1 to the extent that any dealing with Intellectual
Property which would otherwise be a breach of Clause 23.20.1 is contemplated by
paragraph (a) of the definition of Permitted Transaction.   23.21   Amendments  
23.21.1   No Obligor shall (and the Parent shall ensure that no other Obligor or
member of the Group will) amend, vary, novate, supplement, supersede, waive or
terminate any term of a Finance Document, the constitutional documents of any
company whose shares are subject to the Transaction Security or any other
document delivered to the Agent pursuant to Clause 4.1 (Initial conditions
precedent) or Clause 26 (Changes to the Obligors) or enter into any agreement
with any shareholders of the Parent except in writing in a way which could not
reasonably be expected to materially and adversely affect the interests of the
Lender and would not change the date, amount or method of payment of the
dividends on the Parent’s shares.   23.21.2   The Parent shall promptly supply
to the Agent a copy of any document relating to any of the matters referred to
in Clause 23.21.1 above.   23.22   Financial assistance       Each Obligor shall
(and the Parent shall procure each Material Company will) comply in all respects
with any legislation governing the granting of financial assistance in its
jurisdiction of incorporation including in relation to the execution of the
Transaction Security Documents and payment of amounts due under this Agreement.
  23.23   Treasury Transactions       No Obligor shall (and the Parent shall
procure that no Material Company will) enter into any Treasury Transaction
except for the forward exchange contract entered into between Cumberland
Holdings Limited and National Australia Bank Limited prior to the date of this
Agreement.   23.24   Further assurance   23.24.1   Each Obligor shall (and the
Parent shall procure that each Material Company will) promptly do all such acts
or execute all such documents (including assignments, transfers, mortgages,
charges, notices and instructions) as the Security Agent may reasonably specify
and in such form as the Security Agent may reasonably require (in favour of the
Security Agent or its nominee(s)) in order to:

  (a)   perfect or protect the Security created or intended to be created under
or evidenced by the Transaction Security Documents (which may include the
execution of a mortgage, charge, assignment or other Security over all or any of
the assets which are, or are intended to be, the subject of the Transaction
Security) or for the exercise of any rights, powers and remedies of the Security
Agent or the Finance Parties provided by or pursuant to the Finance Documents or
by law;

65



--------------------------------------------------------------------------------



 



  (b)   confer on the Security Agent or confer on the Finance Parties, Security
over any property and assets of that Obligor located in any jurisdiction which
is (to the extent permitted by local law) equivalent or similar to the Security
intended to be conferred by or pursuant to the Transaction Security Documents;
and/or     (c)   facilitate the realisation of the assets which are, or are
intended to be, the subject of the Transaction Security.

23.24.2   Each Obligor shall (and the Parent shall procure that each Material
Company shall) take all such action as is available to it (including making all
filings and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to
be conferred on the Security Agent or the Finance Parties by or pursuant to the
Finance Documents.   23.25   Intra-Group transactions   23.25.1   Without the
prior consent of the Agent, no Obligor or Material Company may enter into any
transaction (whether by way of disposal, investment, loan, borrowing, guarantee
or otherwise) with, or in respect of the obligations of, any other member of the
Group save and except where such transaction is a Permitted Transaction, a
Permitted Disposal, Permitted Financial Indebtedness, a Permitted Guarantee or a
Permitted Loan and is not unlawful under any law or regulation in any relevant
jurisdiction including under any applicable financial assistance legislation.  
23.25.2   If the relevant intra-Group transaction contemplated by Clause 23.25.1
above is a disposal of assets from one Obligor to another and if Transaction
Security had been granted by the Obligor disposing of such asset then the asset
must be either transferred subject to such Security or the acquiring Obligor
must grant equivalent Security over that asset in favour of the Security Agent.
  23.26   Dividends and share redemption       No Obligor will (and the Parent
will ensure that no Material Company will):

  (a)   declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital) or any additional paid in capital;     (b)   repay or distribute
any dividend or share premium reserve;     (c)   pay or allow any Material
Company pay any management, advisory or other fee to or to the order of any of
the shareholders of the Parent; or     (d)   redeem, repurchase, defease,
retire, reduce, cancel or repay any of its share capital or resolve to do so,

    except for:

  (i)   a dividend, charge, fee or other distribution to the Parent or any of
its wholly owned Subsidiaries; or     (ii)   a dividend or other distribution by
the Parent provided that:     (A)   at the time such dividend or distribution is
declared no Default is continuing; and

66



--------------------------------------------------------------------------------



 



  (B)   the payment of that dividend or distribution would not cause (x) the Net
Worth Cover to be less than or equal to 2.0:1 or (y) the Consolidated Tangible
Net Worth of the Parent to be less than or equal to US$750,000,000.

23.27   Regulatory Compliance       Each Obligor shall observe and comply with
all applicable acts, byelaws and regulations (including, without limitation,
under the Financial Services and Markets Act 2000 (and related subordinate
legislation) and the FSA Handbook (as amended from time to time) and any
conditions or requirements prescribed under any applicable acts, byelaws and
regulations), the failure to observe or comply with which would reasonably be
expected to have a Material Adverse Effect.   23.28   Insurance

  (a)   Each Obligor shall (and the Parent shall ensure that each member of the
Group will) maintain insurances on and in relation to its business and assets
against those risks and to the extent as is usual for companies carrying on the
same or substantially similar business.     (b)   All insurances must be with
reputable independent insurance companies or underwriters.

23.29   Transfer of Capital Release Amount       On each date on which the
Capital Release Amount in relation to any relevant member of the Group is
greater than zero, each Obligor shall (and shall procure that each member of the
Group shall) procure that an amount equal to the relevant Capital Release Amount
on that date is promptly transferred to the CRA Account of the Parent by way of
dividend, loan or otherwise (subject to the other provisions of this Agreement).
  24   Events Of Default       Each of the events or circumstances set out in
this Clause 24 is an (Event of Default).   24.1   Non-payment       An Obligor
does not pay on the due date any amount payable pursuant to a Finance Document
in the manner in which it is expressed to be payable unless:

  (a)   its failure to pay is caused by:

  (i)   administrative or technical error by a bank in the transmission of
funds; or     (ii)   a Disruption Event; and

  (b)   payment is made within 5 Business Days of its due date.

24.2   Financial covenants and other obligations   24.2.1   Any requirement of
Clause 22 (Financial Covenants) is not satisfied.   24.2.2   An Obligor does not
comply with the provisions of Clauses 21 (Information Undertakings), Clause 23.4
(Merger) to 23.8 (Holding Companies) (inclusive), Clauses 23.11 (Negative
pledge) to 23.18 (Pensions) (inclusive), or Clause 23.21 (Amendments).

67



--------------------------------------------------------------------------------



 



24.2.3   An Obligor does not comply with any provision of any Transaction
Security Document.   24.3   Other obligations   24.3.1   An Obligor does not
comply with any provision of the Finance Documents (other than those referred to
in Clause 24.1 (Non-payment) and Clause 24.2 (Financial covenants and other
obligations)).   24.3.2   No Event of Default under Clause 24.3.1 above will
occur if the failure to comply is capable of remedy and is remedied within 10
Business Days after the earlier of the Agent giving notice to the Parent or
relevant Obligor or the Parent or an Obligor becoming aware of the failure to
comply.   24.4   Misrepresentation   24.4.1   Any representation, warranty or
statement made or deemed to be made by an Obligor in the Finance Documents or
any other document delivered by or on behalf of any Obligor under or in
connection with any Finance Document is or proves to have been incorrect or
misleading when made or deemed to be made.   24.4.2   No Event of Default under
Clause 24.4.1 above will occur if the failure to comply is capable of remedy and
is remedied within 10 Business Days after the earlier of the Agent giving notice
to the Obligor’s Agent or relevant Obligor or the Obligor’s Agent or an Obligor
becoming aware of the failure to comply.   24.5   Cross default   24.5.1   Any
Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.   24.5.2   Any Financial
Indebtedness of any member of the Group is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).   24.5.3   Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described).   24.5.4   Any creditor of any member of the Group becomes entitled
to declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).   24.5.5   No Event of Default will occur under this Clauses 24.5 if
the aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within Clauses 24.5.1 to 24.5.4 above is less than:

  (a)   US$10,000,000, in respect of the Parent;     (b)   zero, in respect of
any Obligor (other than the Parent) or Material Company; or     (c)  
US$5,000,000, in respect of any other member of the Group.

24.6   Insolvency   24.6.1   An Obligor or any member of the Group is unable or
admits inability to pay its debts as they fall due or is deemed to or declared
to be unable to pay its debts under applicable law, suspends or threatens to
suspend making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences

68



--------------------------------------------------------------------------------



 



    negotiations with one or more of its creditors with a view to rescheduling
any of its indebtedness.   24.6.2   The value of the assets of any Obligor or
any member of the Group is less than its liabilities (taking into account
contingent and prospective liabilities).   24.6.3   A moratorium is declared in
respect of any indebtedness of any Obligor or any member of the Group. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium.   24.7   Insolvency proceedings   24.7.1  
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor or any member of
the Group;     (b)   a composition, compromise, assignment or arrangement with
any creditor of any Obligor or any member of the Group;     (c)   the
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of any Obligor or any
member of the Group or any of its assets; or     (d)   enforcement of any
Security over any assets of any Obligor or any member of the Group,     or any
analogous procedure or step is taken in any jurisdiction.

24.7.2   Clause 24.7.1 above shall not apply to any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 14 days of
commencement, or, if earlier, the date on which it is advertised.   24.8  
Creditors’ process       Any expropriation, attachment, sequestration, distress
or execution or any analogous process in any jurisdiction affects any asset or
assets of an Obligor or a member of the Group having an aggregate value of
US$5,000,000 or more and is not discharged within 7 days.   24.9   Unlawfulness
and invalidity   24.9.1   It is or becomes unlawful for an Obligor, to perform
any of its obligations under the Finance Documents or any Transaction Security
created or expressed to be created or evidenced by the Transaction Security
Documents ceases to be effective.   24.9.2   Any obligation or obligations of
any Obligor under any Finance Document are not (subject to the Legal
Reservations) or cease to be legal, valid, binding or enforceable and the
cessation individually or cumulatively materially and adversely affects the
interests of the Lenders under the Finance Documents.   24.9.3   Any Finance
Document ceases to be in full force and effect or any Transaction Security
ceases to be legal, valid, binding, enforceable or effective or is alleged by a
party to it (other than a Finance Party) to be ineffective.

69



--------------------------------------------------------------------------------



 



24.10   Cessation of business       Any Obligor or any member of the Group
suspends or ceases to carry on (or threatens to suspend or cease to carry on)
all or a material part of its business except as a result of a disposal which is
a Permitted Disposal or a Permitted Transaction which is contemplated in
paragraph (a) of the definition of that term.   24.11   Change of ownership    
  An Obligor (other than the Parent) ceases to be a wholly-owned Subsidiary of
the Parent.   24.12   Amending Constitutional Documents       Any Borrower
amends, varies, supplements, supersedes, waives or terminates any provision of
its Constitutional Documents which could adversely affect the interests of the
Finance Parties without the prior written consent of the Majority Lenders.  
24.13   Audit qualification       The Auditors of the Group qualify the audited
annual consolidated financial statements of the Parent.   24.14   Expropriation
      The authority or ability of any Obligor or any member of the Group to
conduct its business is limited or wholly or substantially curtailed by any
seizure, expropriation, nationalisation, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any Obligor or any member of the Group or any of its
assets.   24.15   Repudiation and rescission of agreements       An Obligor (or
any other relevant party other than a Finance Party) or the Shareholder rescinds
or purports to rescind or repudiates or purports to repudiate a Finance Document
or any of the Transaction Security or evidences an intention to rescind or
repudiate a Finance Document or any Transaction Security.   24.16   Litigation  
    Any litigation, arbitration, administrative, governmental, regulatory or
other investigations, proceedings or disputes are commenced or threatened in
relation to the Finance Documents or the transactions contemplated in the
Finance Documents or against any Obligor or any member of the Group or its
assets and which if successful would be reasonably likely to have a Material
Adverse Effect.   24.17   Regulatory Sanctions       Any fine, levy or sanctions
are imposed upon any member of the Group by the FSA or by any equivalent
regulatory authority in any other jurisdiction or under FSMA or any equivalent
legislation or regulation in any other jurisdiction which the Majority Lenders
reasonably believe has or is reasonably likely to have a Material Adverse
Effect.   24.18   Cessation of licences

  (a)   The cessation, variation or imposition of limitations (for any reason)
of any consent, authorisation, licence and/or exemption which is required to
enable the Parent or any Subsidiary to carry on its business, or the taking by
any governmental, regulatory or other authority of any action in relation to the

70



--------------------------------------------------------------------------------



 



    Parent or any Subsidiary which could, in the Agent’s opinion, acting
reasonably, have a material adverse effect on all or part of such business.

  (b)   No Event of Default under paragraph (a) above will occur if the failure
to comply is capable of remedy and is remedied within twenty Business Days of
the earlier of (1) the Agent giving notice to the Parent and (2) the Parent
becoming aware of the failure to comply.

24.19   Material adverse change       Any event or circumstance occurs which the
Majority Lenders reasonably believe has or is reasonably likely to have a
Material Adverse Effect.   24.20   Acceleration   24.20.1   On and at any time
after the occurrence of an Event of Default which is continuing the Agent may,
and shall if so directed by the Majority Lenders, by notice to the Parent:

  (a)   cancel the Total Commitments at which time they shall immediately be
cancelled;     (b)   declare that all or part of the Loans, together with
accrued interest, and all other amounts accrued or outstanding under the Finance
Documents be immediately due and payable, at which time they shall become
immediately due and payable;     (c)   declare that all or part of the Loans be
payable on demand, at which time they shall immediately become payable on demand
by the Agent on the instructions of the Majority Lenders;     (d)   exercise or
direct the Security Agent to exercise any or all of its rights, remedies, powers
or discretions under the Finance Documents.

25   Changes To The Lenders   25.1   Assignments and transfers by the Lenders  
    Subject to this Clause 25, a Lender (Existing Lender) may:

  (a)   assign any of its rights; or     (b)   transfer by novation any of its
rights and obligations, under any Finance Document to another bank or financial
institution or to a trust, fund or other entity which is regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets (New Lender).

25.2   Conditions of assignment or transfer   25.2.1   The consent of the Parent
is required for an assignment or transfer by an Existing Lender unless the
assignment or transfer is:

  (a)   to another Lender or an Affiliate of a Lender;     (b)   if the Existing
Lender is a fund, to a fund which is a Related Fund of the Existing Lender; or  
  (c)   made at a time when an Event of Default is continuing.

71



--------------------------------------------------------------------------------



 



25.2.2   The consent of the Parent to an assignment or transfer by an Existing
Lender must not be unreasonably withheld or delayed. The Parent will be deemed
to have given its consent five Business Days after the Existing Lender has
requested it unless consent is expressly refused by the Parent within that time.
  25.2.3   The consent of the Parent to an assignment or transfer by an Existing
Lender must not be withheld solely because the assignment or transfer may result
in an increase to the Mandatory Cost.   25.2.4   An assignment will only be
effective on:

  (a)   receipt by the Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender; and     (b)   the performance by the Agent of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations in relation to such assignment to a New Lender, the completion
of which the Agent shall promptly notify to the Existing Lender and the New
Lender.

25.2.5   A transfer will only be effective if the procedure set out in Clause
25.5 (Procedure for transfer) is complied with.   25.2.6   If:

  (a)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (b)   as a result of
circumstances existing at the date the assignment, transfer or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 14 (Tax gross-up and indemnities)
or Clause 15.1 (Increased costs),     then (unless the assignment, transfer or
charge has been made in mitigation in accordance with Clause 17 (Mitigation by
the Lenders)) the New Lender or Lender acting through its new Facility Office is
only entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

25.2.7   Each New Lender, by executing the relevant Transfer Certificate or
Assignment Agreement, confirms, for the avoidance of doubt, that the Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.   25.3   Assignment or transfer fee       Unless the Agent
otherwise agrees and excluding an assignment or transfer:

  (a)   to an Affiliate of a Lender;     (b)   to a Related Fund; or     (c)  
made in connection with primary syndication of the Facility,

72



--------------------------------------------------------------------------------



 



  the New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £1,000.

25.4   Limitation of responsibility of Existing Lenders   25.4.1   Unless
expressly agreed to the contrary, an Existing Lender makes no representation or
warranty and assumes no responsibility to a New Lender for:

  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents, the Transaction Security or any other documents;     (b)  
the financial condition of any Obligor;     (c)   the performance and observance
by any Obligor or any other member of the Group of its obligations under the
Finance Documents or any other documents; or     (d)   the accuracy of any
statements (whether written or oral) made in or in connection with any Finance
Document or any other document,     and any representations or warranties
implied by law are excluded.

25.4.2   Each New Lender confirms to the Existing Lender, the other Finance
Parties and the Secured Parties that it:

  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Finance Document or the
Transaction Security; and     (b)   will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

25.4.3   Nothing in any Finance Document obliges an Existing Lender to:

  (a)   accept a re-transfer or reassignment from a New Lender of any of the
rights and obligations assigned or transferred under this Clause 25; or     (b)
  support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

25.5   Procedure for transfer   25.5.1   Subject to the conditions set out in
Clause 25.2 (Conditions of assignment or transfer) a transfer is effected in
accordance with Clause 25.5.3 below when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to Clause 24.5.2 below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.   25.5.2   The Agent shall only be obliged to execute a Transfer
Certificate delivered to it by the Existing Lender and the New Lender upon its
completion of all “know your

73



--------------------------------------------------------------------------------



 



    customer” or other checks relating to any person that it is required to
carry out in relation to the transfer to such New Lender.   25.5.3   On the
Transfer Date:

  (a)   to the extent that in the Transfer Certificate the Existing Lender seeks
to transfer by novation its rights, benefits and obligations under the Finance
Documents and in respect of the Transaction Security each of the Obligors and
the Existing Lender shall be released from further obligations towards one
another under the Finance Documents and in respect of the Transaction Security
and their respective rights against one another under the Finance Documents and
in respect of the Transaction Security shall be cancelled (being the Discharged
Rights and Obligations);     (b)   each of the Obligors and the New Lender shall
assume obligations towards one another and/or acquire rights and benefits
against one another which differ from the Discharged Rights and Obligations only
insofar as that Obligor or other member of the Group and the New Lender have
assumed and/or acquired the same in place of that Obligor and the Existing
Lender;     (c)   the Agent, the Arrangers, the Security Agent, the New Lender
and the other Lenders shall acquire the same rights and assume the same
obligations between themselves and in respect of the Transaction Security as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arrangers, the Security Agent and the
Existing Lender shall each be released from further obligations to each other
under the Finance Documents; and     (d)   the New Lender shall become a Party
as a Lender.

25.6   Procedure for assignment   25.6.1   Subject to the conditions set out in
Clause 25.2 (Conditions of assignment or transfer) an assignment may be effected
in accordance with Clause 25.6.3 below when the Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to Clause 25.6.2 below, as soon as
reasonably practicable after receipt by it of a duly completed Assignment
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that
Assignment Agreement.   25.6.2   The Agent shall only be obliged to execute an
Assignment Agreement delivered to it by the Existing Lender and the New Lender
upon its completion of all “know your customer” or other checks relating to any
person that it is required to carry out in relation to the assignment to such
New Lender.   25.6.3   On the Transfer Date:

  (a)   the Existing Lender will assign absolutely to the New Lender its rights
under the Finance Documents and in respect of the Transaction Security expressed
to be the subject of the assignment in the Assignment Agreement;     (b)   the
Existing Lender will be released from the obligations (Relevant Obligations)
expressed to be the subject of the release in the Assignment Agreement (and any
corresponding obligations by which it is bound in respect of the Transaction
Security); and

74



--------------------------------------------------------------------------------



 



  (c)   the New Lender shall become a Party as a Lender and will be bound by
obligations equivalent to the Relevant Obligations.

25.6.4   Lenders may utilise procedures other than those set out in this Clause
25 to assign their rights under the Finance Documents (but not, without the
consent of the relevant Obligor or unless in accordance with Clause 25.5
(Procedure for transfer), to obtain a release by that Obligor from the
obligations owed to that Obligor by the Lenders nor the assumption of equivalent
obligations by a New Lender) provided that they comply with the conditions set
out in Clause 25.2 (Conditions of assignment or transfer).   25.7   Copy of
Transfer Certificate or Assignment Agreement to Parent       The Agent shall, as
soon as reasonably practicable after it has executed a Transfer Certificate or
an Assignment Agreement, send to the Parent a copy of that Transfer Certificate
or Assignment Agreement.   25.8   Security Interests over Lenders’ rights  
25.8.1   In addition to the other rights provided to Lenders under this Clause
25, each Lender may without consulting with or obtaining consent from any
Obligor, at any time charge, assign or otherwise create Security in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including, without
limitation:

  (a)   any charge, assignment or other Security to secure obligations to a
federal reserve or central bank; and     (b)   in the case of any Lender which
is a fund, any charge, assignment or other Security granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

25.8.2   except that no such charge, assignment or Security shall:

  (a)   release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or     (b)   require any
payments to be made by an Obligor or grant to any person any more extensive
rights than those required to be made or granted to the relevant Lender under
the Finance Documents.

25.9   Pro Rata Interest Settlement       If the Agent has notified the Lenders
that it is able to distribute interest payments on a “pro rata basis” to
Existing Lenders and New Lenders then (in respect of any transfer pursuant to
Clause 25.5 (Procedure for transfer) or any assignment pursuant to Clause 25.6
(Procedure for assignment) the Transfer Date of which, in each case, is after
the date of such notification and is not on the last day of an Interest Period):

  (a)   any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but including the Transfer Date (Accrued
Amounts) and shall become due and payable to the Existing Lender (without
further interest accruing on them) until the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on

75



--------------------------------------------------------------------------------



 



      the next of the dates which falls at six Monthly intervals after the first
day of that Interest Period); and     (b)   the rights assigned or transferred
by the Existing Lender will not include the right to the Accrued Amounts so
that, for the avoidance of doubt:

  (i)   when the Accrued Amounts become payable, those Accrued Amounts will be
payable for the account of the Existing Lender, and     (ii)   the amount
payable to the New Lender on that date will be the amount which would, but for
the application of this Clause 25.10, have been payable to it on that date, but
after deduction of the Accrued Amounts.

25.10   Prohibition on Debt Purchase Transactions       The Parent shall not,
and shall procure that each other member of the Group shall not, enter into any
Debt Purchase Transaction or beneficially own all or any part of the share
capital of a company that is a Lender or a party to a Debt Purchase Transaction
of the type referred to in paragraphs (b) or (c) of the definition of Debt
Purchase Transaction.   26   Changes To The Obligors   26.1   Assignment and
transfers by Obligors       No Obligor or any other member of the Group may
assign any of its rights or transfer any of its rights or obligations under the
Finance Documents.   26.2   Additional Borrowers   26.2.1   Subject to
compliance with the provisions of Clause 21.10 (“Know your customer” checks),
the Parent may request that any of its wholly owned Subsidiaries becomes an
Additional Borrower. That Subsidiary shall become an Additional Borrower if:

  (a)   it is incorporated in Bermuda, the United States of America or the
United Kingdom or any other jurisdiction approved by the Lenders and all the
Lenders approve the addition of that Subsidiary;     (b)   the Parent and that
Subsidiary deliver to the Agent a duly completed and executed Accession Letter;
    (c)   the Subsidiary is (or becomes) a Guarantor prior to becoming a
Borrower;     (d)   the Parent confirms that no Default is continuing or would
occur as a result of that Subsidiary becoming an Additional Borrower; and    
(e)   the Agent has received all of the documents and other evidence listed in
Part 2 of Schedule 2 (Conditions precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Agent.

26.2.2   The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 of Schedule 2 (Conditions
precedent).

76



--------------------------------------------------------------------------------



 



26.3   Additional Guarantors   26.3.1   Subject to compliance with the
provisions of Clause 21.10 (“Know your customer” checks), the Parent may request
that any of its wholly owned Subsidiaries become an Additional Guarantor.  
26.3.2   A member of the Group shall become an Additional Guarantor if:

  (a)   the Parent and the proposed Obligor deliver to the Agent a duly
completed and executed Accession Letter; and     (b)   the Agent has received
all of the documents and other evidence listed in Part 2 of Schedule 2
(Conditions precedent) in relation to that Additional Guarantor, each in form
and substance satisfactory to the Agent.

26.3.3   The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part 2 of Schedule 2 (Conditions
precedent).   26.4   Repetition of Representations       Delivery of an
Accession Letter constitutes confirmation by the relevant Subsidiary that the
representations and warranties referred to in Clause 20.32 (Times when
representations made) are true and correct in relation to it as at the date of
delivery as if made by reference to the facts and circumstances then existing.  
26.5   Resignation and release of security on disposal   26.5.1   In this
clause, Third Party Disposal means the disposal of an Obligor to a person which
is not a member of the Group where that disposal is permitted under Clause 23.12
(Disposals) or made with the approval of the Lenders (and the Parent has
confirmed this is the case).   26.5.2   If a Borrower or a Guarantor is or is
proposed to be the subject of a Third Party Disposal then:

  (a)   the Parent shall confirm that no Default is continuing or would result
from the Third Party Disposal;     (b)   if a Borrower is being disposed of then
prior to such Third Party Disposal the Parent shall ensure that the Borrower is
under no actual or contingent obligations as a Borrower under any Finance
Documents;     (c)   where that Borrower or Guarantor created Transaction
Security over any of its assets or business in favour of the Security Agent, or
Transaction Security in favour of the Security Agent was created over the shares
(or equivalent) of that Borrower or Guarantor, the Security Agent may, at the
cost and request of the Parent, release those assets, business or shares (or
equivalent) and issue certificates of non-crystallisation;     (d)   the
resignation of that Borrower or Guarantor and related release of Transaction
Security referred to in Clause 26.5.2(a) above shall not become effective until
all Disposal Proceeds resulting from that Third Party Disposal have been
irrevocably paid to the Agent in accordance with Clause 8 (Mandatory
Prepayment); and     (e)   if the disposal of that Borrower or Guarantor is not
made, the release of Transaction Security referred to in Clause 26.5.2(a) above
shall have no effect and the obligations of that Borrower or Guarantor and the
Transaction

77



--------------------------------------------------------------------------------



 



      Security created or intended to be created by or over that Borrower or
Guarantor shall continue in full force and effect.

26.6   Additional Material Companies   26.6.1   Subject to compliance with the
provisions of Clause 21.10 (“Know your customer” checks), the Parent may request
that any of its Subsidiaries become a Material Company.   26.6.2   The Parent
shall procure that the immediate Holding Company of any entity that it wishes to
become a Material Company shall (if it is not already an Obligor) become an
Additional Guarantor in accordance with Clause 26.2 (Additional Guarantors) and
grant such Security over its shares in the proposed Material Company as the
Agent may require.   26.6.3   A member of the Group shall become a Material
Company if:

  (a)   the Agent has received all of the documents and other evidence that it
may require the Parent to provide at is absolute discretion, and each is in form
and substance satisfactory to the Agent; and     (b)   the Holding Company of
the proposed Material Company is an Obligor and it has granted such Security
over its shares in the proposed Material Company as the Agent may require (in
form and substance satisfactory to the Agent).

26.6.4   The Agent shall notify the Parent and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it in its
absolute discretion) all the documents and other evidence required by it.   27  
Role Of The Agent, The Arrangers, The Security Agent And Others   27.1  
Appointment of the Agent   27.1.1   The Arrangers and each of the Lenders
appoints the Agent to act as its agent under and in connection with the Finance
Documents.   27.1.2   The Arrangers and each of the Lenders authorises the Agent
to exercise the rights, powers, authorities and discretions specifically given
to the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.   27.2   Duties of
the Agent   27.2.1   The Agent shall promptly forward to a Party the original or
a copy of any document which is delivered to the Agent for that Party by any
other Party excluding, for the avoidance of doubt, any Fee Letter.   27.2.2  
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.   27.2.3   If the Agent receives notice
from a Party referring to this Agreement, describing a Default and stating that
the circumstance described is a Default, it shall promptly notify the other
Finance Parties. The Agent is not obliged to monitor or enquire whether a
Default has occurred.   27.2.4   If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent, the Arrangers or the

78



--------------------------------------------------------------------------------



 



    Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.   27.2.5   The Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.   27.3   Role of the Arrangers

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.   27.4   No fiduciary duties   27.4.1   Nothing in this
Agreement constitutes the Agent and/or the Arrangers as a trustee or fiduciary
of any other person.   27.4.2   None of the Agent, the Security Agent or the
Arrangers shall be bound to account to any Lender for any sum or the profit
element of any sum received by it for its own account.   27.5   Business with
the Group       The Agent, the Security Agent and the Arrangers may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any Obligor or any member of the Group.   27.6   Rights and
discretions   27.6.1   The Agent may rely on:

  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (b)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

27.6.2   The Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

  (a)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 24.1 (Non-payment));     (b)   any right, power, authority
or discretion vested in any Party or the Majority Lenders has not been
exercised; and     (c)   any notice or request made by the Parent (other than a
Utilisation Request) is made on behalf of and with the consent and knowledge of
all the Obligors.

27.6.3   The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, actuaries or other experts.   27.6.4   The Agent may act
in relation to the Finance Documents through its personnel and agents.   27.6.5
  The Agent may disclose to any other Party any information it reasonably
believes it has received as agent under the Finance Documents.

79



--------------------------------------------------------------------------------



 



27.6.6   The Agent may execute on behalf of the Finance Parties any document
expressed by any Finance Document to be executed by the Agent on their behalf.  
27.6.7   Notwithstanding any other provision of any Finance Document to the
contrary, none of the Agent or the Arrangers is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.   27.7   Majority Lenders’ instructions   27.7.1   Unless a
contrary indication appears in a Finance Document, the Agent shall (i) exercise
any right, power, authority or discretion vested in it as Agent in accordance
with any instructions given to it by the Majority Lenders (or, if so instructed
by the Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.   27.7.2   Unless a contrary indication
appears in a Finance Document, any instructions given by the Majority Lenders
will be binding on all the Finance Parties other than the Security Agent.  
27.7.3   Any Lender may by notice to the Agent divide its Loans or Commitments
into separate amounts to reflect sub-participation or similar transactions and
may require the Agent to count such separate amounts individually in calculating
the composition of the Majority Lenders.   27.7.4   The Agent may refrain from
acting in accordance with the instructions of the Majority Lenders (or, if
appropriate, the Lenders) until it has received such security as it may require
for any cost, loss or liability (together with any associated VAT) which it may
incur in complying with the instructions.   27.7.5   In the absence of
instructions from the Majority Lenders, (or, if appropriate, the Lenders), the
Agent may act (or refrain from taking action) as it considers to be in the best
interest of the Lenders.   27.7.6   The Agent is not authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document. This Clause 27.7 shall
not apply to any legal or arbitration proceeding relating to the perfection,
preservation or protection of rights under the Transaction Security Documents or
enforcement of the Transaction Security or Transaction Security Documents.  
27.8   Responsibility for documentation       Neither the Agent nor the
Arrangers:

  (a)   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, an Arranger, an
Obligor or any other person given in or in connection with any Finance Document
or the transactions contemplated in the Finance Documents; or     (b)   is
responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

80



--------------------------------------------------------------------------------



 



27.9   Exclusion of liability   27.9.1   Without limiting Clause 27.9.2 below
and without prejudice to the provisions of Clause 30.14 (Disruption to the
Payment Systems etc.), the Agent will not be liable for any action taken by it
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct.   27.9.2  
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent, or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document and any officer, employee
or agent of the Agent, may rely on this Clause subject to Clause 1.8 (Third
party rights) and the provisions of the Third Parties Act.   27.9.3   The Agent
will not be liable for any delay (or any related consequences) in crediting an
account with an amount required under the Finance Documents to be paid by the
Agent if the Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Agent for that purpose.  
27.9.4   Nothing in this Agreement shall oblige the Agent or the Arrangers to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Agent and the Arrangers
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arrangers.   27.10   Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including for
negligence or any other category of liability whatsoever) incurred by the Agent
(otherwise than by reason of the Agent’s gross negligence or wilful misconduct)
(or in the case of any costs, loss or liability pursuant to Clause 30.14
(Disruption to Payment Systems etc.) notwithstanding the Agent’s negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) in acting as Agent under the Finance
Documents (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).   27.11   Resignation of the Agent   27.11.1   The Agent may
resign and appoint one of its Affiliates acting through an office in the United
Kingdom as successor by giving notice to the Lenders and the Parent.   27.11.2  
Alternatively the Agent may resign by giving notice to the Lenders and the
Parent, in which case the Majority Lenders (after consultation with the Parent)
may appoint a successor Agent.   27.11.3   If the Majority Lenders have not
appointed a successor Agent in accordance with Clause 27.11.2 above within
30 days after notice of resignation was given, the Agent (after consultation
with the Parent) may appoint a successor Agent (acting through an office in the
United Kingdom).   27.11.4   The retiring Agent shall, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent

81



--------------------------------------------------------------------------------



 



    may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.   27.11.5   The Agent’s resignation notice shall
only take effect upon the appointment of a successor.   27.11.6   Upon the
appointment of a successor, the retiring Agent shall be discharged from any
further obligation in respect of the Finance Documents but shall remain entitled
to the benefit of this Clause 27. Its successor and each of the other Parties
shall have the same rights and obligations amongst themselves as they would have
had if such successor had been an original Party.   27.11.7   After consultation
with the Parent, the Majority Lenders may, by notice to the Agent, require it to
resign in accordance with Clause 27.11.2 above. In this event, the Agent shall
resign in accordance with Clause 27.11.2 above.   27.12   Confidentiality  
27.12.1   In acting as agent for the Finance Parties, the Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.   27.12.2   If
information is received by another division or department of the Agent, it may
be treated as confidential to that division or department and the Agent shall
not be deemed to have notice of it.   27.12.3   Notwithstanding any other
provision of any Finance Document to the contrary, neither the Agent nor the
Arrangers are obliged to disclose to any other person (i) any confidential
information, or (ii) any other information if the disclosure would or might in
its reasonable opinion constitute a breach of any law or a breach of a fiduciary
duty.   27.13   Relationship with the Lenders   27.13.1   The Agent may treat
each Lender as a Lender, entitled to payments under this Agreement and acting
through its Facility Office unless it has received not less than five Business
Days prior notice from that Lender to the contrary in accordance with the terms
of this Agreement.   27.13.2   Each Lender shall supply the Agent with any
information required by the Agent in order to calculate the Mandatory Cost in
accordance with Schedule 4 (Mandatory Cost Formula).   27.13.3   Each Lender
shall supply the Agent with any information that the Security Agent may
reasonably specify (through the Agent) as being necessary or desirable to enable
the Security Agent to perform its functions as Security Agent. Each Lender shall
deal with the Security Agent exclusively through the Agent and shall not deal
directly with the Security Agent.   27.14   Credit appraisal by the Lenders    
  Without affecting the responsibility of any Obligor for information supplied
by it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arrangers that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

82



--------------------------------------------------------------------------------



 



  (a)   the financial condition, status and nature of each Obligor and each
member of the Group;     (b)   the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document and the Transaction Security and any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document or the
Transaction Security;     (c)   whether that Secured Party has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the Transaction
Security, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;     (d)   the
adequacy, accuracy and/or completeness of any information provided by the Agent,
any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and     (e)  
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

27.15   Reference Banks   27.15.1   If a Lender is a Reference Bank (or an
Affiliate of a Reference Bank) but later ceases to be a Lender, the Agent shall
(in consultation with the Parent) appoint another Lender or another Affiliate of
a Lender to replace that Reference Bank.   27.15.2   If a Reference Bank which
was not a Lender subsequently becomes a Lender, the Agent may (in consultation
with the Parent) appoint that Lender to replace any Reference Bank which is not
then either a Lender or an Affiliate of a Lender.   27.16   Deduction from
amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.   27.17  
Reliance and engagement letters

Each Finance Party and Secured Party confirms that each Arranger and the Agent
has authority to accept on its behalf (and ratifies the acceptance on its behalf
of any letters or reports already accepted by an Arranger or Agent) the terms of
any reliance letter or engagement letters relating to the Report or letters
provided by accountants or actuaries in connection with the Finance Documents or
the transactions contemplated in the Finance Documents (including any net asset
letter in connection with the financial assistance procedures) and to bind it in
respect of those reports or letters and to sign such letters on its behalf and
further confirms that it accepts the terms and qualifications set out in such
letters.

83



--------------------------------------------------------------------------------



 



27.18   Appointment of Security Agent   27.18.1   Each other Finance Party
irrevocably appoints the Security Agent as its agent and trustee on the terms
set out in Schedule 11 (Security Agent).   27.18.2   Each Obligor and each other
Finance Party agrees to the terms set out in Schedule 11 (Security Agent). In
the event of any conflict between the terms of Schedule 11 (Security Agent) and
any other Finance Document, the terms of Schedule 11 (Security Agent) shall
prevail.   27.19   Release of Security   27.19.1   The Security Agent may at its
sole discretion and without reference to any other Finance Party take such
action as it deems necessary or advisable to release any assets from the
Security constituted by the Transaction Security Documents to the extent that
their disposal or release is:

  (a)   permitted or required by the terms of this Agreement including pursuant
to any instructions given to it in accordance with Clause 27.20 (Instructions);
or     (b)   permitted or required by the original form of any other Finance
Document and will not result or could not reasonably be expected to result in
any breach of the terms of this Agreement.

27.19.2   If:

  (a)   all of the shares in the capital of any member of the Group are to be
disposed of, which would result in any Obligor ceasing to be a member of the
Group; or     (b)   any asset which is the subject of a Transaction Security
Document is to be disposed of to a person outside (and which will remain
outside) the Group,

      and in any such case:

  (i)   the Majority Lenders agree to such disposal; or     (ii)   the Security
Agent has received instructions from the relevant Finance Parties that comply
with Clause 27.20 (Instructions) instructing it to release the relevant Security
and/or guarantees over such asset; or     (iii)   the disposal is permitted by
the terms of the relevant Finance Document and will not result or could not
reasonably be expected to result in any breach of any of the terms of this
Agreement; or     (iv)   the disposal is being made at the request of the
Security Agent in circumstances where any Security created by the Transaction
Security Documents has become enforceable; or     (v)   the disposal is being
effected by enforcement of a Transaction Security Document,

    then, in the case of a disposal contemplated by paragraph (a) above, the
Security provided by that Obligor over its assets under the Transaction Security
Documents and any related guarantees given by, or in respect of, such Obligor
will be released and in the case of a disposal contemplated by paragraph
(b) above those assets will be released from such Security, in each case at the
expense of the relevant Obligor.

84



--------------------------------------------------------------------------------



 



27.19.3   The Security Agent is authorised by each other Finance Party to
execute (on behalf of itself and each such Finance Party) all releases of any
Security or any guarantee resulting from any disposal contemplated in Clauses
26.19.1 and 26.19.2 above, without the need for any further referral to, or
authority from, any other Party, including any formal release of any asset which
the Security Agent in its absolute discretion considers necessary or desirable
in connection with that disposal.   27.20   Instructions:   27.20.1   The
Security Agent shall act in accordance with:

  (a)   the terms of this Agreement; or     (b)   instructions received from, or
on behalf of, the Majority Lenders, or as the case may be, Lenders.

27.20.2   Any release of any Security constituted by the Transaction Security
Documents or any release of any claim arising by virtue of any guarantee given
under the Finance Documents, shall (other than as provided in Clause 27.19
(Release of Security)) require the prior written consent of, or on behalf of,
the Lenders).   27.20.3   The Security Agent will not be liable to any other
Finance Party for any act (or omission) if it acts (or refrains from taking any
action) in accordance with the terms of this Agreement even if such action would
otherwise cause a breach of any Finance Document. If there is any conflict
between the provisions of this Agreement and any other Finance Document with
regard to instructions, this Clause 27.20 will prevail.   27.20.4   Any
instructions given to the Security Agent in accordance with the terms of this
Agreement will be binding on all other Finance Parties who shall not be entitled
to object to anything done or omitted to be done as a result of such
instructions.   27.20.5   In the absence of instructions, the Security Agent may
act (or refrain from taking action) in such manner as it considers to be in the
best interests of the Finance Parties but is not authorised to act on behalf of
another Finance Party (without first obtaining their consent) in any legal or
arbitration proceedings relating to any Finance Document.   27.20.6   The
Security Agent may refrain from acting in accordance with any instructions until
it has received such Security as it may require for any cost, loss or liability
(together with any associated Tax) which it may incur in complying with the
instructions.   27.20.7   The Finance Parties shall not have any independent
power to enforce, or have recourse to, any of the Transaction Security or to
exercise any rights or powers arising under the Transaction Security Documents
except through the Security Agent.   28   Conduct Of Business By The Finance
Parties       No provision of any Finance Document will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or

85



--------------------------------------------------------------------------------



 



  (c)   oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

29   Sharing Among The Finance Parties   29.1      Payments to Finance Parties  
    If a Finance Party (Recovering Finance Party) receives or recovers any
amount from an Obligor other than in accordance with Clause 29 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;     (b)   the Agent shall
determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with Clause 30
(Payment mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and     (c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 30.9 (Partial payments).

29.2   Redistribution of payments       The Agent shall treat the Sharing
Payment as if it had been paid by the relevant Obligor and distribute it between
the Finance Parties (other than the Recovering Finance Party) in accordance with
Clause 30.9 (Partial payments).   29.3   Recovering Finance Party’s rights  
29.3.1   On a distribution by the Agent under Clause 29.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.   29.3.2   If and to
the extent that the Recovering Finance Party is not able to rely on its rights
under Clause 29.3.1 above, the relevant Obligor shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.   29.4   Reversal of redistribution       If any
part of the Sharing Payment received or recovered by a Recovering Finance Party
becomes repayable and is repaid by that Recovering Finance Party, then:

  (a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 29.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

86



--------------------------------------------------------------------------------



 



  (b)   that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

29.5   Exceptions   29.5.1   This Clause 29 shall not apply to the extent that
the Recovering Finance Party would not, after making any payment pursuant to
this Clause, have a valid and enforceable claim against the relevant Obligor.  
29.5.2   A Recovering Finance Party is not obliged to share with any other
Finance Party any amount which the Recovering Finance Party has received or
recovered as a result of taking legal or arbitration proceedings, if:

  (a)   it notified the other Finance Party of the legal or arbitration
proceedings; and     (b)   the other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

30   Payment Mechanics   30.1   Payments to the Agent   30.1.1   On each date on
which an Obligor or a Lender is required to make a payment under a Finance
Document, that Obligor or Lender shall (and the Parent shall ensure that such
Obligor will) make the same available to the Agent (unless a contrary indication
appears in a Finance Document) for value on the due date at the time and in such
funds specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.   30.1.2  
Payment shall be made to such account with such bank as the Agent specifies.  
30.2   Distributions by the Agent       Each payment received by the Agent under
the Finance Documents for another Party shall, subject to Clause 30.3
(Distributions to an Obligor) and Clause 30.4 (Clawback) be made available by
the Agent as soon as practicable after receipt to the Party entitled to receive
payment in accordance with this Agreement (in the case of a Lender, for the
account of its Facility Office), to such account as that Party may notify to the
Agent by not less than five Business Days’ notice.   30.3   Distributions to an
Obligor       The Agent may (with the consent of the Obligor or in accordance
with Clause 31 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.   30.4   Clawback  
30.4.1   Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

87



--------------------------------------------------------------------------------



 



30.4.2   If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.   30.5   Proceeds of
enforcement       Subject to the payment of any claim ranking in priority as a
matter of law, the proceeds of enforcement of the Security constituted by the
Transaction Security Documents shall be paid to the Security Agent and those
proceeds (together with all other amounts paid to the Security Agent in
accordance with the terms of this Agreement or any other Finance Document) shall
be applied in the following order:

  (a)   First, in satisfaction of all costs, charges, expenses (including legal
expenses) and liabilities properly incurred by the Security Agent (in its
capacity as Security Agent) or any Insolvency Representative appointed under the
Transaction Security Documents or their attorneys or agents and of the
remuneration of such Insolvency Representative (and all interest on such sums as
provided in the Finance Documents);     (b)   Second, in payment of all
reasonable costs and expenses (including legal expenses) properly incurred by or
on behalf of any other Finance Party in connection with such enforcement;    
(c)   Third, in payment to the Agent for application in or towards the discharge
of the Loans, interest and other amounts outstanding under the Finance Documents
in accordance with the order set out in paragraphs (a) to (d) of Clause 30.9
(Partial payments); and     (d)   Fourth, any surplus to such persons who may be
entitled to them.

30.6   Waterfall       No such proceeds or amounts shall be applied in payment
of any amounts specified in any of the paragraphs in Clause 30.5 (Proceeds of
Enforcement) until all amounts specified in any earlier paragraph have been paid
in full.   30.7   Good discharge       An acknowledgement of receipt signed by
the relevant person to whom payments are to be made under Clause 30.5 (Proceeds
of Enforcement) shall be a good discharge of the Security Agent.   30.8   Sums
received by the Obligors       If an Obligor receives any sum which, pursuant to
any of the Finance Documents, should have been paid to the Security Agent, that
sum shall promptly be paid to the Security Agent for application in accordance
with this Clause 30.   30.9   Partial payments   30.9.1   If the Agent receives
a payment for application against amounts due in respect of any Finance
Documents that is insufficient to discharge all the amounts then due and payable
by an Obligor under those Finance Documents, the Agent shall apply that payment
towards the obligations of that Obligor under those Finance Documents in the
following order:

88



--------------------------------------------------------------------------------



 



  (a)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent or the Security Agent under the Finance Documents;     (b)
  secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;     (c)   thirdly, in or towards
payment pro rata of any principal amount due but unpaid under this Agreement;
and     (d)   fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.

30.9.2   The Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a) to (d) above.   30.9.3   Clauses 30.9.1 and 30.9.2
above will override any appropriation made by an Obligor.   30.10   No set-off
by Obligors       All payments to be made by an Obligor under the Finance
Documents shall be calculated and be made without (and free and clear of any
deduction for) set-off or counterclaim.   30.11   Business Days   30.11.1   Any
payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).   30.11.2   During any extension
of the due date for payment of any principal or Unpaid Sum under this Agreement
interest is payable on the principal or Unpaid Sum at the rate payable on the
original due date.   30.12   Currency of account   30.12.1   Subject to Clauses
30.12.2 to 30.12.5 below, the Base Currency is the currency of account and
payment for any sum due from an Obligor under any Finance Document.   30.12.2  
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.   30.12.3   Each payment of interest shall be made in the currency in
which the sum in respect of which the interest is payable was denominated when
that interest accrued.   30.12.4   Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.   30.12.5   Any amount expressed to be payable in a currency other
than the Base Currency shall be paid in that other currency.   30.13   Change of
currency   30.13.1   Unless otherwise prohibited by law, if more than one
currency or currency unit are at the same time recognised by the central bank of
any country as the lawful currency of that country, then:

89



--------------------------------------------------------------------------------



 



  (a)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent (after consultation with the Parent); and     (b)   any translation
from one currency or currency unit to another shall be at the official rate of
exchange recognised by the central bank for the conversion of that currency or
currency unit into the other, rounded up or down by the Agent (acting
reasonably).

30.13.2   If a change in any currency of a country occurs, this Agreement will,
to the extent the Agent (acting reasonably and after consultation with the
Parent) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.   30.14   Disruption to Payment
Systems etc.       If either the Agent determines (in its discretion) that a
Disruption Event has occurred or the Agent is notified by the Parent that a
Disruption Event has occurred:

  (a)   the Agent may, and shall if requested to do so by the Parent, consult
with the Parent with a view to agreeing with the Parent such changes to the
operation or administration of the Facility as the Agent may deem necessary in
the circumstances;     (b)   the Agent shall not be obliged to consult with the
Parent in relation to any changes mentioned in paragraph (a) if, in its opinion,
it is not practicable to do so in the circumstances and, in any event, shall
have no obligation to agree to such changes;     (c)   the Agent may consult
with the Finance Parties in relation to any changes mentioned in paragraph
(a) but shall not be obliged to do so if, in its opinion, it is not practicable
to do so in the circumstances;     (d)   any such changes agreed upon by the
Agent and the Parent shall (whether or not it is finally determined that a
Disruption Event has occurred) be binding upon the Parties as an amendment to
(or, as the case may be, waiver of) the terms of the Finance Documents
notwithstanding the provisions of Clause 36 (Amendments and Waivers);     (e)  
the Agent shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Agent) arising as a result of its taking, or failing to take, any actions
pursuant to or in connection with this Clause 30.14; and     (f)   the Agent
shall notify the Finance Parties of all changes agreed pursuant to paragraph
(d) above.

31   Set-Off       A Finance Party may set off any matured obligation due from
an Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either

90



--------------------------------------------------------------------------------



 



  obligation at a market rate of exchange in its usual course of business for
the purpose of the set-off. No security interest is created by this Clause 31.  
32   Notices   32.1   Communications in writing       Any communication to be
made under or in connection with the Finance Documents shall be made in writing
and, unless otherwise stated, may be made by fax or letter.   32.2   Addresses  
32.2.1   The address and fax number (and the department or officer, if any, for
whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is:

  (a)   in the case of the Parent, that identified with its name below;     (b)
  in the case of each Lender or any other Obligor, that notified in writing to
the Agent on or prior to the date on which it becomes a Party; and     (c)   in
the case of the Agent or the Security Agent, that identified with its name
below,

  or any substitute address, fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.

32.3   Delivery   32.3.1   Any communication or document made or delivered by
one person to another under or in connection with the Finance Documents will
only be effective:

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

    and, if a particular department or officer is specified as part of its
address details provided under Clause 32.2 (Addresses), if addressed to that
department or officer.   32.3.2   Any communication or document to be made or
delivered to the Agent or the Security Agent will be effective only when
actually received by the Agent or Security Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s or Security Agent’s signature below (or any substitute department or
officer as the Agent or Security Agent shall specify for this purpose).   32.3.3
  All notices from or to an Obligor shall be sent through the Agent.   32.3.4  
Any communication or document made or delivered to the Parent in accordance with
this Clause 32 will be deemed to have been made or delivered to each of the
Obligors or any other member of the Group party to a Finance Document.

91



--------------------------------------------------------------------------------



 



32.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 32.2 (Addresses) or changing its own address or fax number,
the Agent shall notify the other Parties.   32.5   Electronic communication  
32.5.1   Any communication to be made between the Agent or the Security Agent
and another Finance Party under or in connection with the Finance Documents may
be made by electronic mail or other electronic means, if the Agent, the Security
Agent and the relevant Finance Party:

  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;     (b)   notify each other in writing of their
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means; and     (c)   notify each
other of any change to their address or any other such information supplied by
them.

32.5.2   Any electronic communication made between the Agent or the Security
Agent and a Finance Party will be effective only when actually received in
readable form and in the case of any electronic communication made by a Finance
Party to the Agent or the Security Agent only if it is addressed in such a
manner as the Agent or Security Agent shall specify for this purpose.   32.6  
Use of websites   32.6.1   The Parent may satisfy its obligation under this
Agreement to deliver any information in relation to those Lenders (Website
Lenders) who accept this method of communication by posting this information
onto an electronic website designated by the Parent and the Agent (Designated
Website) if:

  (a)   the Agent expressly agrees (after consultation with each of the Lenders)
that it will accept communication of the information by this method;     (b)  
both the Parent and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and     (c)   the
information is in a printable format or otherwise capable of being downloaded by
the relevant Website Lender and is in a format previously agreed between the
Parent and the Agent.

    If any Lender (Paper Form Lender) does not agree to the delivery of
information electronically then the Agent shall notify the Parent accordingly
and the Parent shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Parent shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.   32.6.2   The Agent
shall supply each Website Lender with the address of and any relevant password
specifications for the Designated Website following designation of that website
by the Parent and the Agent.   32.6.3   The Parent shall promptly upon becoming
aware of its occurrence notify the Agent if:

92



--------------------------------------------------------------------------------



 



  (a)   the Designated Website cannot be accessed due to technical failure;    
(b)   the password specifications for the Designated Website change;     (c)  
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;     (d)   any existing information which has
been provided under this Agreement and posted onto the Designated Website is
amended; or     (e)   the Parent becomes aware that the Designated Website or
any information posted onto the Designated Website is or has been infected by
any electronic virus or similar software.

    If the Parent notifies the Agent under paragraphs (a) to (e) above, all
information to be provided by the Parent under this Agreement after the date of
that notice shall be supplied in paper form unless and until the Agent and each
Website Lender is satisfied that the circumstances giving rise to the
notification are no longer continuing.   32.6.4   Any Website Lender may
request, through the Agent, one paper copy of any information required to be
provided under this Agreement which is posted onto the Designated Website. The
Parent shall at its own cost comply with any such request within ten Business
Days.   32.7   English language   32.7.1   Any notice given under or in
connection with any Finance Document must be in English.   32.7.2   All other
documents provided under or in connection with any Finance Document must be:

  (a)   in English; or     (b)   if not in English, and if so required by the
Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

33   Calculations And Certificates   33.1   Accounts       In any litigation or
arbitration proceedings arising out of or in connection with a Finance Document,
the entries made in the accounts maintained by a Finance Party are prima facie
evidence of the matters to which they relate.   33.2   Certificates and
determinations       Any certification or determination by a Finance Party of a
rate or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   33.3   Day count
convention       Any interest, commission or fee accruing under a Finance
Document will accrue from day to day and is calculated on the basis of the
actual number of days elapsed and a year of 360 days or, in any case where the
practice in the London interbank market differs, in accordance with that market
practice.

93



--------------------------------------------------------------------------------



 



34   Partial Invalidity       If, at any time, any provision of the Finance
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.   35   Remedies And Waivers       No failure to exercise, nor any
delay in exercising, on the part of any Finance Party or Secured Party, any
right or remedy under the Finance Documents shall operate as a waiver, nor shall
any single or partial exercise of any right or remedy prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.   36   Amendments And Waivers   36.1  
Required consents   36.1.1   Subject to Clause 36.2 (Exceptions) any term of the
Finance Documents may be amended or waived only with the consent of the Majority
Lenders and the Obligors’ Agent and any such amendment or waiver will be binding
on all Parties.   36.1.2   The Agent may effect, on behalf of any Finance Party,
any amendment or waiver permitted by this Clause 36.   36.1.3   Each Obligor
agrees to any such amendment or waiver permitted by this Clause 36 which is
agreed to by the Obligors’ Agent.   36.2   Exceptions   36.2.1   An amendment or
waiver that has the effect of changing or which relates to:

  (a)   the definition of Majority Lenders in Clause 1.1 (Definitions);     (b)
  an extension to the date of payment of any amount under the Finance Documents;
    (c)   a reduction in the Margin or a reduction in the amount of any payment
of principal, interest, fees or commission payable;     (d)   a change in
currency of payment of any amount under the Finance Documents;     (e)   an
increase in or an extension of any Commitment or the Total Commitments;     (f)
  a change to any Borrower or Guarantor other than in accordance with Clause 26
(Changes to the Obligors);     (g)   any provision which expressly requires the
consent of all the Lenders;     (h)   Clause 2.2 (Finance Parties’ rights and
obligations), Clause 8 (Mandatory prepayment), Clause 25 (Changes to the
Lenders) or this Clause 36;     (i)   the nature or scope of the Charged
Property or the manner in which the proceeds of enforcement of the Transaction
Security are distributed (except to the extent that it relates to a sale or
disposal of an asset which is the

94



--------------------------------------------------------------------------------



 



      subject of the Transaction Security where such sale or disposal is
expressly permitted under this Agreement or any other Finance Document);

  (j)   the release of any Transaction Security unless permitted under this
Agreement or any other Finance Document or relating to a sale or disposal of an
asset which is the subject of the Transaction Security where such sale or
disposal is expressly permitted under this Agreement or any other Finance
Document;     (k)   the nature or scope of the guarantee and indemnity granted
under Clause 18 (Guarantee and Indemnity);     (l)   any amendment to Clause
30.5 (Proceeds of Enforcement); or     (m)   any extension of an Availability
Period, shall not be made without the prior consent of all the Lenders,

36.2.2   An amendment or waiver which relates to the rights or obligations of
the Agent, the Arrangers or the Security Agent may not be effected without the
consent of the Agent, the Arrangers or the Security Agent.   37  
Confidentiality   37.1   Confidential Information       Each Finance Party
agrees to keep all Confidential Information confidential and not to disclose it
to anyone, save to the extent permitted by Clause 37.2 (Disclosure of
Confidential Information) and Clause 37.3 (Disclosure to numbering service
providers), and to ensure that all Confidential Information is protected with
security measures and a degree of care that would apply to its own confidential
information.   37.2   Disclosure of Confidential Information       Any Finance
Party may disclose:

  (a)   to any of its Affiliates and Related Funds and any of its or their
officers, directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;     (b)   to any
person:

  (i)   to (or through) whom it assigns or transfers (or may potentially assign
or transfer) all or any of its rights and/or obligations under one or more
Finance Documents and to any of that person’s Affiliates, Related Funds,
Representatives and professional advisers;     (ii)   with (or through) whom it
enters into (or may potentially enter into), whether directly or indirectly, any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to, one or more Finance

95



--------------------------------------------------------------------------------



 



      Documents and/or one or more Obligors and to any of that person’s
Affiliates, Related Funds, Representatives and professional advisers;     (iii)
  appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;     (iv)   who
invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraph b(i)
or (b)(ii) above;     (v)   to whom information is required or requested to be
disclosed by any court of competent jurisdiction, any governmental, banking,
taxation or other regulatory authority or similar body, the rules of any
relevant stock exchange or pursuant to any applicable law or regulation;    
(vi)   to whom or for whose benefit that Finance Party charges, assigns or
otherwise creates Security (or may do so) pursuant to Clause 25.8 (Security
Interests over Lender’s rights)     (vii)   to whom information is required to
be disclosed in connection with, and for the purposes of, any litigation,
arbitration, administrative or other investigations, proceedings or disputes;  
  (viii)   who is a Party; or     (ix)   with the consent of the Parent;

      in each case, such Confidential Information as that Finance Party shall
consider appropriate if:

  (1)   in relation to paragraphs (b)(i), (b)(ii) and b(iii) above, the person
to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;     (2)   in relation to paragraph (b)(iv) above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;     (3)   in relation to paragraphs (b)(v), (b)(vi)
and (b)(vii) above, the person to whom the Confidential Information is to be
given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no requirement to so inform if, in the opinion of that Finance Party,
it is not practicable so to do in the circumstances;

96



--------------------------------------------------------------------------------



 



  (c)   to any person appointed by that Finance Party or by a person to whom sub
paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Parent and the
relevant Finance Party;     (d)   to any rating agency (including its
professional advisers) such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents and/or the Obligors if the rating agency to
whom the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information.

37.3   Disclosure to numbering service providers

  (a)   The Agent may disclose to any national or international numbering
service provider appointed by the Agent to provide identification numbering
services in respect of this Agreement, the Facility and/or one or more Obligors
the following information:

  (i)   names of Obligors;     (ii)   country of domicile of Obligors;     (iii)
  place of incorporation of Obligors;     (iv)   date of this Agreement;     (v)
  the names of the Agent;     (vi)   date of each amendment and restatement of
this Agreement;     (vii)   amount of Total Commitments;     (viii)   currencies
of the Facility;     (ix)   type of the Facility;     (x)   ranking of Facility;
    (xi)   Termination Date;     (xii)   changes to any of the information
previously supplied pursuant to sub paragraphs (i) to (xi) above; and     (xiii)
  such other information agreed between the Agent and the Parent, to enable such
numbering service provider to provide its usual syndicated loan numbering
identification services.

  (b)   The Parties acknowledge and agree that each identification number
assigned to this Agreement, the Facility and/or one or more Obligors by a
numbering service provider and the information associated with each such number
may

97



--------------------------------------------------------------------------------



 



      be disclosed to users of its services in accordance with the standard
terms and conditions of that numbering service provider.

  (c)   The Parent represents that none of the information set out in
sub-paragraphs (i) to (xiii) of paragraph (a) above is, nor will at any time be,
unpublished price-sensitive information.     (d)   The Agent shall notify the
Parent and the other Finance Parties of:

  (i)   the name of any numbering service provider appointed by the Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and    
(ii)   the number or, as the case may be, numbers assigned to this Agreement,
the Facility and/or one or more Obligors by such numbering service provider.

37.4   Entire agreement       This Clause 37 constitutes the entire agreement
between the Parties in relation to the obligations of the Finance Parties under
the Finance Documents regarding Confidential Information and supersedes any
previous agreement, whether express or implied, regarding Confidential
Information.   37.5   Inside information       Each of the Finance Parties
acknowledges that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and each of the Finance Parties
undertakes not to use any Confidential Information for any unlawful purpose.  
37.6   Notification of disclosure       Each of the Finance Parties agrees (to
the extent permitted by law and regulation) to inform the Parent of the
circumstances of any disclosure by it of Confidential Information made pursuant
to sub-paragraph (b)(v) of Clause 37.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function.
  37.7   Continuing obligations       The obligations in this Clause 37 are
continuing and, in particular, shall survive and remain binding on each Finance
Party for a period of twelve months from the earlier of:

  (a)   the date on which all amounts payable by the Obligors under or in
connection with the Finance Documents have been paid in full and all Commitments
have been cancelled or otherwise cease to be available; and     (b)   the date
on which such Finance Party otherwise ceases to be a Finance Party.

98



--------------------------------------------------------------------------------



 



  38   Counterparts              Each Finance Document may be executed in any
number of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document.   39   Governing
Law              This Agreement and all non-contractual obligations arising in
any way whatsoever out of or in connection with this Agreement shall be governed
by, construed and take effect in accordance with English law.   40  
Enforcement          40.1   Jurisdiction of English courts   40.1.1   The courts
of England shall have exclusive jurisdiction to settle any claim, dispute or
matter of difference which may arise in any way whatsoever out of or in
connection with the Finance Documents expressed to be governed by English law
(including a dispute regarding the existence, validity or termination of any
Finance Document or any claim for set off) or the legal relationships
established by any Finance Document (a Dispute), only where such Dispute is the
subject of proceedings commenced by the Obligor.   40.1.2   Where a Dispute is
the subject of proceedings commenced by one or more Finance Parties, the Finance
Parties are entitled to bring such proceedings in any court or courts of
competent jurisdiction (including but not limited to the courts of England). If
any Obligor raises a counter-claim in the context of proceedings commenced by
one or more Finance Parties, that Obligor shall bring such counter-claim before
the court seized of the Finance Party’s claim and no other court.   40.1.3   The
commencement of legal proceedings in one or more jurisdictions shall not, to the
extent allowed by law, preclude the Finance Parties from commencing legal
actions or proceedings in any other jurisdiction, whether concurrently or not.  
40.1.4   To the extent allowed by law, each Obligor irrevocably waives any
objection it may now or hereafter have on any grounds whatsoever to the laying
of venue of any legal proceeding, and any claim it may now or hereafter have
that any such legal proceeding has been brought in an inappropriate or
inconvenient forum.   40.2   Service of process       Without prejudice to any
other mode of service allowed under any relevant law, each Obligor (other than
an Obligor incorporated in England and Wales):

  (a)   irrevocably appoints Enstar (EU) Limited. (Attention: Derek Reid, Avaya
House, 2 Cathedral Hill, Guildford, Surrey GU2 7YL) as its agent for service of
process in relation to any proceedings before the English courts in connection
with any Finance Document; and     (b)   agrees that failure by an agent for
service of process to notify the relevant Obligor of the process will not
invalidate the proceedings concerned; and     (c)   if any person appointed as
an agent for service of process is unable for any reason to act as agent for
service of process, the Parent (on behalf of all the Obligors) must immediately
(and in any event within five days of such event taking place) appoint another
agent on terms acceptable to the Agent. Failing this, the Agent may appoint
another agent for this purpose.

99



--------------------------------------------------------------------------------



 



  (d)   The Parent confirms that Enstar (EU) Limited has expressly agreed and
consented to the provisions of Clause 39 (Governing law) and of Clause 40
(Enforcement).

40.3   Waiver of Immunity       Each Obligor (to the fullest extent permitted by
law) irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought against it by
any Finance Party in relation to any Finance Document, and to ensure that no
such claim is made on its behalf;     (b)   waives all rights of immunity in
respect of it or its assets; and     (c)   consents generally in respect of such
proceedings to the giving of relief or the issue of any process in connection
with such proceedings.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

100



--------------------------------------------------------------------------------



 



Schedule 1 The Original Parties
Part 1
The Original Borrower
Enstar Group Limited
Part 2
The Original Guarantors

      Name of Original Guarantor   Jurisdiction of Incorporation, Registration
Number Enstar Group Limited   Bermuda, EC30916       Hillcot Holdings Ltd  
Bermuda, EC32870       Virginia Holdings Limited   Bermuda, EC37001       Revir
Limited   Bermuda, EC28913       Cavell Holdings Limited   England and Wales,
01095628       Kenmare Holdings Ltd   Bermuda, EC30917       Flatts Limited  
England and Wales, 06239044       Knapton Holdings Limited   England and Wales,
07014132

Part 3
The Original Lenders — other than UK non-bank Lenders

      Name of Original Lender   Commitments US$ National Australia Bank Limited
  125,000,000       Barclays Bank PLC   25,000,000

101



--------------------------------------------------------------------------------



 



Part 4
The Original Lenders — UK non-bank Lenders

      Name of Original Lender   Commitments US$ None    

102



--------------------------------------------------------------------------------



 



Schedule 2 Conditions Precedent
Part 1
Conditions precedent to Initial Utilisation

1   Obligors

  1.1   A copy of the Constitutional Documents of each Original Obligor, with
such amendments as the Security Agent may reasonably request.     1.2   A copy
of a resolution of the board of directors of each Original Obligor:

  (a)   approving the terms of, and the transactions contemplated by, the
Finance Documents to which it is a party and resolving that it execute, deliver
and perform the Finance Documents to which it is a party;     (b)   authorising
a specified person or persons to execute the Finance Documents to which it is a
party on its behalf; and     (c)   authorising a specified person or persons, on
its behalf, to sign and/or despatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party..

  1.3   A copy of the resolution of the Parent’s board of directors to be held
on or about 18 June 2011.     1.4   A specimen of the signature of each person
authorised by the resolution referred to in paragraph 1.2 above in relation to
the Finance Documents and related documents.     1.5   A copy of a resolution
signed by all the holders of the issued shares in each Original Obligor,
approving the terms of, and the transactions contemplated by, the Finance
Documents to which each Original Obligor is a party.     1.6   A copy of a
resolution signed by all the holders of the issued shares in each of the
companies listed below approving the amendment of their respective
constitutional documents to remove from the directors any discretion to refuse
to approve share transfers pursuant to enforcement of the Transaction Security:

  (a)   Cumberland Holdings Limited;     (b)   Courtenay Holdings Limited; and  
  (c)   Knapton Insurance Limited.

  1.7   A copy of the register of members of each of the Bermudian Obligors.    
1.8   A certificate of the Parent (signed by a director) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
any Original Obligor to be exceeded.     1.9   A certificate of an authorised
signatory of each Original Obligor certifying that each copy document relating
to it specified in this Part 1 of Schedule 2 is correct, complete and in full
force and effect and has not been amended or superseded as at a date no earlier
than the date of this Agreement or, to the

103



--------------------------------------------------------------------------------



 



      extent such document has previously been delivered to the Agent that such
document has not been amended or superseded since the date of such delivery.

  2   Finance Documents       

  2.1   This Agreement executed by the members of the Group party to this
Agreement.     2.2   Transaction Security Documents

  2.2.1   Bermudian law debenture (incorporating a fixed charge over its shares
in Cumberland Holdings Limited and a floating charge only) granted by the Parent
in favour of the Security Agent.     2.2.2   Bermudian law debenture
(incorporating a fixed charge over its shares in Courtenay Holdings Limited and
a floating charge only) granted by Kenmare Holdings Ltd in favour of the
Security Agent.     2.2.3   English law debenture (incorporating a fixed charge
over its shares in Fieldmill Insurance Company Limited, Hillcot Re Limited,
Longmynd Insurance Company Limited and Mercantile Indemnity Company Limited and
a floating charge only) granted by Kenmare Holdings Ltd in favour of the
Security Agent.     2.2.4   English law debenture (incorporating a fixed charge
over its shares in Brampton Insurance Company Limited and a floating charge
only) granted by Hillcot Holdings Ltd in favour of the Security Agent.     2.2.5
  English law debenture (incorporating a fixed charge over its shares in Unione
Italiana (UK) Reinsurance Company Limited and a floating charge only) granted by
Virginia Holdings Ltd in favour of the Security Agent.     2.2.6   English law
debenture (incorporating a fixed charge over its shares in River Thames
insurance Company Limited and a floating charge only) granted by Revir Ltd in
favour of the Security Agent.     2.2.7   English law debenture (incorporating a
fixed charge over its shares in Cavell Insurance Company Limited and a floating
charge only) granted by Cavell Holdings Ltd in favour of the Security Agent.    
2.2.8   English law debenture (incorporating a fixed charge over its shares in
Marlon Insurance Company Limited and a floating charge only) granted by Flatts
Limited in favour of the Security Agent.     2.2.9   English law debenture
(incorporating a fixed charge over its shares in Knapton Insurance Limited and a
floating charge only) granted by Knapton Holdings Limited in favour of the
Security Agent.     2.2.10   The CRA Account Charge.

  2.3   The Fee Letters executed by the Parent.

  3   Legal Opinion                The following legal opinions, each addressed
to the Agent, the Security Agent and the Original Lenders and capable of being
relied upon by any persons to become Lenders pursuant to the primary syndication
of the Facility, to be in agreed form:

104



--------------------------------------------------------------------------------



 



  (a)   A legal opinion of Clyde & Co LLP, legal advisers to the Agent and the
Arrangers as to English law substantially in the form distributed to the
Original Lenders prior to signing this Agreement.     (b)   A legal opinion of
Wakefield Quin Limited as to Bermudian law substantially in the form distributed
to the Original Lenders prior to signing this Agreement.

4   Other Documents And Evidence

  4.1   If any Original Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that Enstar (EU) Limited has accepted its
appointment as process agent referred to in Clause 40.2 (Service of process) and
confirmed it agrees and consents to the provisions of Clause 39 (Governing law)
and of Clause 40 (Enforcement).     4.2   The Group Structure Chart which shows
the Group.     4.3   A copy, certified by an authorised signatory of the Parent
to be a true copy, of the Original Financial Statements of each Original
Obligor.     4.4   A copy of any other Authorisation or other document, opinion
or assurance which the Agent notifies the Parent is necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document.     4.5   Any information and evidence in respect of any Obligor
required by any Finance Party to enable it to be satisfied with the results of
all “know your customer” or other checks which it is required to carry out in
relation to such person.     4.6   A Certificate of the Parent (signed by a
director) certifying that all necessary or desirable Authorisations from any
governmental authority or other regulatory body in connection with the entry
into and performance of the transactions contemplated by any Finance Document
(or for the validity or enforceability of any of those documents) have been
obtained and are in full force and effect together with certified copies of
those obtained.     4.7   A copy of the Budget.     4.8   The Parent shall have
opened CRA Accounts and granted security in favour of and to the satisfaction of
the Security Agent in respect of its CRA Accounts.     4.9   A copy of all
notices required to be sent under the Transaction Security Documents.     4.10  
Originals of all share certificates transfers and stock transfer forms or
equivalent, duly executed by the relevant Obligor and other documents of title
to be provided under the Transaction Security Documents. In relation to the
shares of Obligors incorporated in England, all stock transfer forms are to be
executed by two directors or a director and the secretary of the company that
owns the relevant shares but with the sections relating to the consideration and
the transferee left blank.     4.11   A certificate of the Parent (signed by a
director):

  (a)   confirming that none of the financial covenants specified in Clause 22.2
(Financial condition) is breached as at the First Utilisation Date or will be

105



--------------------------------------------------------------------------------



 



      breached as a result of the proposed Loan to be made on the First
Utilisation Date; and     (b)   setting out a list of each Material Company and
the Consolidated Tangible Net Worth of each Material Company as at the First
Utilisation Date.

  4.12   Evidence that the arrangement fee and initial agency fee was paid on or
before the date of this Agreement.     4.13   Evidence that the outstanding
commitment fees have or will on the First Utilisation Date be paid in full.    
4.14   Evidence that the Existing Facilities have or will on the First
Utilisation Date be repaid in full and all Security relating to the Existing
Facilities has been released in full

106



--------------------------------------------------------------------------------



 



Part 2
Conditions precedent required to be delivered by an Additional Obligor

1   An Accession Letter (if relevant) executed by the Additional Obligor and the
Parent.   2   A copy of the constitutional documents of the Additional Obligor,
with such amendments as the Agent may reasonably require.   3   A copy of a
resolution of the board of directors of the Additional Obligor:

  3.1   approving the terms of, and the transactions contemplated by, the
Accession Letter and the Finance Documents and resolving that it execute,
deliver and perform the Accession Letter and any other Finance Document to which
it is party;     3.2   authorising a specified person or persons to execute the
Accession Letter and other Finance Documents on its behalf;     3.3  
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents to which it is a party; and
    3.4   authorising the Parent to act as its agent in connection with the
Finance Documents.

4   A specimen of the signature of each person authorised by the resolution
referred to in paragraph 3 above.   5   A copy of a resolution signed by all the
holders of the issued shares of the Additional Obligor, approving the terms of,
and the transactions contemplated by, the Finance Documents to which the
Additional Obligor is a party.   6   A certificate of the Additional Obligor
(signed by a director) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded.   7   A certificate of
an authorised signatory of the Additional Obligor certifying that each copy
document listed in this Part 2 of Schedule 2 is correct, complete and in full
force and effect and has not been amended or superseded as at a date no earlier
than the date of the Accession Letter.   8   If available, the latest audited
financial statements of the Additional Obligor.   9   The following legal
opinions, each addressed to the Agent, the Security Agent and the Lenders:

  9.1   A legal opinion of Clyde & Co LLP as advisers to the Agent in England,
as to English law in the form distributed to the Lenders prior to signing the
Accession Letter.     9.2   If the Additional Obligor is incorporated in or has
its centre of main interest or establishment in a jurisdiction other than
England and Wales or is executing a Finance Document which is governed by a law
other than English law, a legal opinion of the legal advisers to the Agent in
the jurisdiction of its incorporation, centre of main interest or establishment
(as applicable) or, as

107



--------------------------------------------------------------------------------



 



the case may be, the jurisdiction of the governing law of that Finance Document
(Applicable Jurisdiction) as to the law of the Applicable Jurisdiction and in
the form distributed to the Lenders prior to signing the Accession Letter.

10   If the proposed Additional Obligor is incorporated in a jurisdiction other
than England and Wales, evidence that Enstar (EU) Limited as any process agent
referred to in Clause 40.2 (Service of process) has accepted its appointment and
confirmed it agrees and consents to the provisions of Clause 39 (Governing law)
and of Clause 40 (Enforcement).   11   The Transaction Security Documents or
other security documents which are required by the Agent to be executed by the
proposed Additional Obligor.   12   Any notices or documents (including title
deeds) required to be given or executed under the terms of those security
documents.   13   Share certificates and stock transfer forms executed in blank
(as described in paragraph 3(l) of Part 1 of this Schedule) as required by any
security document.   14   Such documentary evidence as legal counsel to the
Agent may require that such Additional Obligor has complied with any law in its
jurisdiction relating to financial assistance or analogous process.   15  
Evidence that all necessary or desirable Authorisations from any government
authority or other regulatory body in connection with the entry into and
performance of the transactions contemplated by the Accession Letter, any
Finance Document or Finance Document to which the Additional Obligor is party or
for the validity or enforceability of any of those documents have been obtained
and are in full force and effect, together with certified copies of those
obtained.   16   A certificate of the Parent confirming that no Default is
continuing or would occur as a result of the Additional Obligor executing the
Accession Letter or the Finance Documents or the Finance Documents to which it
is party.

108



--------------------------------------------------------------------------------



 



Schedule 3 Requests
Utilisation Request
From: [Borrower]/[Parent]
To: National Australia Bank Limited (as Agent)
Dated:
Dear Sirs
Enstar Group Limited — Facility Agreement dated [           ] (Facility
Agreement)

1   We refer to the Facility Agreement. This is a Utilisation Request. Terms
defined in the Facility Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.   2   We
wish to borrow a Loan on the following terms:   2.1   Borrower:           [ ]  
2.2   Proposed Utilisation Date:           [ ] (or, if that is not a Business
Day, the next Business Day)   2.3   Amount:           [ ] or, if less, the
Available Facility   2.4   Interest Period:            [ ]   2.5  
Purpose:           [ ]   3   We confirm that each condition specified in Clause
4.2 (Further conditions precedent) is satisfied on the date of this Utilisation
Request.   4   We confirm that the proposed Loan would not cause the Net Worth
Cover to be less than or equal to 2.0:1.   5   This Utilisation Request is
irrevocable.

Yours faithfully
authorised signatory for
[the Parent on behalf of [insert name of relevant Borrower]]/ [insert name of
Borrower]

109



--------------------------------------------------------------------------------



 



Schedule 4 Mandatory Cost Formula

1   The Mandatory Cost is an addition to the interest rate to compensate the
Lenders for the cost of compliance with:

1.1   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or   1.2   the requirements of the European Central Bank.

2   On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the Additional Cost
Rate) for each Lender in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.   3   The Additional Cost Rate for any Lender lending
from a Facility Office in a Participating Member State will be the percentage
notified by that Lender to the Agent. This percentage will be certified by that
Lender in its notice to the Agent to be its reasonable determination of the cost
(expressed as a percentage of that Lender’s participation in all Loans made from
that Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.   4  
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:   4.1   in relation
to a Sterling Loan:

AB+C(B-D)+Ex0.01
              100-(A+C)
per cent per annum

4.2   in relation to a Loan in any currency other than sterling:

Ex0.01
300 per cent per annum
where:

  (A)   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     (B)   is the percentage rate of
interest (excluding the Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest specified in paragraph (a) of Clause
10.3 (Default interest)) payable for the relevant Interest Period on the Loan.

110



--------------------------------------------------------------------------------



 



  (C)   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     (D)   is the percentage rate per annum payable by the
Bank of England to the Agent on interest bearing Special Deposits.     (E)   is
designed to compensate Lenders for amounts payable under the Fees Rules and is
calculated by the Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to the Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

5   For the purposes of this Schedule:   5.1   Eligible Liabilities: and Special
Deposits have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;
  5.2   Fees Rules: means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;   5.3   Fee Tariffs: means the fee tariffs specified in the Fees Rules
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and   5.4   Tariff Base: has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.   6   In
application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7   If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.   8   Each Lender shall supply any
information required by the Agent for the purpose of calculating its Additional
Cost Rate. In particular, but without limitation, each Lender shall supply the
following information on or prior to the date on which it becomes a Lender:  
8.1   the jurisdiction of its Facility Office; and   8.2   any other information
that the Agent may reasonably require for such purpose.       Each Lender shall
promptly notify the Agent of any change to the information provided by it
pursuant to this paragraph.   9   The percentages of each Lender for the purpose
of A and C above and the rates of charge of each Reference Bank for the purpose
of E above shall be determined by the Agent based upon the information supplied
to it pursuant to paragraphs 7 and 8 above and on the assumption that, unless a
Lender notifies the Agent to the

111



--------------------------------------------------------------------------------



 



    contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.   10   The Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.   11   The Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Additional Cost Rate for each Lender based on the information provided by
each Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.  
12   Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.   13   The Agent may from time to time, after consultation with the
Parent and the Lenders, determine and notify to all Parties any amendments which
are required to be made to this Schedule in order to comply with any change in
law, regulation or any requirements from time to time imposed by the Bank of
England, the Financial Services Authority or the European Central Bank (or, in
any case, any other authority which replaces all or any of its functions) and
any such determination shall, in the absence of manifest error, be conclusive
and binding on all Parties.

112



--------------------------------------------------------------------------------



 



Schedule 5 Form of Transfer Certificate
To: National Australia Bank Limited as Agent
From: [The Existing Lender] (Existing Lender) and [The New Lender] (New Lender)
Dated:
Enstar Group Limited — Facility Agreement dated [     ] (Facility Agreement)

1   We refer to the Facility Agreement. This is a Transfer Certificate. Terms
defined in the Facility Agreement have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.   2  
We refer to Clause 25.5 (Procedure for transfer):   2.1   The Existing Lender
and the New Lender agree to the Existing Lender transferring to the New Lender
by novation all or part of the Existing Lender’s Commitment, rights and
obligations referred to in the Schedule in accordance with Clause 25.5
(Procedure for transfer) [OR] [ *** Each Existing Lender listed in Part 1 of the
Schedule transfers by novation to each New Lender listed in Part 2 of the
Schedule that portion of the outstanding Loans and Commitments in accordance
with Clause 25.5 (Procedure for transfer), such that:

  (a)   each New Lender will become a Lender under the Agreement with the
respective Commitment and portion of outstanding Loans set out opposite its name
in Part 3 of the Schedule; and     (b)   each Existing Lender’s Commitment and
portion of outstanding Loans will be reduced to the amounts set out opposite its
name in Part 3 of the Schedule. *** ]

2.2   The proposed Transfer Date is [ *** ].   2.3   The Facility Office and
address, fax number and attention details for notices of the New Lender for the
purposes of Clause 32.2 (Addresses) are set out in the Schedule.   3   [ ***
The/Each *** ] New Lender expressly acknowledges the limitations on the Existing
Lender[’s][s’] obligations set out in paragraph (c) of Clause 25.4 (Limitation
of responsibility of Existing Lenders).   4   [ *** The/Each *** ] New Lender
confirms, for the benefit of the Agent and without liability to any Obligor,
that it is:

  (a)   [a Qualifying Lender falling within paragraph (i)(A) [or paragraph (ii)]
of the definition of Qualifying Lender);]     (b)   [a Treaty Lender;]     (c)  
[not a Qualifying Lender]. 1

5   [ *** The/Each New Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

 

1   Delete as applicable — each New Lender is required to confirm which of these
three categories it falls within.

113



--------------------------------------------------------------------------------



 



  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or     (ii)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or *** ]2

6   [The New Lender confirms (for the benefit of the Agent and without liability
to any Obligor) that it is a Treaty Lender that holds a passport under the HMRC
DT Treaty Passport scheme (reference number [ ]) and is tax resident in [ ]*, so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax and notifies the Parent that:

  (a)   each Borrower which is a Party as a Borrower as at the Transfer Date
must, to the extent that the New Lender becomes a Lender under a Facility which
is made available to that Borrower pursuant to clause 2.1 (The Facilities) of
the Facilities Agreement, make an application to HM Revenue & Customs under form
DTTP2 within 30 days of the Transfer Date; and     (b)   each Additional
Borrower which becomes an Additional Borrower after the Transfer Date must make
an application to HM Revenue & Customs under form DTTP2 within 30 days of
becoming an Additional Borrower.]3

7   This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.   8   For the purpose of Clause 32.6
(Use of websites) the New Lender is a [ *** Website Lender *** ] [ *** Paper
Form Lender *** ]. *** ] OR [ *** each New Lender specifies in Part 4 of the
Schedule opposite its name whether it is a Website Lender or a Paper
Form Lender. *** ]   9   This Transfer Certificate is governed by English law.  
10   The parties to this Transfer Certificate intend it to take effect as a deed
and this Transfer Certificate shall be treated as having been duly executed and
delivered as a deed only upon being dated.

IN WITNESS WHEREOF the authorised signatories of the parties have executed this
deed on the day and year first above written.
 

2   Include if New Lender comes within paragraph (i)(B) of the definition of
Qualifying Lender in Clause 14.1 (Definitions)   3   This confirmation must be
included if the New Lender holds a passport under the HMRC DT Treaty Passport
scheme and, as at the Transfer Date, wishes that scheme to apply to the Facility
Agreement.

114



--------------------------------------------------------------------------------



 



The Schedule
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]

     
[Existing Lender]
  [New Lender]
 
   
By:
  By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [•].
[Agent]
By:
[ *** OR FOR GLOBAL TRANSFER CERTIFICATES *** ]
Part 1
The Existing Lenders
[ *** ]
[ *** ]
[ *** ]
Part 2
The New Lenders
[ *** ]
[ *** ]
[ *** ]
Part 3
Details of portion of outstanding Loans and Commitment

          Lender   Commitment   Loans
[*list here existing and new lenders*] [***]
[***] [***] [***]
  [**]   [**]

115



--------------------------------------------------------------------------------



 



Part 4
New Lenders’ Administrative Details

                                              Address for                    
Facility office     service of             Website or       Address/Fax    
notices     Address for     Paper Form   New Lender   no.Attention of     (if
different)     Payment     Lender  
[ *** ]
    [ *** ]       [ *** ]       [ *** ]       [ *** ]  

                             
EXECUTED as a Deed by
    )                      
 
                           
[ *** Each Existing Lender *** ]
            )             Authorised
Signatory
                           
 
                           
Dated:
                           
 
                           
Executed as a Deed by
    )                      
 
                           
[ *** Each New Lender *** ]
    )                     Authorised Signatory
 
                           
Dated:
                           
 
                           
The Transfer Certificate is
                    )      
 
                           
accepted by the Agent and the
                    )      
 
                           
Transfer Date is confirmed by the
                    )      
 
                           
Agent as [ *** ]
                    )      
 
                            Signed by [National Australia Bank Limited (ABN
12004044937) (as Agent)]          )
 
                           
Dated:
                           
 
                            Signed by [National Australia Bank Limited (ABN
12004044937) (as Security Agent)]
 
                           
Dated:
                           

116



--------------------------------------------------------------------------------



 



Schedule 6 Form of Assignment Agreement
To: National Australia Bank Limited as Agent
From: [the Existing Lender] (Existing Lender) and [the New Lender] (New Lender)
Dated: [***]
Enstar Group Limited -Facility Agreement dated [     ] (Facility Agreement)

1   We refer to the Facility Agreement. This is an Assignment Agreement.   2  
(a) We refer to Clause 25.6 (Procedure for assignment).

  (a)   The Existing Lender assigns absolutely to the New Lender all the rights
of the Existing Lender under the Facility Agreement, the other Finance Documents
and in respect of the Transaction Security which correspond to that portion of
the Existing Lender’s Commitments and participations in Loans under the Facility
Agreement as specified in the Schedule;     (b)   The Existing Lender is
released from all the obligations of the Existing Lender which correspond to
that portion of the Existing Lender’s Commitments and participations in Loans
under the Facility Agreement specified in the Schedule.     (c)   The New Lender
becomes a Party as a Lender and is bound by obligations equivalent to those from
which the Existing Lender is released under paragraph (c) above.

3   The proposed Transfer Date is [***].   4   On the Transfer Date the New
Lender becomes:

  (a)   Party to the Finance Documents as a Lender; and     (b)   Party to [***
other relevant agreements in other relevant capacity***].

5   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).   6   The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 32.2 (Addresses) are set out in the Schedule to this Assignment
Agreement.   7   [ *** The/Each *** ] New Lender confirms, for the benefit of
the Agent and without liability to any Obligor, that it is:

  (a)   [a Qualifying Lender falling within paragraph (i)(A) [or paragraph (ii)]
of the definition of Qualifying Lender);]     (b)   [a Treaty Lender;]     (c)  
[not a Qualifying Lender].4

 

4   Delete as applicable — each New Lender is required to confirm which of these
three categories it falls within.

117



--------------------------------------------------------------------------------



 



8   [*** The New Lender confirms that the person beneficially entitled to
interest payable to that Lender in respect of an advance under a Finance
Document is either:

  (a)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (b)   a partnership each member of which is:

  (i)   a company so resident in the United Kingdom; or     (ii)   a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or

  (c)   a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or ***
].5

9   [The New Lender confirms (for the benefit of the Agent and without liability
to any Obligor) that it is a Treaty Lender that holds a passport under the HMRC
DT Treaty Passport scheme (reference number [ ]) and is tax resident in [ ]*, so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax and notifies the Parent that:

  (a)   each Borrower which is a Party as a Borrower as at the Transfer Date
must, to the extent that the New Lender becomes a Lender under a Facility which
is made available to that Borrower pursuant to clause 2.1 (The Facilities) of
the Facilities Agreement, make an application to HM Revenue & Customs under form
DTTP2 within 30 days of the Transfer Date; and     (b)   each Additional
Borrower which becomes an Additional Borrower after the Transfer Date must make
an application to HM Revenue & Customs under form DTTP2 within 30 days of
becoming an Additional Borrower.]6

10   This Assignment Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Assignment Agreement.       [*** Consider including
checklist of steps necessary for the New Lender to obtain the benefit of the
Transaction Security ***].   11   For the purpose of Clause 32.6 (Use of
Websites) the New Lender is a [*** Website Lender ***] [*** Paper Form Lender
***]   12   This Assignment Agreement is governed by English law.

 

5   Include if New Lender comes within paragraph (i)(B) of the definition of
Qualifying Lender in Clause 14.1 (Definitions)   6   This confirmation must be
included if the New Lender holds a passport under the HMRC DT Treaty Passport
scheme and, as at the Transfer Date, wishes that scheme to apply to the Facility
Agreement.

118



--------------------------------------------------------------------------------



 



13   This Assignment Agreement has been [*** executed and delivered as a deed
***] [*** entered into ***] on the date stated at the beginning of this
Assignment Agreement.

119



--------------------------------------------------------------------------------



 



THE SCHEDULE
Commitment/rights and obligations to be transferred by
assignment, release and accession
[*** insert relevant details ***]
[*** Facility office address, fax number and attention details for notices and
account details for payments ***]

     
[*** Existing Lender ***]
  [*** New Lender ***]
By:
  By:

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [***].
[*** Signature of this Assignment Agreement by the Agent constitutes
confirmation by the Agent of receipt of notice of the assignment referred to
herein, which notice the Agent receives on behalf of each Finance Party. ***]
[*** Agent ***]
By:

120



--------------------------------------------------------------------------------



 



Schedule 7 Form of Accession Letter
To: National Australia Bank Limited as Agent
From: [Subsidiary] and Enstar Group Limited
Dated:
Dear Sirs
Enstar Group Limited — Facility Agreement dated [            ] (Facility
Agreement)

1   We refer to the Facility Agreement. This is an Accession Letter. Terms
defined in the Facility Agreement have the same meaning in this Accession Letter
unless given a different meaning in this Accession Letter.   2   [Subsidiary]
agrees to become an [Additional Borrower]/[Additional Guarantor] and to be bound
by the terms of the Facility Agreement and the other Finance Documents as an
[Additional Borrower]/[Additional Guarantor] pursuant to Clause       [26.2
(Additional Borrowers)]/[26.3 (Additional Guarantors)] of the Facility Agreement
is a company duly incorporated under the laws of [name of relevant jurisdiction]
and is a limited liability company and registered number [ ].   3  
[Subsidiary’s] administrative details are as follows:       Address:       Fax
No.:       Attention:   4   This Accession Letter is governed by English Law

[This Accession Letter is entered into by deed.]

               
 
           
For and on behalf of
  For and on behalf of        
Enstar Group Limited
  [Subsidiary]        

121



--------------------------------------------------------------------------------



 



Schedule 8 Form of Compliance Certificate
To: National Australia Bank Limited as Agent
From: Enstar Group Limited
Dated:
Dear Sirs
Enstar Group Limited -Facility Agreement dated [           ] (Facility
Agreement)

1   We refer to the Facility Agreement. This is a Compliance Certificate. Terms
defined in the Facility Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.   2   We confirm that as at [*** insert the relevant testing date/
the Testing Date ***]:

  (a)   Borrower Net Worth: the Consolidated Tangible Net Worth of the Parent
was [*] and therefore the requirements of Clause 22.2.1(a) (Borrower Net Worth)
have been met;     (b)   Borrower Gearing Ratio: The consolidated Financial
Indebtedness of the Parent was [*] and Consolidated Tangible Net Worth of the
Parent was [*], therefore the Gearing Ratio was [*] and the requirements of
Clause 22.2.1(b) (Borrower Gearing Ratio) have been met.     (c)   Regulatory
Cover: the Regulatory Cover of each of the following Regulated Entities was as
specified on the right-hand column below and therefore the requirements of
Clause 22.2.1(c) (Regulatory Cover) have been met:

      Regulated Entity   Regulatory Cover
[*]
  [*]                        

  (d)   Net Worth Cover: The Consolidated Tangible Net Worth of all the relevant
Material Companies was [*] and Facility Debt was [*], therefore the Net Worth
Cover was [*] and the requirements of Clause 22.2.1(d) (Net Worth Cover) have
been met. For the purposes of calculating the Net Worth Cover percentage the
Consolidated Tangible Net Worth of each relevant Material Company was as set out
in the table below:

      Material Company   Consolidated Tangible Net Worth
[*]
  [*]                        

122



--------------------------------------------------------------------------------



 



  (e)   Requisite Rating:

  (i)   the average rating of the aggregate investment portfolio (determined by
reference to the individual rating given by the Rating Agency to each
investment) of the Material Companies is not less than A-; and     (ii)   the
short term rating and/or long term rating of investments as determined by the
Rating Agency for at least 87.5% of the total value of the investments held by
the Material Companies have a rating of not less than BBB or are held in cash
and no investments are advised by J.C. Flowers & Co. LLC or its associated
parties,

in each case as demonstrated below. [attach details of calculations, including a
breakdown of how the average rating of the aggregate investment portfolio is
calculated setting out the % of the total value of investments held in each
rating or category] and therefore the requirements of Clause 22.2.1(e)
(Requisite Rating) have been met.

3.   We confirm that no Default is continuing. 7

                [insert applicable certification language]         for and on
behalf of      [name of Auditors of Enstar Group Limited]       

 

7   If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

123



--------------------------------------------------------------------------------



 



Schedule 9 LMA Form of Confidentiality Undertaking
LMA CONFIDENTIALITY LETTER
FOR PRIMARY SYNDICATION
[Letterhead of Arranger]

To:   [insert name of Potential Lender]   Re:   the Facility       Parent:      
Amount:       Agent:

Dear Sirs
We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

1   Confidentiality Undertaking       You undertake:   1.1   to keep the
Confidential Information confidential and not to disclose it to anyone except as
provided for by paragraph 2 below and to ensure that the Confidential
Information is protected with security measures and a degree of care that would
apply to your own confidential information;   1.2   to keep confidential and not
disclose to anyone the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us in connection with the Facility;   1.3   to use the
Confidential Information only for the Permitted Purpose;   1.4   (to use all
reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph 2(b) below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it; and   1.5   not to make enquiries of any Obligor or
member of the Group or any of their officers, directors, employees or
professional advisers relating directly or indirectly to the Facility.   2  
Permitted Disclosure       We agree that you may disclose confidential
information:   2.1   to members of the Participant Group and their officers,
directors, employees and professional advisers to the extent necessary for the
Permitted Purpose and to any auditors of members of the Participant Group;   2.2
  where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws

124



--------------------------------------------------------------------------------



 



    or regulations of any country with jurisdiction over the affairs of any
member of the Participant Group; or       with the prior written consent of us
and the Parent.   3   Notification Of Required Or Unauthorised Disclosure      
You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(b) or upon becoming aware that
confidential information has been disclosed in breach of this letter.   4  
Return Of Copies       If we so request in writing, you shall return all
confidential information supplied to you by us and destroy or permanently erase
all copies of confidential information made by you and use all reasonable
endeavours to ensure that anyone to whom you have supplied any confidential
information destroys or permanently erases such confidential information and any
copies made by them, in each case save to the extent that you or the recipients
are required to retain any such confidential information by any applicable law,
rule or regulation or by any competent judicial, governmental, supervisory or
regulatory body or in accordance with internal policy, or where the confidential
information has been disclosed under paragraph 2(b) above.   5   Continuing
Obligations       The obligations in this letter are continuing and, in
particular, shall survive the termination of any discussions or negotiations
between you and us. Notwithstanding the previous sentence, the obligations in
this letter shall cease (a) if you become a party to or otherwise acquire (by
assignment or sub participation) an interest, direct or indirect in the facility
or (b) twelve months after you have returned all confidential information
supplied to you by us and destroyed or permanently erased all copies of
confidential information made by you (other than any such confidential
information or copies which have been disclosed under paragraph 2 above (other
than sub-paragraph 2(a)) or which, pursuant to paragraph 4 above, are not
required to be returned or destroyed).   6   No Representation; Consequences Of
Breach, Etc       You acknowledge and agree that:   6.1   neither we nor any of
our officers, employees or advisers (each a Relevant Person) (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or any member
of the Group or the assumptions on which it is based or (ii) shall be under any
obligation to update or correct any inaccuracy in the Confidential Information
or any other information supplied by us or any Obligor or any member of the
Group or be otherwise liable to you or any other person in respect to the
Confidential Information or any such information; and   6.2   we or the Obligors
or any members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or Obligor or any member of the Group may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this letter
by you.

125



--------------------------------------------------------------------------------



 



7   No Waiver; Amendments, Etc       This letter sets out the full extent of
your obligations of confidentiality owed to us in relation to the information
the subject of this letter. No failure or delay in exercising any right, power
or privilege under this letter will operate as a waiver thereof nor will any
single or partial exercise of any right, power or privilege preclude any further
exercise thereof or the exercise of any other right, power or privileges under
this letter. The terms of this letter and your obligations under this letter may
only be amended or modified by written agreement between us.   8   Inside
Information       You acknowledge that some or all of the confidential
information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing and you undertake not to use any confidential information for
any unlawful purpose.   9   Nature Of Undertakings       The undertakings given
by you under this letter are given to us and (without implying any fiduciary
obligations on our part) are also given for the benefit of the borrower, each
other Obligor and each other member of the Group.   10   Third Party Rights  
10.1   Subject to paragraph 6 and paragraph 9 the terms of this letter may be
enforced and relied upon only by you and us and the operation of the Contracts
(Rights of Third Parties) Act 1999 is excluded.   10.2   Notwithstanding any
provisions of this letter, the parties to this letter do not require the consent
of any Relevant Person or any Obligor or any member of the Group to rescind or
vary this letter at any time.   11   Governing Law And Jurisdiction       This
letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of England
and the parties submit to the non-exclusive jurisdiction of the English courts.
  12   Definitions       In this letter (including the acknowledgement set out
below):       Confidential Information means any information relating to the
Parent, the Group and the Facilty and includes information given orally and any
document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by you
before the date the information is disclosed to you by us or any of our
affiliates or advisers or is lawfully obtained by you after that date, other
than from a source which is connected with the Group and which, in either case,
as far as you are aware, has not been obtained in violation of, and is not
otherwise subject to, any obligation of confidentiality.       Group means the
Parent and each of its holding companies and subsidiaries and each subsidiary of
each of its holding companies (as each such term is defined in the Companies Act
1985).

126



--------------------------------------------------------------------------------



 



    Obligor means [ *** ].       Participant Group means you, each of your
holding companies and subsidiaries and each subsidiary of each of your holding
companies (as each such term is defined in the Companies Act 1985).      
Permitted Purpose means considering and evaluating whether to enter into the
Facility.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
Yours faithfully
For and on behalf of
National Australia Bank Limited [and Barclays Corporate] (as Arrangers)

To:   National Australia Bank Limited [and Barclays Corporate] (as Arrangers)

The Parent, each other Obligor and each other member of the Group
We acknowledge and agree to the above:
For and on behalf of
[Potential Lender]

127



--------------------------------------------------------------------------------



 



Schedule 10 Timetables
Loans

          Loans in US Dollars  
Delivery of a duly completed Utilisation Request (Clause 5 (Delivery of a
Utilisation Request)) (Clause 11.1 (Selection of Interest Periods and Terms))
  3 Business Days prior to the date of the Loan
 
   
 
  9.30 a.m.
 
   
Agent notifies the Lenders of the Loan in accordance with Clauses 5.4 (Lenders’
participation)
  3 Business Days prior to the date of the Loan
 
   
 
  3.00 p.m.
 
   
LIBOR is fixed
  Quotation Day as of 11.00 a.m.

128



--------------------------------------------------------------------------------



 



Schedule 11 Security Agent

1   Appointment   1.1   Each other Finance Party appoints the Security Agent to
act as its agent and trustee under and in connection with the Finance Documents.
  1.2   Each other Finance Party:   1.2.1   authorises the Security Agent to
exercise the rights, powers, authorities and discretions specifically given to
the Security Agent under or in connection with the Finance Documents together
with any other incidental rights, powers, authorities and discretions;   1.2.2  
confirms its approval of each Transaction Security Document; and   1.2.3  
authorises and directs the Security Agent (by itself or by any Delegate) to
execute and enforce the Transaction Security Documents as trustee, agent or in
any other role (and whether or not expressly in that Finance Party’s name) on
its behalf, subject always to the terms of the Finance Documents.   2   Duties  
2.1   Except where a Finance Document specifically provides otherwise, the
Security Agent is not obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.   2.2   The Security
Agent has only those duties which are expressly specified in the Finance
Documents.   2.3   The Security Agent’s duties under the Finance Documents are
solely mechanical and administrative in nature.   2.4   Any requirement that the
Security Agent is to “act reasonably” is to be construed as an obligation on the
Finance Parties which are approached by it for instructions in accordance with
this Agreement in relation to the relevant matter and not as an individual
obligation on the Security Agent in that capacity.   2.5   The Security Agent
shall promptly inform the Agent of:   2.5.1   the contents of any notice or
document received by it in its capacity as Security Agent from an Obligor under
any Finance Document; and   2.5.2   the occurrence of any Event of Default or
any default by an Obligor in the due performance of or compliance with its
obligations under any Finance Document of which the Security Agent has received
notice from any other party to this Agreement.   3   Relationship   3.1   The
relationship between the Security Agent and each other Finance Party is that of
principal and agent save only that the benefits of the Transaction Security
Documents are held by the Security Agent as trustee for them (to the extent that
any amount is or is capable of being secured thereby).   3.2   In relation to
any jurisdiction the courts of which would not recognise or give effect to the
trusts expressed to be created by any Finance Document, the relationship of each
other Finance Party to the Security Agent shall be construed solely as one of
principal and agent but, to the fullest extent permissible under the laws of
such

129



--------------------------------------------------------------------------------



 



    jurisdiction, all the other provisions of the Finance Document shall have
full force and effect between the Parties.   3.3   The Security Agent shall not
be liable to any Party for any breach by any other Party of any Finance
Document.   4   No Fiduciary Duties   4.1   Nothing in the Finance Documents
makes the Security Agent a fiduciary for any other person.   5   Business with
the Group

If the Security Agent is also a Lender, in its capacity as Lender it will retain
the same rights and powers under the Finance Documents as any other Lender and
will exercise those rights and powers as a Lender separately from its role as
Security Agent.   6   Rights and Discretions   6.1   The Security Agent may rely
on:   6.1.1   any representation, notice or document believed by it to be
genuine, correct and appropriately authorised; and   6.1.2   any statement made
by a director, authorised signatory or employee of any person regarding any
matters which may reasonably be assumed to be within his knowledge or within his
power to verify.   6.2   The Security Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the other Finance Parties)
that:   6.2.1   no Event of Default has occurred (unless it has actual knowledge
of an Event of Default arising under Clause 24.1 (Non-payment) of this
Agreement);   6.2.2   any right, power, authority or discretion vested in the
Majority Lenders or any other person has not been exercised; and   6.2.3   any
notice or request made by the Parent is made on behalf of and with the consent
and knowledge of all the Obligors.   6.3   The Security Agent may engage, pay
for and rely on the advice or services of any lawyers, accountants, surveyors or
other experts.   6.4   The Security Agent may act in relation to the Finance
Documents through its personnel and Delegates.   6.5   The Security Agent may
disclose to any other Party any information it reasonably believes it has
received as agent under the Finance Documents.   6.6   Notwithstanding any other
provision of any Finance Document to the contrary, the Security Agent is not
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any law or a breach of a fiduciary duty or duty
of confidentiality.   7   Responsibility       The Security Agent is not
responsible for:

130



--------------------------------------------------------------------------------



 



7.1   the adequacy, accuracy and/or completeness of any information (whether
oral or written) supplied by any person given in or in connection with any
Finance Document or the transactions contemplated in the Finance Documents.  
7.2   the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of or in connection with any Finance Document
or the Transaction Security; or   7.3   for any failure in perfecting or
protecting the Security created by any Transaction Security Document including
any failure to:   7.3.1   take any necessary registration or recordings or
filings of or otherwise protect the relevant Security under any laws in any
jurisdiction;   7.3.2   give notice to any person of the execution of any
Transaction Security Document; or   7.3.3   to obtain any authorisation for the
creation of any Security, unless directly caused by its gross negligence or
wilful misconduct.   8   Exclusion of Liability   8.1   Without limiting
paragraph 8.2 below, the Security Agent will not be liable for any action taken
by it under or in connection with any Finance Document, unless directly caused
by its gross negligence or wilful misconduct.   8.2   No Party (other than the
Security Agent) may take any proceedings against any officer, employee or
Delegate of the Security Agent in respect of any claim it might have against the
Security Agent or in respect of any act or omission of any kind by that officer,
employee or Delegate in relation to any Finance Document and any officer,
employee or Delegate of the Security Agent may rely on this provision subject to
Clause 1.8 (Third Party Rights) and the provisions of the Third Parties Act.  
8.3   The Security Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Security Agent if the Security Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Security Agent for that purpose.   8.4   The Parties agree that the Security
Agent shall not be subject to the duty of care imposed on trustees by the
Trustee Act 2000.   8.5   Nothing in this Agreement shall oblige the Security
Agent to carry out any “know your customer” or other checks in relation to any
person on behalf of any other Finance Party and every other Finance Party
confirms to the Security Agent that it is solely responsible for any such checks
it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Security Agent.   9   Indemnity   9.1   Each
other Finance Party shall indemnify the Security Agent, within three Business
Days of demand, against any cost, loss or liability incurred by the Security
Agent (otherwise than by reason of the Security Agent’s gross negligence or
wilful misconduct) in acting as Security Agent under the Finance Documents
(unless the

131



--------------------------------------------------------------------------------



 



    Security Agent has been reimbursed by an Obligor pursuant to a Finance
Document).   9.2   The liability shall be divided between such Finance Parties
pro rata to their respective aggregate Commitments from time to time or if all
Commitments have been reduced to zero, their respective aggregate Commitments
immediately prior to that reduction.   9.3   The Security Agent may, in priority
to any payment to the Finance Parties, indemnify itself out of the Obligors’
assets charged by the Transaction Security Documents in respect of, and pay and
retain, all sums necessary to give effect to this indemnity and to all other
indemnities given to it in the other Finance Documents in its capacity as
Security Agent. The Security Agent shall have a lien on the Transaction Security
Documents and the proceeds of enforcement of the Transaction Security Documents
for all such sums.   10   Resignation and Additional Security Agents   10.1  
The Security Agent may resign and appoint one of its Affiliates acting through
an office in the United Kingdom as successor by giving notice to the other
Finance Parties and the Parent.   10.2   Alternatively the Security Agent may
resign by giving notice to the other Finance Parties and the Parent, in which
case the Majority Lenders (after consultation with the Parent) may appoint a
successor Security Agent.   10.3   If the Majority Lenders have not appointed a
successor Security Agent in accordance with paragraph 10.2 above within 30 days
after notice of resignation was given, the Security Agent (after consultation
with the Parent) may appoint a successor Security Agent (acting through an
office in the United Kingdom).   10.4   The retiring Security Agent shall, at
its own cost, make available to the successor Security Agent such documents and
records and provide such assistance as the successor Security Agent may
reasonably request for the purposes of performing its functions as Security
Agent under the Finance Documents.   10.5   The Security Agent’s resignation
notice shall only take effect upon the appointment of a successor.   10.6   Upon
the appointment of a successor, the retiring Security Agent shall be discharged
from any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Schedule. Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.   10.7   After
consultation with the Parent, the Majority Lenders may, by notice to the
Security Agent, require it to resign in accordance with paragraph 10.2 above. In
this event, the Security Agent shall resign in accordance with paragraph 10.2
above.   10.8   The Security Agent may at any time appoint (and subsequently
remove) any person to act as a separate security agent or trustee or as a
co-agent or co-trustee jointly with it (any such person, an Additional Security
Agent):   10.8.1   if it is necessary in performing its duties and if the
Security Agent considers that appointment to be in the interest of the Finance
Parties; or

132



--------------------------------------------------------------------------------



 



10.8.2   for the purposes of complying with or conforming to any legal
requirements restrictions or conditions which the Security Agent deems to be
relevant; or   10.8.3   for the purposes of obtaining or enforcing any judgement
or decree in any jurisdiction, and the Security Agent will give notice to the
other Parties of any such appointment.   10.9   Any Additional Security Agent
appointed in accordance with paragraph 10.8 above shall (subject to the terms of
this Agreement) have the rights, powers and discretions (not exceeding those
conferred on the Security Agent by this Agreement) and the duties and
obligations as are conferred or imposed on the Additional Security Agent by the
instrument of its appointment.   10.10   The remuneration that the Security
Agent may pay to any Additional Security Agent and any reasonable costs and
expenses (properly incurred) incurred by any Additional Security Agent in
performing its functions pursuant to its appointment will, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.
  11   Confidentiality   11.1   In acting as agent for the Finance Parties, the
Security Agent shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.   11.2   If information is received by another division or
department of the Security Agent, it may be treated as confidential to that
division or department and the Security Agent shall not be deemed to have notice
of it.   11.3   Notwithstanding any other provision of any Finance Document to
the contrary, the Security Agent shall not be obliged to disclose to any other
person (i) any confidential information or (ii) any other information if the
disclosure would or might in its reasonable opinion constitute a breach of a
fiduciary duty.   12   Relationship with the Lenders   12.1   The Security Agent
may treat each Lender as a Lender, entitled to payments under this Agreement and
acting through its Facility Office unless it has received not less than five
Business Days prior notice from that Party or the Agent to the contrary.   13  
Credit Appraisal   13.1   Without affecting the responsibility of any Obligor
for information supplied by it or on its behalf in connection with any Finance
Document, each other Finance Party confirms to the Security Agent that it has
been, and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:   13.1.1   the financial
condition, status and nature of each member of the Group;   13.1.2   the
legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;   13.1.3  
whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection

133



--------------------------------------------------------------------------------



 



    with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;   13.1.4   the adequacy, accuracy and/or
completeness of any information provided by the Security Agent, any other Party
or by any other person under or in connection with any Finance Document, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and   13.1.5   the right or title of
any person in or to, or the value or sufficiency of any part of the Charged
Property, the priority of any of the Transaction Security or the existence of
any Security affecting the Charged Property.   14   Deduction from Amounts
Payable by the Security Agent       If any Party owes an amount to the Security
Agent under the Finance Documents the Security Agent may, after giving notice to
that Party, deduct an amount not exceeding that amount from any payment to that
Party which the Security Agent would otherwise be obliged to make under the
Finance Documents and apply the amount deducted in or towards satisfaction of
the amount owed. For the purposes of the Finance Documents that Party shall be
regarded as having received any amount so deducted.   15   Title       The
Security Agent may accept without enquiry the title (if any) which an Obligor
may have to any asset over which Security is intended to be created by any
Transaction Security Document.   16   Holding       The Security Agent is not
obliged to hold any share certificates or title deed, any Transaction Security
Document or other document in connection with any asset over which Security is
intended to be created by any Transaction Security Documents in its own
possession. The Security Agent may permit the relevant Obligor, any professional
adviser of the Security Agent or a custodian or nominee to retain all such title
deeds and other documents in its possession.   17   Investments       Prior to
the application of the proceeds of the enforcement of the Transaction Security
in accordance with Clause 30.5 (Proceeds of enforcement) and except as otherwise
provided in any Transaction Security Document, all moneys which are received by
the Security Agent under that Transaction Security Document may be invested in
the name of or under the control of the Security Agent in any investments which
may be selected by the Security Agent. Additionally, those moneys may be placed
on deposit in the name of or under the control of the Security Agent at such
bank or institution (including itself) and upon such terms as it may think fit.
  18   Enforcement       The Security Agent shall to the extent practicable use
all reasonable endeavours to enforce the Security constituted by the Transaction
Security Documents if it receives instructions to do so from the relevant
Finance Parties that comply with Clause 27.20 (Instructions).

134



--------------------------------------------------------------------------------



 



19   Recoveries to be held on Trust   19.1   The Security Agent shall hold the
Recoveries on trust for the Finance Parties.   19.2   The Recoveries shall be
distributed between the Finance Parties in accordance with Clause 30.5 (Proceeds
of enforcement). Once so applied, the Security Agent shall be under no
obligation to monitor how the relevant person receiving any such amount has
applied such amounts.   19.3   Only amounts actually received by the Security
Agent shall be capable of being applied by the Security Agent in accordance with
this paragraph 19.   19.4   If the Security Agent receives any distribution
under this Agreement or any other document otherwise than in cash from any
person, the Security Agent may realise such distribution as it sees fit and then
shall apply the proceeds of such realisation in accordance with the provisions
of this Agreement.   19.5   If the Security Agent receives any amount under this
Agreement or under any other Finance Document in a currency other than the
currency of the relevant debt the Security Agent may convert such amount into
the currency of the relevant debt at the Security Agent’s spot rate of exchange
for the purchase of the relevant currency in the London foreign exchange market
with the currency of the amount received. The obligations of the Obligors to pay
in the relevant currency shall only be satisfied to the extent of the amount of
the relevant currency purchased after deducting the costs of conversion.   20  
Payment of Taxes       The Security Agent shall be entitled to make such
deductions and withholdings (on account of Taxes or otherwise) from payments to
any other Finance Party as it is required by any applicable law to make and to
pay out of amounts due to any other Finance Party all Taxes assessed against it
in respect of any property charged or assigned pursuant to the Transaction
Security Documents or by virtue of its role as agent or trustee under the
Finance Documents (except in connection with its remuneration for performing its
duties under this Agreement).   21   Discharge Date       Forthwith upon the
date on which all present and future sums, obligations or liabilities from time
to time due, owing or incurred (actually or contingently) by any Obligor to a
Finance Party under or in connection with the Finance Documents shall have been
irrevocably discharged in full and all Commitments have been cancelled, the
trusts set out in Clause 27.18 (Appointment of Security Agent) and in this
Schedule 11 shall be wound up and all the rights, duties and obligations of the
Security Agent to the other Finance Parties (but not liabilities already
incurred for negligence or breach of duty) shall cease.

135



--------------------------------------------------------------------------------



 



Schedule 12 Material Companies
Brampton Insurance Company Limited
Unione Italiana (UK) Reinsurance Co. Limited
River Thames Insurance Company Limited
Cavell Insurance Company Limited
Mercantile Indemnity Company Limited
Fieldmill Insurance Company Limited
Longmynd Insurance Company Limited
Hillcot Re Limited
Marlon Insurance Company Limited
Knapton Insurance Limited
Unionamerica Insurance Company Limited
Cumberland Holdings Limited
Courtenay Holdings Limited
Enstar Australia Holdings Pty Limited
AG Australia Holdings Limited
Gordian RunOff Limited
TGI Limited
Church Bay Limited
Guildhall Insurance Limited
EPIC Insurance Limited
Rosemont Re Limited

136



--------------------------------------------------------------------------------



 



Schedule 13 Existing Security
Guarantors

                                              Security                        
document                         registered at             Company   Registered
  Companies   Date   Date   Person Name   Number   House   created   registered
  entitled
Cavell Holdings Limited
    1095628     Charge over shares     06.12.06       20.12.06     National
Australia Bank Limited

Material Companies — Letter of credit / ordinary course security

                                              Security                        
document                         registered at             Company   Registered
  Companies   Date   Date   Person Name   Number   House   created   registered
  entitled
Cavell Insurance Company Limited
    157661     Security agreement     17.12.92       30.12.92     Citibank N.A.
 
          Amendment letter     15.02.94       22.02.94     Citibank N.A
 
          Security agreement     30.03.98       08.04.98     Citibank N.A
 
          Reinsurance deposit agreement     30.03.98       14.04.98     Citibank
N.A.
 
                                 
Marlon Insurance Company Limited
    998720     Security agreement     15.11.95       24.11.95     Citibank N.A.
 
          Reinsurance deposit agreement     15.11.95       24.11.95     Citibank
N.A.
 
                                 
Longmynd Insurance Company Limited
    1454023     Charge     06.11.87       26.11.87     Citibank N.A.  
Fieldmill Insurance Company Limited
    1457354     Charge     06.11.87       14.11.87     Citibank N.A  
River Thames Insurance Company Limited
    462838     Reinsurance deposit agreement     11.07.88       20.07.88    
Citibank N.A
 
          Security agreement     11.07.88       20.07.88     Citibank N.A

137



--------------------------------------------------------------------------------



 



                                              Security                        
document                         registered at             Company   Registered
  Companies   Date   Date   Person Name   Number   House   created   registered
  entitled
 
          Security agreement     06.01.89       11.01.89     Citibank N.A
 
          Security agreement     12.06.90       19.06.90     Citibank N.A
 
          Security agreement     02.01.96       09.01.96     Citibank N.A  
Brampton Insurance Company Limited
    1272965     Reinsurance deposit agreement     23.02.96       29.02.96    
Citibank N.A.  
Unione Italiana (UK) Reinsurance Company Limited
    199059     Charge     02.12.87       09.12.87     Citibank N.A.  
Hillcot Re Limited
    1457317     Charge     19.11.87       02.12.87     Citibank N.A.  
Knapton Insurance Limited
    14644     Reinsurance deposit agreement     25.09.09       12.10.09    
Citibank N.A.  
Gordian Runoff Limited
    052179647     Fixed (ASIC Charge No: 373330)     30.12.92       25.01.93    
004325080, Citigroup Pty Limited
 
          Fixed (ASIC Charge No: 1344254)     16.08.06       25.08.06    
004325080, Citigroup Pty Limited
 
          Fixed (ASIC Charge No: 1344258)     16.08.06       25.08.06    
079478612. The Royal Bank of Scotland N.V.
 
          Fixed (ASIC Charge No: 1344262)     16.08.06       25.08.06    
079478612. The Royal Bank of Scotland N.V.
 
          Floating (ASIC Charge No: 373432)     21.12.92       27.01.93    
064874531, Bank of America, National Association
 
          Fixed (ASIC Charge No: 510034)     13.09.95       04.10.95    
064874531, Bank of America, National Association

138



--------------------------------------------------------------------------------



 



                                              Security                        
document                         registered at             Company   Registered
  Companies   Date   Date   Person Name   Number   House   created   registered
  entitled
Enstar Australia Holdings Pty Limited
    128812546     Fixed (ASIC Charge No: 1596644)     28.02.08       29.02.08  
  004044937, National Australia Bank Limited  
AG Australia Holdings Limited
    054573401     Fixed (ASIC Charge No: 1614223)     25.03.08       03.04.08  
  004044937, National Australia Bank Limited

139



--------------------------------------------------------------------------------



 



Schedule 14 Permitted Transfers

1.   The proposed transfer of a portfolio of business from International
Insurance Company of Hannover Limited to Brampton Insurance Company Limited by
way of a part VII transfer.   2.   The proposed transfer of a portfolio of
business from Compagnie Europeene d’Assurances Industrielles (CEAI) to River
Thames Insurance Company Limited by way of a Belgian law portfolio transfer.  
3.   The proposed transfer of all of Harper Insurance Limited’s UK branch
business to Mercantile Indemnity Company Limited, by way of a part VII transfer.
  4.   The proposed transfer of a portfolio of assumed reinsurance business from
Allianz Global Corporate & Specialty AG (UK Branch) and Allianz SE to Knapton
Insurance Limited, by way of German law portfolio transfers.   5.   The proposed
transfer by Church Bay Limited of its business to a QBE entity, by way of an
Australian law portfolio transfer.

140



--------------------------------------------------------------------------------



 



SIGNATURES
THE PARENT

            Enstar Group Limited
      By:  /s/ Richard J. Harris               Address:




Fax:

Attention:  Windsor Place
18 Queen Street
Hamilton
Bermuda HM 11

001 441 296 0895

Richard Harris     

            THE ORIGINAL GUARANTORS

Enstar Group Limited
      By:  /s/ Richard J. Harris               Address:




Fax:

Attention:  Windsor Place
18 Queen Street
Hamilton
Bermuda HM 11

001 441 296 0895

Richard Harris     

            Hillcot Holdings Ltd
      By:  /s/ Richard J. Harris         Address:




Fax:

Attention:  Windsor Place
18 Queen Street
Hamilton
Bermuda HM 11

001 441 296 0895

Richard Harris   

141



--------------------------------------------------------------------------------



 



            Virginia Holdings Ltd
      By:   /s/ Richard J. Harris               Address: 




Fax:

Attention:  Windsor Place
18 Queen Street
Hamilton
Bermuda HM 11

001 441 296 0895

Richard Harris          Revir Ltd
      By:   /s/ Richard J. Harris               Address: 




Fax:

Attention:  Windsor Place
18 Queen Street
Hamilton
Bermuda HM 11

001 441 296 0895

Richard Harris          Cavell Holdings Limited
      By:   /s/ Alan Turner         Address: 




Fax:

Attention:  Avaya House 
2 Cathedral Hill
Guildford
Surrey GU2 7YL

+44(0)1483 452644

Gareth Nokes          Kenmare Holdings Ltd
      By:   /s/ Richard J. Harris               Address: 




Fax:

Attention:  Windsor Place
18 Queen Street
Hamilton
Bermuda HM 11

001 441 296 0895

Richard Harris   

142



--------------------------------------------------------------------------------



 



            Flatts Limited
      By: /s/ Alan Turner               Address:  Avaya House         2
Cathedral Hill
Guildford
Surrey GU2 7YL

    Fax:  +44 (0)1483 452644
      Attention:  Gareth Nokes     

            Knapton Holdings Limited
      By: /s/ Alan Turner               Address:  Avaya House         2
Cathedral Hill
Guildford
Surrey GU2 7YL

    Fax:  +44 (0)1483 452644
      Attention:  Gareth Nokes     

            THE ORIGINAL LENDERS


National Australia Bank Limited (ABN 12 004 440 937)
      By: /s/ Ray Catt             Managing Director        Address:  88 Wood
Street         London
EC2V 7QQ

    Fax:  +44 (0) 20 7410 0297
      Attention:  Ray Catt/Andrew Lloyd     

            Barclays Bank PLC
      By: /s/ John Atkinson             John Atkinson        Address:  Barclays
Corporate         Level 11
1 Churchill Place
Canary Wharf
London
EC 14 5HP

 

143



--------------------------------------------------------------------------------



 



         

            THE ARRANGERS


National Australia Bank Limited (ABN 12 004 044 937)

  By:   /s/ Ray Catt         Managing Director        Address:



Fax:

Attention:  88 Wood Street
London
EC2V 7QQ

+44 (0) 20 7410 0297

Ray Catt/Andrew Lloyd     

            Barclays Corporate
      By:   /s/ John Atkinson         John Atkinson        Address:






Fax:

Attention:  Barclays Corporate
Level 28
1 Churchill Place
Canary Wharf
London
EC145HP

+44 (0) 20 7116 7636

John Atkinson
Transaction Management, Debt Finance, Barclays Corporate   

            THE AGENT


National Australia Bank Limited (ABN 12 004 044 937)

  By:   /s/ Ray Catt         Managing Director        Address:



Fax:

Attention:  88 Wood Street
London
EC2V 7QQ

+44(0) 20 7410 0297

: Carole Palmer   

144



--------------------------------------------------------------------------------



 



         

            THE SECURITY AGENT


National Australia Bank Limited (ABN 12 004 044 937)

  By:   /s/ Ray Catt         Managing Director        Address:  88 Wood Street
London
EC2V 7QQ

      Fax: +44 (0) 20 7410 0297

      Attention:  Carole Palmer     

145